





EXECUTION VERSION


Published CUSIP Number: 21720LAE8
Revolving Credit CUSIP Number: 21720LAF5





______________________________________________________________________________


$1,050,000,000

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

dated as of July 21, 2020,
by and among

COPART, INC.,
as Borrower,

the Lenders referred to herein,
as Lenders,

BANK OF AMERICA, N.A.,
as Administrative Agent,
Swingline Lender and an Issuing Lender,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent,
BMO HARRIS BANK, N.A. and
TRUIST BANK
as co-Documentation Agents

BOFA SECURITIES, INC. and
WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Bookrunners


______________________________________________________________________________





--------------------------------------------------------------------------------














--------------------------------------------------------------------------------






FIRST AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 21, 2020, by and
among COPART, INC., a Delaware corporation, as Borrower, the lenders who are
party to this Agreement and the lenders who may become a party to this Agreement
pursuant to the terms hereof, as Lenders, and BANK OF AMERICA, N.A., a national
banking association, as Administrative Agent for the Lenders.
STATEMENT OF PURPOSE
The Borrower, the lenders party thereto and Bank of America, N.A., as
administrative agent, entered into that certain Credit Agreement dated as of
December 3, 2014 (as amended or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”).
The Borrower wishes to amend and restate the Existing Credit Agreement to, among
other things, increase the aggregate Revolving Credit Commitments of all of the
Revolving Credit Lenders to $1,050,000,000 and extend the Revolving Credit
Maturity Date to July 21, 2023, subject to the terms and conditions set forth
herein.
The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed, to
continue to extend certain credit facilities to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree to amend and restate the Existing Credit Agreement in its entirety as
follows:
ARTICLE I

DEFINITIONS
SECTION 1.1     Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
“Acquisition” shall have the meaning set forth in the definition of Permitted
Acquisition.
“Additional Pari Passu Agreement” has the meaning set forth in the Intercreditor
Agreement.
“Additional Pari Passu Debt” shall mean any Indebtedness incurred by any Credit
Party so long as (a) such Indebtedness is secured equally and ratably by the
Collateral and the holders of such Indebtedness or a collateral agent for such
holder executed a joinder to the Intercreditor Agreement in accordance with the
terms thereof, (b) the representations, covenants and events of default in
respect of such Indebtedness shall be no more restrictive (taken as a whole) on
the applicable Credit Party than the representations, covenants and Events of
Default contained in this Agreement (as determined by the Borrower in good
faith) and (c) the final maturity date of such Indebtedness shall be no earlier
than the Revolving Credit Maturity Date.
“Adjustment” has the meaning specified in Section 5.8(c).





--------------------------------------------------------------------------------





“Administrative Agent” means Bank of America, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” means this Credit Agreement, including all schedules, exhibits and
annexes hereto.
“Agreement Currency” has the meaning specified in Section 12.25.
“Alternative Currency” means Canadian Dollars.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the applicable Issuing Lender by reference
to Bloomberg (or such other publicly available service for displaying exchange
rates), to be the exchange rate for the purchase of such Alternative Currency
with Dollars at approximately 11:00 a.m. on the date two (2) Business Days prior
to the date as of which the foreign exchange computation is made; provided,
however, that if no such rate is available, the “Alternative Currency
Equivalent” shall be determined by such Issuing Lender using any reasonable
method of determination it deems appropriate in its sole discretion (and such
determination shall be conclusive absent manifest error).
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Net Leverage Ratio:


2

--------------------------------------------------------------------------------





Pricing Level
Consolidated Total Net Leverage Ratio
Commitment Fee
LIBOR +
Base Rate +
I
Less than 1.00 to 1.00
0.25%
1.50%
0.50%
II
Greater than or equal to 1.00 to 1.00, but less than 2.00 to 1.00
0.275%
1.75%
0.75%
III
Greater than or equal to 2.00 to 1.00, but less than 3.00 to 1.00
0.30%
2.00%
1.00%
IV
Greater than or equal to 3.00 to 1.00
0.35%
2.25%
1.25%



The Applicable Margin shall be determined and adjusted quarterly on the first
Business Day after the day on which the Borrower provides an Officer’s
Compliance Certificate pursuant to Section 8.2(a) for the most recently ended
fiscal quarter of the Borrower (each such date, a “Calculation Date”); provided
that (a) the Applicable Margin shall be based on Pricing Level I until the first
Calculation Date occurring after the Closing Date and, thereafter the Pricing
Level shall be determined by reference to the Consolidated Total Net Leverage
Ratio as of the last day of the most recently ended fiscal quarter of the
Borrower preceding the applicable Calculation Date, and (b) if the Borrower
fails to provide an Officer’s Compliance Certificate when due as required by
Section 8.2(a) for the most recently ended fiscal quarter of the Borrower
preceding the applicable Calculation Date, the Applicable Margin from the date
on which such Officer’s Compliance Certificate was required to have been
delivered shall be based on Pricing Level IV until such time as such Officer’s
Compliance Certificate is delivered, at which time the Pricing Level shall be
determined by reference to the Consolidated Total Net Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Borrower preceding
such Calculation Date. The applicable Pricing Level shall be effective from one
Calculation Date until the next Calculation Date. Any adjustment in the Pricing
Level shall be applicable to all Extensions of Credit then existing or
subsequently made or issued.
Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Revolving Credit Commitments are in effect, or (iii) any Extension of
Credit is outstanding when such inaccuracy is discovered or such financial
statement or Officer’s Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (A) the Borrower shall
immediately deliver to the Administrative Agent a corrected Officer’s Compliance
Certificate for such Applicable Period, (B) the Applicable Margin for such
Applicable Period shall be determined as if the Consolidated Total Net Leverage
Ratio in the corrected Officer’s Compliance Certificate were applicable for such
Applicable Period, and (C) the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent the accrued additional interest and
fees owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 5.4. Nothing in this paragraph shall limit the rights of
the Administrative Agent and Lenders with respect to Sections 5.1(b) and 10.2
nor any of their other rights under this Agreement or any other Loan Document.
The Borrower’s obligations under this paragraph shall survive the termination of
the Revolving Credit Commitments and the repayment of all other Obligations
hereunder.


3

--------------------------------------------------------------------------------





The Applicable Margins set forth above shall be increased as, and to the extent,
required by Section 5.13.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means, collectively, BofA Securities, Inc. and Wells Fargo
Securities, LLC, in their capacities as joint lead arrangers and joint
bookrunners.
“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition by any Person of Equity
Interests of another Person) by any Credit Party or any Subsidiary thereof, and
any issuance of Equity Interests by any Subsidiary of the Borrower to any Person
that is not a Credit Party or any Subsidiary thereof or that constitute
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries. The term “Asset Disposition” shall not include (a) the sale of
inventory in the ordinary course of business, (b) sales of non-core assets in
connection with a transaction permitted by Section 9.3, (c) the transfer of
assets pursuant to any other transaction permitted pursuant to Section 9.4,
(d) the write-off, discount, sale or other disposition of defaulted or past-due
receivables and similar obligations in the ordinary course of business and not
undertaken as part of an accounts receivable financing transaction, (e) the
disposition of any Hedge Agreement, (f) dispositions of Investments in cash and
Cash Equivalents, (g) the transfer by any Credit Party of its assets to any
other Credit Party, (h) the transfer by any Non-Guarantor Subsidiary of its
assets to any Credit Party (provided that in connection with any new transfer,
such Credit Party shall not pay more than an amount equal to the fair market
value of such assets as determined in good faith at the time of such transfer),
(i) the transfer by any Non-Guarantor Subsidiary of its assets to any other
Non-Guarantor Subsidiary, (j) the granting, creation or existence of a Permitted
Lien, (k) the surrender or waiver of contract rights or litigation claims or the
settlement, release or surrender of tort or litigation claims of any kind,
(l) the transfer of improvements or alterations in connection with any lease of
property upon the termination thereof, (m) the abandonment, lapse, or transfer
of any domain name, trademark or other intellectual property right that is not
material to the business of the Borrower and its Subsidiaries, taken as a whole,
(n) any Restricted Payment permitted by Section 9.6, (o) any Investment
permitted by Section 9.3, (p) any sale, transfer, license, lease or other
disposition of any Property (in one transaction or a series of related
transactions) with an aggregate fair market value of $10,000,000 or less,
(q) foreclosure on assets by reason of eminent domain, (r) sales, transfers or
other dispositions of assets acquired pursuant to a Permitted Acquisition that
in the judgment of the Borrower’s management are not necessary or desirable to
carry out the Borrower’s business plans, to the extent binding agreements or
letters of intent providing for such sales, transfers or other dispositions are
entered into within 12 months after the acquisition of such assets, (s) sales,
transfers or other dispositions in respect of joint ventures to the extent
required by, or made pursuant to, customary buy/sell arrangements between joint
venture parties as set forth in the applicable joint venture agreement or
similar arrangement and (t) sales, transfers or other dispositions to any
Subsidiary of international rights to the Borrower’s or any of its Subsidiary’s
patents, trademarks, copyrights, trade secrets or other intellectual property
rights.


4

--------------------------------------------------------------------------------





“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.
“Autoborrow Agreement” has the meaning assigned thereto in Section 2.2(d).
“Auto-Extension Letter of Credit” has the meaning assigned therein in Section
3.2(b).
“Available Amount” means, on any date of determination, an aggregate amount
equal to the sum of (a) $200,000,000 plus (b) 50% of cumulative Consolidated Net
Income for each fiscal quarter (beginning with the fiscal quarter ended July 31,
2016) plus (c) to the extent not already included in the calculation of
Consolidated Net Income, the aggregate amount of all dividends, returns,
interest, profits, distributions, income and similar amounts (in each case, to
the extent made in cash or Cash Equivalents) received by the Borrower or any
Subsidiary from any Investment to the extent such Investment was made by using
the Available Amount during the period from and including the Business Day
immediately following the Closing Date through and including the date of any
determination of the Available Amount minus (d) the amount of any Investments
and Restricted Payments made using the Available Amount.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%, subject to the interest
rate floors set forth therein. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic


5

--------------------------------------------------------------------------------





conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change. If the
Base Rate is being used as an alternate rate of interest pursuant to Section 5.8
hereof, then the Base Rate shall be the greater of clauses (a) and (b) above and
shall be determined without reference to clause (c) above.
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Borrower” means Copart, Inc., a Delaware corporation.
“Borrower Materials” materials and/or information provided by or on behalf of
the Borrower hereunder.
“Borrower Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
the state of the Administrative Agent’s Office, are open for the conduct of
their commercial banking business and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any Eurodollar Rate Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a London Banking Day.
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.
“Canadian Dollar” and “CAD” means the lawful currency of Canada.
“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
on a Consolidated basis, for any period, the additions to property, plant and
equipment and other capital expenditures that are (or would be) set forth in a
consolidated statement of cash flows of such Person for such period prepared in
accordance with GAAP, but excluding expenditures for the restoration, repair or
replacement of any fixed or capital asset which was destroyed or damaged, in
whole or in part, to the extent financed by the proceeds of an insurance policy
maintained by such Person.


6

--------------------------------------------------------------------------------





“Capital Lease” means any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with, or deliver to the Administrative Agent, or directly to the
applicable Issuing Lender (with notice thereof to the Collateral Agent), for the
benefit of one or more of the Issuing Lenders, the Swingline Lender or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations or Swingline Loans, cash or deposit
account balances or, if the Administrative Agent and the applicable Issuing
Lender and the Swingline Lender shall agree, in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent, such Issuing Lender and the
Swingline Lender, as applicable. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Collateralized Letters of Credit” means any cash collateralized letters of
credit (other than Letters of Credit issued hereunder) or bank guarantees issued
by Bank of America or Wells Fargo (or other banks in jurisdictions in which
neither Bank of America nor Wells Fargo can issue letters of credit or bank
guarantees) issued on behalf of the Borrower or its Subsidiaries.
“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within twelve (12) months from the date of acquisition thereof,
(b) commercial paper maturing no more than six (6) months from the date of
creation thereof and currently having the one of the two highest ratings
obtainable from either S&P or Moody’s, (c) certificates of deposit maturing no
more than two (2) years from the date of creation thereof issued by commercial
banks incorporated under the laws of the United States, each having combined
capital, surplus and undivided profits of not less than $500,000,000 and having
a rating of “A” or better by a nationally recognized rating agency, (d) time
deposits maturing no more than thirty (30) days from the date of creation
thereof with commercial banks or savings banks or savings and loan associations
each having membership either in the FDIC or the deposits of which are insured
by the FDIC and in amounts not exceeding the maximum amounts of insurance
thereunder, (e) investments, classified in accordance with GAAP as current
assets, in money market investment programs registered under the Investment
Company Act of 1940 which are administered by reputable financial institutions
having capital of at least $500,000,000 and the portfolios of which are limited
to Investments of the character described in the foregoing subdivisions (a)
through (d), (f) solely in the case of any Foreign Subsidiary, investments,
instruments or securities equivalent to those referred to in clauses (a) through
(e) of this definition denominated in any foreign currency that is the local
currency of such Foreign Subsidiary, and (g) any other investments (whether
short term or long term) permitted by the


7

--------------------------------------------------------------------------------





Borrower’s cash investment policy approved by the Borrower’s board of directors
(or a committee thereof) as such policy is in effect, and as disclosed to the
Administrative Agent, prior to the Closing Date (and as amended, restated,
supplemented or otherwise modified from time to time), it being understood that
any new investments permitted under such policy shall constitute Cash
Equivalents for purposes of this Agreement only with the consent (such consent
not to be unreasonably withheld) of the Administrative Agent.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or the Collateral Agent or an Affiliate of the
Administrative Agent or the Collateral Agent, or (b) at the time it (or its
Affiliate) becomes a Lender (including on the Closing Date), is a party to a
Cash Management Agreement with a Credit Party, in each case in its capacity as a
party to such Cash Management Agreement.
“Change in Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) other than
the Permitted Investors becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a “person” or “group”
shall be deemed to have “beneficial ownership” of all Equity Interests that such
“person” or “group” has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of thirty‑five percent (35%) or more of the Equity
Interests of the Borrower entitled to vote in the election of members of the
board of directors (or equivalent governing body) of the Borrower; or
(b)    there shall have occurred under any indenture or other instrument
evidencing the Senior Notes or any Indebtedness in excess of the Threshold
Amount any “change in control” or similar provision (as set forth in the
indenture, agreement or other evidence of such Indebtedness), but excluding any
“change of control” or similar defined term resulting solely from the failure of
the Borrower’s common stock to be listed or quoted on a national securities
exchange, obligating the Borrower or any of its Subsidiaries to repurchase,
redeem or repay all or any part of the Indebtedness provided for therein.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street


8

--------------------------------------------------------------------------------





Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith or in the implementation
thereof and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.
“Closing Date” means July 21, 2020.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.
“Collateral Account” has the meaning specified in Section 3.17(a).
“Collateral Agent” means Bank of America, N.A., in its capacity as Collateral
Agent under the Intercreditor Agreement and the Security Documents, or any
successor Collateral Agent.
“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Communication” has the meaning specified in Section 12.16(b).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) the
provision for federal, state, local and foreign income taxes payable by the
Borrower and its Subsidiaries for such period, including, without limitation,
any franchise taxes or other taxes based on income, profits or capital and all
other taxes that are included in the provision for income tax line item on the
consolidated income statement of the Borrower and its Subsidiaries for such
period, (ii) Consolidated Interest Expense, (iii) amortization, depreciation and
other non-cash charges or expenses (except to the extent that such non-cash
charges are reserved for cash charges to be taken in the future),
(iv) extraordinary losses (excluding extraordinary losses from discontinued
operations), (v) unusual or nonrecurring losses in an aggregate amount for all
add-backs pursuant to this clause (v) not to exceed an amount equal to 15% of
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters most
recently ended prior to the date of determination for which financial statements
have been provided pursuant to this Agreement (determined after giving effect


9

--------------------------------------------------------------------------------





to any increase thereto pursuant to this clause (v)), (vi) cash acquisition
related expenses, whether or not any acquisition is successful, and cash
restructuring, integration and related charges or expenses (which for the
avoidance of doubt, include retention, severance, systems establishment costs,
contract termination costs, future lease commitments, and costs to consolidate
facilities and relocate employees) in an aggregate amount for all add-backs
pursuant to this clause (vi) not to exceed an amount equal to 10% of
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters most
recently ended prior to the date of determination for which financial statements
have been provided pursuant to this Agreement, and (vii) Transaction Costs, less
(c) the sum of the following, without duplication, to the extent included in
determining Consolidated Net Income for such period: (i)  any unusual,
nonrecurring or extraordinary gains and (ii) non-cash gains or non-cash items
increasing Consolidated Net Income. For purposes of this Agreement, Consolidated
EBITDA shall be adjusted on a Pro Forma Basis.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date to (b) Consolidated
Interest Expense for the period of four (4) consecutive fiscal quarters ending
on or immediately prior to such date.
“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP, (a) cash interest expense (including,
without limitation, cash interest expense attributable to Capital Lease
Obligations and all net cash payment obligations pursuant to Hedge Agreements),
premium payments, debt fees, charges and related expenses incurred in connection
with the deferred purchase price of assets, for such period less (b) cash
interest income.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or any of its Subsidiaries or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries except to the
extent included pursuant to the foregoing clause (a), (c) the net income (if
positive) of any Subsidiary (other than any Guarantor) to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
to the Borrower or any of its Subsidiaries of such net income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Subsidiary and (d) any gain or loss from Asset Dispositions during such
period.
“Consolidated Total Assets” means, as of any date of determination, with respect
to the Borrower and its Subsidiaries on a Consolidated basis, total assets, as
determined in accordance with GAAP applied on a consistent basis.


10

--------------------------------------------------------------------------------





“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a Consolidated basis without
duplication, the sum of the outstanding principal amount of all Indebtedness of
the Borrower and its Subsidiaries described in clauses (a) through and
clauses (f), (g) and, solely with respect to the foregoing, clause (i) of the
definition of Indebtedness; provided, however, the Cash Collateralized Letters
of Credit shall be excluded from this definition so long as they are fully cash
collateralized.
“Consolidated Total Net Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Total Indebtedness on such date minus the sum of
(i) 100% of the amount of unrestricted cash and Cash Equivalents on the balance
sheet of the Borrower with respect to the Borrower and its Domestic Subsidiaries
and (ii) 85% of the amount of unrestricted cash and Cash Equivalents on the
balance sheet of the Borrower with respect to its Foreign Subsidiaries to
(b) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance reasonably
satisfactory to the Administrative Agent and each of the applicable Issuing
Lenders that is entitled to Cash Collateral hereunder at the time such control
agreement is executed.
“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility and the L/C Facility.
“Credit Parties” means, collectively, the Borrower and the Guarantors.
“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.


11

--------------------------------------------------------------------------------





“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans,
participations in L/C Obligations or participations in Swingline Loans required
to be funded by it hereunder within two Business Days of the date such Loans or
participations were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, any Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through above shall be conclusive and binding absent manifest error, and such
Lender shall be deemed to be a Defaulting Lender (subject to Section 5.15(b))
upon delivery of written notice of such determination to the Borrower, each
Issuing Lender, the Swingline Lender and each Lender.
“Disclosure Letter” means the disclosure letter dated as of the Closing Date
delivered by the Borrower to the Administrative Agent for the benefit of the
Lenders.
“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are


12

--------------------------------------------------------------------------------





exchangeable) or upon the happening of any event or condition, (a) mature or are
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Revolving Credit Commitments),
(b) are redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests) (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations that are accrued and payable and the
termination of the Revolving Credit Commitments), in whole or in part,
(c) provide for the scheduled payment of dividends in cash or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Revolving Credit Maturity Date; provided that if
such Equity Interests is issued pursuant to a plan for the benefit of the
Borrower or its Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because they
may be required to be repurchased by the Borrower or its Subsidiaries in order
to satisfy applicable statutory or regulatory obligations.
“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of dollars with the
Alternative Currency last provided (either by publication or otherwise provided
to the applicable Issuing Lender) by the applicable Bloomberg source (or such
other publicly available source for displaying exchange rates) on date that is
two (2) Business Days immediately preceding the date of determination (or if
such service ceases to be available or ceases to provide such rate of exchange,
the equivalent of such amount in Dollars as determined by the applicable Issuing
Lender using any method of determination it reasonably deems appropriate) and
(c) if such amount is denominated in any other currency, the equivalent of such
amount in Dollars as determined by the applicable Issuing Lender using any
method of determination it reasonably deems appropriate. Any determination by
the applicable Issuing Lender pursuant to clauses (b) or (c) above shall be
conclusive absent manifest error.
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


13

--------------------------------------------------------------------------------





“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.9(b)(iii)).
“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the applicable Issuing Lender and the Lenders in
such market and as to which a Dollar Equivalent may be readily calculated. If
any change in currency controls or exchange regulations or any change in the
national or international financial, political or economic conditions are
imposed in the country in which an Alternative Currency is issued, result in, in
the reasonable opinion of the applicable Issuing Lender (in the case of any
Letter of Credit to be denominated in an Alternative Currency), (a) such
currency no longer being readily available, freely transferable and convertible
into Dollars, (b) a Dollar Equivalent is no longer readily calculable with
respect to such currency, (c) providing such currency is impracticable for such
Issuing Lender or the Lenders or (d) no longer a currency in which such Issuing
Lender or the Required Lenders are willing to make such Extensions of Credit
(each of clauses (a), (b), (c), and (d) a “Disqualifying Event”), then the
Administrative Agent shall promptly notify such Issuing Lender, the Lenders and
the Borrower, and such country’s currency shall no longer be an Alternative
Currency until such time as the Disqualifying Event(s) no longer exist.
“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding six (6) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment.
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals,


14

--------------------------------------------------------------------------------





interpretations and orders of courts or Governmental Authorities, relating to
the protection of public health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials.
“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.
“Equity Issuance” means (a) any issuance by the Borrower of shares of its Equity
Interests to any Person that is not a Credit Party (including, without
limitation, in connection with the exercise of options or warrants or the
conversion of any debt securities to equity) and (b) any capital contribution
from any Person that is not a Credit Party into any Credit Party or any
Subsidiary thereof. The term “Equity Issuance” shall not include (A) any Asset
Disposition or (B) any Debt Issuance.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.
“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period) (“LIBOR”), as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) (in such case, the
“LIBOR Rate”) at or about 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London
time, two (2) London Banking Days prior to such date for Dollar deposits with a
term of one (1) month commencing that day;


15

--------------------------------------------------------------------------------





provided that, if the Eurodollar Rate shall be less than 0.75%, such rate shall
be deemed 0.75% for purposes of this Agreement.
“Eurodollar Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on clause (a) of the definition of “Eurodollar Rate”.
“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.
“Excluded Subsidiary” means (a) each Domestic Subsidiary that is an Immaterial
Subsidiary as of the Closing Date and listed on Schedule 1.1(b) to the
Disclosure Letter and each future Domestic Subsidiary which is an Immaterial
Subsidiary, in each case, for so long as such Subsidiary remains an Immaterial
Subsidiary, (b) any Subsidiary substantially all of the assets of which consist
of Equity Interests in Foreign Subsidiaries (a “FSHCO”), (c) each Subsidiary
that is a Subsidiary of a Foreign Subsidiary, (d) any Person where a Guarantee
is prohibited or restricted by contracts (so long as such contract or
replacement or renewal thereof is in effect) with an unaffiliated third party
existing on the Closing Date or at the time of the acquisition of such
Subsidiary and not entered into in contemplation thereof or Applicable Law
(including any requirement to obtain Governmental Authority or third party
consent), or would result in material adverse tax consequences as reasonably
determined by the Borrower in consultation with the Administrative Agent,
(e) any special purpose entity, (f) any Foreign Subsidiary, other than any
Foreign Subsidiary owned directly by a Credit Party if such Foreign Subsidiary
(i) is disregarded for U.S. federal income tax purposes and (ii) is not a FSHCO
or (g) any other Domestic Subsidiaries to the extent the Administrative Agent
and Borrower mutually determine that the cost and/or burden of obtaining the
Guarantee outweigh the benefit to Lenders.
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party). If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal for the reasons identified
in the immediately preceding sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or


16

--------------------------------------------------------------------------------





measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that otherwise are Other
Connection Taxes, (b) in the case of a Lender, United States federal withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or a Revolving Credit Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or a Revolving Credit Commitment (other than pursuant to an
assignment request by the Borrower under Section 5.12(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.11, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 5.11(g) and
(d) any United States federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning given to such term in the preamble
of this Agreement.
“Existing Letters of Credit” means those certain letters of credit set forth on
Schedule 1.1(b).
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, and (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding, or (b) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than 0.75%, such rate shall be deemed to be
0.75% for the purposes of this Agreement.


17

--------------------------------------------------------------------------------





“Fee Letters” means (a) the separate fee letter agreement dated July 2, 2020, by
and among the Borrower, Bank of America, N.A. and BofA Securities, Inc., (b) any
letter between the Borrower and any Issuing Lender relating to certain fees
payable to such Issuing Lender in its capacity as such and (c) any letter
between the Borrower and any Arranger relating to certain fees payable to such
Arranger in its capacity as such.
“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
and the Equity Interests of which are owned directly by any Credit Party
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on July 31.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding Dollar Equivalent of L/C Obligations
with respect to Letters of Credit issued by such Issuing Lender, other than such
L/C Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of outstanding Swingline Loans
other than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative,


18

--------------------------------------------------------------------------------





judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuming in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part); provided, however, that the term “Guarantee” shall not
include any liability by endorsement of instruments for collection or deposit in
the ordinary course of business or any customary and reasonable indemnity
obligations entered into in the ordinary course of business or in connection
with any transaction permitted hereby.
“Guarantors” means, collectively, all direct and indirect Subsidiaries of the
Borrower (other than Excluded Subsidiaries) in existence on the Closing Date or
which become a party to the Guaranty Agreement pursuant to Section 8.14.
“Guaranty Agreement” means the unconditional guaranty agreement dated as of the
Closing Date executed by the Borrower and Guarantors in favor of the
Administrative Agent, for the ratable benefit and the Secured Parties, which
shall be in form and substance acceptable to the Administrative Agent.
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to public health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed by a Governmental Authority to constitute a nuisance or a trespass
which pose a health or safety hazard to Persons or neighboring properties, or
(f) which contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index


19

--------------------------------------------------------------------------------





swaps or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement.
“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article IX, is a Lender, an
Affiliate of a Lender, the Administrative Agent or the Collateral Agent or an
Affiliate of the Administrative Agent or the Collateral Agent or (b) at the time
it (or its Affiliate) becomes a Lender (including on the Closing Date), is a
party to a Hedge Agreement with a Credit Party, in each case in its capacity as
a party to such Hedge Agreement.
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
“Immaterial Subsidiary” means, any Domestic Subsidiary that owns 5% or less of
consolidated assets of the Credit Parties and their Subsidiaries at the end of
any fiscal quarter or generates 5% or less of Consolidated EBITDA of the Credit
Parties and their Subsidiaries for any period of four consecutive fiscal
quarters, in each case determined by reference to the most recently ended fiscal
quarter for which financial statements have been provided by the Borrower
pursuant to this Agreement; provided, however, at no time shall all Immaterial
Subsidiaries that have not become Guarantors in the aggregate own more than 15%
of consolidated assets at the end of any fiscal quarter or generate more than
15% of Consolidated EBITDA of the Credit Parties and their Subsidiaries for any
period of four consecutive fiscal quarters, in each case determined by reference
to the most recently ended fiscal quarter for which financial statements have
been provided by the Borrower pursuant to this Agreement.
“Impacted Loans” has the meaning specified in Section 5.8(a).
“Increased Amount Date” has the meaning assigned thereto in Section 5.13(a).
“Incremental Lender” has the meaning assigned thereto in Section 5.13(a).
“Incremental Loan Commitments” has the meaning assigned thereto in Section
5.13(a)(ii).
“Incremental Loans” has the meaning assigned thereto in Section 5.13(a)(ii).


20

--------------------------------------------------------------------------------





“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.13(a)(ii).
“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 5.13(a)(ii).
“Incremental Term Loan” has the meaning assigned thereto in Section 5.13(a)(i).
“Incremental Term Loan Commitment” has the meaning assigned thereto in Section
5.13(a)(i).
“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:
(a)    all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;
(b)    all obligations to pay the deferred purchase price of property or
services of any such Person, (i) except trade payables arising in the ordinary
course of business not more than ninety (90) days past due, or that are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of such Person, (ii) intercompany charges of expenses, deferred revenue
and other accrued liabilities (including deferred payments in respect of
services by employees), in each case incurred in the ordinary course of
business, and (iii) any earn-out obligation or other post-closing balance sheet
adjustment prior to such time as it becomes a liability on the balance sheet of
such Person in accordance with GAAP;
(c)    the Attributable Indebtedness of such Person with respect to such
Person’s Capital Lease Obligations and Synthetic Leases (regardless of whether
accounted for as indebtedness under GAAP);
(d)    all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);
(e)    all Indebtedness of any other Person secured by a Lien on any asset owned
or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements except trade payables
arising in the ordinary course of business), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;
(f)    all obligations, contingent or otherwise, of any such Person relative to
the face amount of letters of credit, whether or not drawn, including, without
limitation, any


21

--------------------------------------------------------------------------------





Reimbursement Obligation, and banker’s acceptances issued for the account of any
such Person;
(g)    all obligations of any such Person in respect of Disqualified Equity
Interests;
(h)    all net obligations of such Person under any Hedge Agreements; and
(i)    all Guarantees of any such Person with respect to any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.
“Intercreditor Agreement” means that certain intercreditor and collateral agency
agreement, dated as of December 3, 2014, by and among the Administrative Agent,
the Collateral Agent, the Noteholders and the Credit Parties, in form and
substance satisfactory to the Collateral Agent.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3), or
six (6) months or, if agreed by all of the relevant Lenders twelve (12) months
thereafter, in each case as selected by the Borrower in its Notice of Borrowing
or Notice of Conversion/Continuation and subject to availability; provided that:
(a)    the Interest Period shall commence on the date of advance of or
conversion to any Eurodollar Rate Loan and, in the case of immediately
successive Interest Periods, each successive Interest Period shall commence on
the date on which the immediately preceding Interest Period expires;
(b)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a Eurodollar Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;


22

--------------------------------------------------------------------------------





(c)    any Interest Period with respect to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;
(d)    no Interest Period shall extend beyond the Revolving Credit Maturity
Date, and Interest Periods shall be selected by the Borrower so as to permit the
Borrower to make the quarterly principal installment payments pursuant to
Section 4.3 without payment of any amounts pursuant to Section 5.9; and
(e)    there shall be no more than six (6) Interest Periods in effect at any
time.
“IRS” means the United States Internal Revenue Service.
“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any Issuing Lender and the Borrower (or any Subsidiary) or in favor of
such Issuing Lender and relating to such Letter of Credit.
“Issuing Lender” means with respect to a particular Letter of Credit, (a) the
applicable Issuing Lender in its capacity as issuer of such Letter of Credit, or
any successor issuer thereof, (b) such other Lender selected by the Borrower
pursuant to Section 3.19 from time to time to issue such Letter of Credit
(provided that no Lender shall be required to become an Issuing Lender pursuant
to this clause (b) without such Lender’s consent), or any successor issuer
thereof or (c) any Lender selected by the Borrower (with the prior consent of
the Administrative Agent) to replace a Lender who is a Defaulting Lender at the
time of such Lender’s appointment as an Issuing Lender (provided that no Lender
shall be required to become an Issuing Lender pursuant to this clause (c)
without such Lender’s consent), or any successor issuer thereof. On the Closing
Date, the only Issuing Lender is Bank of America, N.A.
“Judgment Currency” has the meaning specified in Section 12.25.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Revolving Credit Commitment Percentage. All L/C Advances shall be denominated in
Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a revolving borrowing. All L/C Borrowings shall be denominated in
Dollars.
“L/C Commitment” means, with respect to each Issuing Lender, the commitment of
such Issuing Lender to issue Letters of Credit hereunder. The initial amount of
each Issuing Lender’s L/C Commitment is set forth on Schedule 3.1 or if an
Issuing Lender has entered into an Assignment


23

--------------------------------------------------------------------------------





and Assumption or has otherwise assumed a L/C Commitment after the Closing Date,
the amount set forth for such Issuing Lender as its L/C Commitment in the
Register maintained by the Administrative Agent. The L/C Commitment of each
Issuing Lender may be modified from time to time by agreement between such
Issuing Lender and the Borrower, and notified in writing to the Administrative
Agent.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Disbursement” means a payment made by an Issuing Lender pursuant to a
Letter of Credit.
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.
“L/C Sublimit” means, as of the Closing Date, the lesser of (a) SIXTY MILLION
DOLLARS ($60,000,000) and (b) the Revolving Credit Commitment. The L/C Sublimit
is part of, and not in addition to, the Revolving Credit Facility.
“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 5.13,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 5.13.
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
“Letter of Credit Application” means an application, in the form specified by
the applicable Issuing Lender from time to time, requesting such Issuing Lender
to issue a Letter of Credit.
“Letter of Credit Fee” has the meaning specified in Section 3.12.
“Letter of Credit Report” means a certificate substantially the form of Exhibit
I or any other form approved by the Administrative Agent.


24

--------------------------------------------------------------------------------





“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and shall include the Existing Letters of Credit.
Notwithstanding anything to the contrary contained herein, a letter of credit
issued by any Issuing Lender (other than Bank of America, N.A. at any time it is
also acting as Administrative Agent) shall not be a “Letter of Credit” for
purposes of the Loan Documents until such time as the Administrative Agent has
been notified in writing of the issuance thereof by the applicable Issuing
Lender. Letters of Credit may be issued in Dollars or, solely to the extent Bank
of America, N.A. or any of its Affiliates or branch offices is the Issuing
Lender with respect thereto, in an Alternative Currency.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 5.8(c).
“LIBOR Successor Rate Conforming Changes” has the meaning specified in Section
5.8(g)(i).
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.
“Loan Documents” means, collectively, this Agreement, each Note, each Issuer
Document, the Security Documents, the Guaranty Agreement, the Disclosure Letter,
the Fee Letters, the Autoborrow Agreement, the Intercreditor Agreement and each
other document, instrument, certificate and agreement executed and delivered by
the Credit Parties or any of their respective Subsidiaries in favor of or
provided to the Administrative Agent, the Collateral Agent or any Secured Party
in connection with this Agreement or otherwise referred to herein or
contemplated hereby (excluding any Secured Hedge Agreement and any Secured Cash
Management Agreement) and any amendments, modifications or supplements thereto
or to any other Loan Document or waivers hereof or to any other Loan Document.
“Loans” means the collective reference to the Revolving Credit Loans, the
Swingline Loans and Incremental Loans (if any), and “Loan” means any of such
Loans.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Mandatory Cost” means any amount incurred periodically by any Issuing Lender or
any Lender during the term of the Revolving Credit Facility which constitutes
fees, costs or charges imposed on lenders generally in the jurisdiction in which
such Issuing Lender or such Lender is domiciled, subject to regulation, or has
its Lending Office by any Governmental Authority.


25

--------------------------------------------------------------------------------





“Material Adverse Effect” means, with respect to the Borrower and its
Subsidiaries, (a) a material adverse effect on the operations, business, assets,
properties, liabilities (actual or contingent) or condition (financial or
otherwise) of such Persons, taken as a whole, (b) a material impairment of the
ability of any such Person to perform its obligations under the Loan Documents
to which it is a party, (c) a material impairment of the rights and remedies of
the Administrative Agent, the Collateral Agent or any Lender under any Loan
Document or (d) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Credit Party of any Loan Document to which
it is a party.
“Material Contract” means each of the agreements listed as exhibits to the
Borrower’s Annual Report on Form 10-K for the year ended July 31, 2019, included
therein pursuant to the requirements of clauses (2), (4), (9) or (10) of Item
601(b) of Regulation S-K promulgated under the Securities Act of 1933 (other
than those which have expired, terminated or are otherwise no longer in effect)
or otherwise subsequently included in the Borrower’s Quarterly Report on Form
10-Q for the quarters ended October 31, 2019, January 31, 2020 or April 30,
2020.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the sum of (i) the Fronting Exposure of the Issuing Lenders with respect
to Letters of Credit issued and outstanding at such time and (ii) the Fronting
Exposure of the Swingline Lender with respect to all Swingline Loans outstanding
at such time and (b) otherwise, an amount reasonably determined by the
Administrative Agent and each of the applicable Issuing Lenders that is entitled
to Cash Collateral hereunder at such time in their sole discretion.
“Minimum Liquidity” shall mean, as of any date of determination with respect to
the Credit Parties, unused availability under the Revolving Credit Facility plus
(a) 100% of the amount of unrestricted cash and Cash Equivalents of Borrower and
its Domestic Subsidiaries and (b) 85% of the amount of unrestricted cash and
Cash Equivalents of Borrower’s Foreign Subsidiaries, in each case as of such
date. For the avoidance of doubt, cash shall not be deemed restricted by reason
of the existence of (i) Liens granted pursuant to the Security Agreement (other
than Cash Collateral under Section 5.14), (ii) restrictions on the use of cash
imposed under this Agreement, any Private Placement Note Purchase Agreement or
any Additional Pari Passu Debt or (iii) common law rights of setoff in favor of
depository institutions.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.
“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries therefrom in the form of cash and
Cash Equivalents (including any such proceeds in the form of any deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, as
and when received) less the sum of (i) in the case of an Asset Disposition, all
income taxes and other taxes assessed by, or reasonably estimated to be payable
to, a Governmental Authority as a


26

--------------------------------------------------------------------------------





result of such transaction (provided that if such estimated taxes exceed the
amount of actual taxes required to be paid in cash in respect of such Asset
Disposition, the amount of such excess shall constitute Net Cash Proceeds),
(ii) all reasonable and customary out-of-pocket fees, costs, commissions and
expenses incurred in connection with such transaction or event and (iii) the
principal amount of, premium, if any, and interest on any Indebtedness (other
than the Secured Obligations) secured by a Lien on the asset (or a portion
thereof) disposed of, which Indebtedness is required to be repaid in connection
with such transaction or event, and (b) with respect to any Equity Issuance or
Debt Issuance, the gross cash proceeds received by any Credit Party or any of
its Subsidiaries therefrom less (i) all reasonable and customary out-of-pocket
legal, accounting, investment banking, underwriting and other fees, costs,
commissions, discounts and expenses incurred in connection therewith, and
(ii) all income taxes and other taxes assessed by, or reasonably estimated to be
payable to, a Governmental Authority as a result of such transaction (provided
that if such estimated taxes exceed the amount of actual taxes required to be
paid in cash in respect of such Equity Issuance or Debt Issuance, the amount of
such excess shall constitute Net Cash Proceeds).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.2
and (ii) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extension Notice Date” has the meaning specified in Section 3.2(b).
“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Guarantor.
“Noteholders” shall mean the holders of the Senior Notes.
“Notes” means the collective reference to the Revolving Credit Notes and the
Swingline Note.
“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).
“Notice of Additional Issuing Lender” means a certificate substantially the form
of Exhibit J or any other form approved by the Administrative Agent.
“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including


27

--------------------------------------------------------------------------------





attorneys’ fees), charges, indebtedness, loans, liabilities, financial
accommodations, obligations, covenants and duties owing by the Credit Parties
and each of their respective Subsidiaries to the Lenders, the Issuing Lenders,
the Administrative Agent or the Collateral Agent, in each case under any Loan
Document, with respect to any Loan or Letter of Credit of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest, expenses and fees that accrue
after the commencement by or against any Credit Party or any Subsidiary thereof
of any proceeding under any Debtor Relief Laws, naming such Person as the debtor
in such proceeding, regardless of whether such interest, expenses and fees are
allowed claims in such proceeding; provided that, without limiting the
foregoing, the Obligations of a Credit Party shall exclude any Excluded Swap
Obligations with respect to such Credit Party.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit F.
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the applicable Issuing Lender in accordance with banking industry
rules on interbank compensation, and (b) with respect to any amount denominated
in an Alternative Currency, an overnight rate determined by the applicable
Issuing Lender in accordance with banking industry rules on interbank
compensation.
“Participant” has the meaning assigned thereto in Section 12.9(d).
“Participant Register” has the meaning assigned thereto in Section 12.9(d).


28

--------------------------------------------------------------------------------





“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107‑56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding six (6) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.
“Permitted Acquisition” means any acquisition by the Borrower or any Subsidiary
in the form of the acquisition of all or substantially all of the assets,
business or a line of business, or at least a majority of the outstanding Equity
Interests which have the ordinary voting power for the election of directors of
the board of directors (or equivalent governing body) (whether through purchase,
merger or otherwise), of any other Person (each an “Acquisition”) if each such
acquisition meets all of the following requirements:
(a)    such Acquisition has been approved by the board of directors (or
equivalent governing body) of the Person to be acquired;
(b)    the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 9.11;
(c)    if such transaction is a merger or consolidation involving the Borrower
or a Guarantor, the Borrower or a Guarantor (or, in the case of a transaction
not involving the Borrower, a Person that will become a Guarantor upon such
merger or consolidation) shall be the surviving Person and no Change in Control
shall have been effected thereby;
(d)    (i) the Borrower shall be in compliance on a Pro Forma Basis (as of the
date of the Acquisition and after giving effect thereto and any Indebtedness
incurred in connection therewith) with each covenant contained in Section 9.15
and (ii) the Consolidated Total Net Leverage Ratio calculated on a Pro Forma
Basis (as of the proposed closing date of the Acquisition and after giving
effect thereto and any Indebtedness incurred in connection therewith (but
without deduction for cash proceeds of any such Indebtedness)) shall be no
greater than 3.50 to 1.00;
(e)    the Administrative Agent shall have received, for any such Acquisition
with total consideration in excess of $50,000,000, (1) audited financial
statements (or, if unavailable, management-prepared financial or pro forma
financial statements) of the target for its two most recent fiscal years and for
any fiscal quarters ended within the fiscal year to date and (2) an Officer’s
Compliance Certificate for the most recent fiscal quarter end preceding such
Acquisition for which financial statements are available demonstrating
compliance with clause (d) above;


29

--------------------------------------------------------------------------------





(f)    no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such Acquisition and any Indebtedness incurred
in connection therewith; and
(g)    both before and after giving effect to the Acquisition on a Pro Forma
Basis, Minimum Liquidity shall be at least $75,000,000.
“Permitted Investors” means, Willis J. Johnson, A. Jayson Adair and their
Affiliates, and their respective estate, spouse, siblings, heirs and lineal
descendants, and spouses of any such persons, the legal representatives of the
foregoing, and the trustee of any bona fide trust of which one or more of the
foregoing are the principal beneficiaries or grantors.
“Permitted Liens” means the Liens permitted pursuant to Section 9.2.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” means IntraLinks, Syndtrak, ClearPar or a substantially similar
electronic transmission system.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Private Placement Note Purchase Agreement” means the Note Purchase Agreement,
dated as of December 3, 2014, by and among the Borrower and the various note
purchasers, as amended, restated, supplemented or otherwise modified from time
to time in accordance with the terms of this Agreement.
“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for any
period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the applicable period of measurement and (i) all income
statement items (whether positive or negative) attributable to the Property or
Person disposed of in a Specified Disposition shall be excluded and all income
statement items (whether positive or negative) attributable to the Property or
Person acquired in a Permitted Acquisition shall be included (provided that such
income statement items to be included are reflected in financial statements or
other financial data reasonably acceptable to the Administrative Agent and based
upon reasonable assumptions and calculations which are expected to have a
continuous impact) and (ii) with respect to any Indebtedness incurred or assumed
in connection with such Specified Transaction, if such Indebtedness has a
floating or formula rate, it shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate


30

--------------------------------------------------------------------------------





which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning specified in Section 12.24.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Recipient” means (a) the Administrative Agent or the Collateral Agent, (b) any
Lender and (c) any Issuing Lender, as applicable.
“Register” has the meaning assigned thereto in Section 12.9(c).
“Reimbursement Obligation” means the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time. If there are three (3) or more
unaffiliated Lenders at the time of such determination, at least two (2)
unaffiliated Lenders shall be required to constitute “Required Lenders.”
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, vice president of finance, controller,
treasurer or assistant treasurer of such Person or any other officer of such
Person designated in writing by the Borrower and reasonably acceptable to the
Administrative Agent and, solely for purposes of notices given by a Credit Party
pursuant to Section 2.3(a), Section 3.2, or Section 5.2, any other officer or
employee of the applicable Credit Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Credit Party designated in or pursuant to an
agreement


31

--------------------------------------------------------------------------------





between the applicable Credit Party and the Administrative Agent. Any document
delivered hereunder or under any other Loan Document that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.
“Restricted Payment” has the meaning assigned thereto in Section 9.6.
“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (a) each date of issuance, amendment and/or extension of a Letter of
Credit denominated in an Alternative Currency, (b) each date of any payment by
the applicable Issuing Lender under any Letter of Credit denominated in an
Alternative Currency, (c) in the case of all Existing Letters of Credit
denominated in Alternative Currencies, the Closing Date, and (d) such additional
dates as the applicable Issuing Lender shall determine or the Required Lenders
shall require.
“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 5.13) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 5.13). The aggregate
Revolving Credit Commitment of all the Revolving Credit Lenders on the Closing
Date shall be ONE BILLION FIFTY MILLION DOLLARS ($1,050,000,000). The Revolving
Credit Commitment of each Revolving Credit Lender on and after the Closing Date
is set forth opposite the name of such Lender on Schedule 1.1(a).
“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments. The Revolving Credit Commitment of each
Revolving Credit Lender on and after the Closing Date is set forth opposite the
name of such Lender on Schedule 1.1(a).
“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in the Dollar
Equivalent of L/C Obligations and Swingline Loans at such time.
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 5.13).


32

--------------------------------------------------------------------------------





“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.
“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.
“Revolving Credit Maturity Date” means the earliest to occur of (a) July 21,
2023, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5, and (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 10.2(a).
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A‑1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.
“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the Dollar Equivalent of the aggregate outstanding amount thereof on such
date after giving effect to any Extensions of Credit occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.
“S&P” means Standard & Poor’s Financial Services LLC, a part of S&P Global Inc.,
and any successor thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the applicable Issuing Lender to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named


33

--------------------------------------------------------------------------------





on the lists maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
person resident in a Sanctioned Country, to the extent subject to a sanctions
program administered by OFAC.
“Scheduled Unavailability Date” has the meaning specified in Section 5.8(c).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.
“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (other than an Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Issuing Lenders, the Hedge Banks, the Cash Management
Banks, the Noteholders, the holders of any Additional Pari Passu Debt, each
co‑agent or sub-agent appointed by the Administrative Agent or the Collateral
Agent from time to time pursuant to Section 11.5, any other holder from time to
time of any of any Secured Obligations and, in each case, their respective
successors and permitted assigns.
“Security Agreement” means the security agreement dated as of the Closing Date
executed by the Borrower and Guarantors in favor of the Collateral Agent, which
shall be in form and substance acceptable to the Collateral Agent.
“Security Documents” means the collective reference to the Security Agreement
and each other agreement or writing pursuant to which any Credit Party pledges
or grants a security interest in any Property or assets securing the Secured
Obligations.
“Senior Notes” shall mean a collective reference to the notes issued in
connection with (a) the Private Placement Note Purchase Agreement and (b) any
Additional Pari Passu Debt.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction,


34

--------------------------------------------------------------------------------





and is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital, and (e) such Person is
able to pay its debts and liabilities, contingent obligations and other
commitments as they mature in the ordinary course of business. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
“Specified Disposition” means any disposition of all or substantially all of the
assets or Equity Interests of any Subsidiary of the Borrower or any division,
business unit, product line or line of business of the Borrower or any
Subsidiary of the Borrower.
“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition and (c) the Transactions.
“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that by its terms is
expressly subordinated in right and time of payment to the Obligations on terms
and conditions satisfactory to the Administrative Agent.
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.
“Supported QFC” has the meaning specified in Section 12.24.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” means, from and after the Closing Date, the lesser of
(a) SIXTY MILLION DOLLARS ($60,000,000) and (b) the Revolving Credit Commitment.
“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.
“Swingline Lender” means Bank of America in its capacity as swingline lender
hereunder or any successor thereto.
“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.
“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form


35

--------------------------------------------------------------------------------





attached as Exhibit A‑2, and any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off‑balance sheet loan or similar off‑balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the withdrawal of any Credit Party or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or
(e) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at‑risk plan or
plan in endangered or critical status with the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Credit Party or any ERISA
Affiliate.
“Threshold Amount” means $50,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Revolving Credit Commitments and Revolving Credit Exposure of such Lender at
such time.
“Transaction Costs” means all transaction fees, charges, costs, expenses and
other amounts related to the Transactions (including, without limitation, any
financing fees, merger and acquisition fees, legal fees and expenses, due
diligence fees or any other fees and expenses in connection therewith), in each
case to the extent paid within six (6) months of the closing of the Credit
Facility.


36

--------------------------------------------------------------------------------





“Transactions” means, collectively, (a) the repayment in full of all
Indebtedness outstanding under the Existing Credit Agreement, (b) the initial
Extensions of Credit and (c) the payment of fees, charges, costs, expenses and
other amounts in connection with the foregoing and the Private Placement Note
Purchase Agreement.
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“United States” means the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 3.6.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regimes” has the meaning specified in Section 12.24.
“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.11(g).
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly‑Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than the Borrower and/or one or more of its Wholly‑Owned
Subsidiaries).
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract


37

--------------------------------------------------------------------------------





or instrument is to have effect as if a right had been exercised under it or to
suspend any obligation in respect of that liability or any of the powers under
that Bail-In Legislation that are related to or ancillary to any of those
powers.
SECTION 1.2     Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement or the Disclosure Letter (as applicable), (h) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights, (i) the term “documents”
includes any and all instruments, documents, agreements, certificates, notices,
reports, financial statements and other writings, however evidenced, whether in
physical or electronic form and (j) in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including”.
SECTION 1.3     Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.
SECTION 1.4    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with GAAP, applied on a
consistent basis, as in effect from time to time and in a manner consistent with
that used in preparing the audited financial statements required by
Section 8.1(a), except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
(i) Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470‑20 on financial liabilities shall be disregarded,
(ii) all liability amounts shall be determined excluding any liability relating
to any operating lease, all asset amounts shall be determined


38

--------------------------------------------------------------------------------





excluding any right-of-use assets relating to any operating lease, all
amortization amounts shall be determined excluding any amortization of a
right-of-use asset relating to any operating lease, and all interest amounts
shall be determined excluding any deemed interest comprising a portion of fixed
rent payable under any operating lease, in each case to the extent that such
liability, asset, amortization or interest pertains to an operating lease under
which the covenantor or a member of its consolidated group is the lessee and
would not have been accounted for as such under GAAP as in effect on December
31, 2015, and (iii) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under FASB ASC Topic
825 “Financial Instruments” (or any other financial accounting standard having a
similar result or effect) to value any Indebtedness of the Borrower or any
Subsidiary at “fair value”, as defined therein. For purposes of determining the
amount of any outstanding Indebtedness, no effect shall be given to any election
by the Borrower to measure an item of Indebtedness using fair value (as
permitted by Financial Accounting Standards Board Accounting Standards
Codification 825–10–25 (formerly known as FASB 159) or any similar accounting
standard).
(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
SECTION 1.5     UCC Terms. Terms defined in the UCC in effect on the Closing
Date and not otherwise defined herein shall, unless the context otherwise
indicates, have the meanings provided by those definitions. Subject to the
foregoing, the term “UCC” refers, as of any date of determination, to the UCC
then in effect.
SECTION 1.6     Rounding. Any financial ratios required to be maintained
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio or percentage is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
SECTION 1.7     References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including, without
limitation, the Code, the


39

--------------------------------------------------------------------------------





Commodity Exchange Act, ERISA, the Exchange Act, the PATRIOT Act, the Securities
Act of 1933, the UCC, the Investment Company Act of 1940, the Interstate
Commerce Act, the Trading with the Enemy Act of the United States or any of the
foreign assets control regulations of the United States Treasury Department,
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.
SECTION 1.8     Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 1.9     Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the Dollar Equivalent of the maximum face amount of such Letter
of Credit after giving effect to all increases thereof contemplated by the
applicable Issuer Documents therefor (at the time specified therefor in such
Issuer Documents and as such amount may be reduced by (a) any permanent
reduction of such Letter of Credit or (b) any amount which is drawn, reimbursed
and no longer available under such Letter of Credit).
SECTION 1.10     Guarantees. Unless otherwise specified, the amount of any
Guarantee shall be the lesser of the principal amount of the obligations
guaranteed and still outstanding and the maximum amount for which the
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee.
SECTION 1.11     Covenant Compliance Generally. For purposes of determining
compliance under Sections 9.1, 9.2, 9.3, 9.5 and 9.6, any amount in a currency
other than Dollars will be converted to Dollars in a manner consistent with that
used in calculating Consolidated Net Income in the most recent annual financial
statements of the Borrower and its Subsidiaries delivered pursuant to
Section 8.1(a). Notwithstanding the foregoing, for purposes of determining
compliance with Sections 9.1, 9.2 and 9.3, with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no breach of any
basket contained in such sections shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the avoidance of
doubt, the foregoing provisions of this Section 1.10 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.
SECTION 1.12     Exchange Rates; Currency Equivalents.
(a)    The applicable Issuing Lender shall determine the Dollar Equivalent
amounts of Revolving Credit Outstandings denominated in Alternative Currencies.
Such Dollar Equivalent shall become effective as of each Revaluation Date and
shall be the Dollar Equivalent of such amounts until the next Revaluation Date
to occur. Except for purposes of financial statements delivered by Credit
Parties hereunder or calculating financial covenants hereunder or except as
otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the applicable Issuing Lender.


40

--------------------------------------------------------------------------------





(b)    Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the applicable Issuing Lender.
ARTICLE II    

REVOLVING CREDIT FACILITY
SECTION 2.1     Revolving Credit Loans. Subject to the terms and conditions of
this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties set forth in this Agreement and the other Loan
Documents, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans to the Borrower from time to time from the Closing Date through,
but not including, the Revolving Credit Maturity Date as requested by the
Borrower in accordance with the terms of Section 2.3; provided, that (a) the
Revolving Credit Outstandings shall not exceed the Revolving Credit Commitment
and (b) the Revolving Credit Exposure of any Revolving Credit Lender shall not
at any time exceed such Revolving Credit Lender’s Revolving Credit Commitment.
Each Revolving Credit Loan by a Revolving Credit Lender shall be in a principal
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion. Subject to the terms and conditions hereof, the Borrower may
borrow, repay and reborrow Revolving Credit Loans hereunder until the Revolving
Credit Maturity Date.
SECTION 2.2     Swingline Loans.
(a)    Availability. Subject to the terms and conditions of this Agreement and
the other Loan Documents, including, without limitation, Section 6.2(d) of this
Agreement, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, the Swingline Lender shall, subject
to the terms of any Autoborrow Agreement, make Swingline Loans to the Borrower
from time to time from the Closing Date through, but not including, the
Revolving Credit Maturity Date; provided, that (a) after giving effect to any
amount requested, the Revolving Credit Outstandings shall not exceed the
Revolving Credit Commitment and (b) the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested) shall
not exceed the Swingline Commitment.
(b)    Refunding.
(i)    Swingline Loans shall be refunded by the Revolving Credit Lenders on
demand by the Swingline Lender. Such refundings shall be made by the Revolving
Credit Lenders in accordance with their respective Revolving Credit Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Revolving Credit Lenders on the books and records of the Administrative Agent.
Each Revolving Credit Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by


41

--------------------------------------------------------------------------------





the Swingline Lender but in no event later than 1:00 p.m. on the next succeeding
Business Day after such demand is made. No Revolving Credit Lender’s obligation
to fund its respective Revolving Credit Commitment Percentage of a Swingline
Loan shall be affected by any other Revolving Credit Lender’s failure to fund
its Revolving Credit Commitment Percentage of a Swingline Loan, nor shall any
Revolving Credit Lender’s Revolving Credit Commitment Percentage be increased as
a result of any such failure of any other Revolving Credit Lender to fund its
Revolving Credit Commitment Percentage of a Swingline Loan.
(ii)    The Borrower shall pay to the Swingline Lender on demand the amount of
such Swingline Loans to the extent amounts received from the Revolving Credit
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded. In addition, the Borrower hereby
authorizes the Administrative Agent to charge any account maintained by the
Borrower with the Swingline Lender (up to the amount available therein) in order
to immediately pay the Swingline Lender the amount of such Swingline Loans to
the extent amounts received from the Revolving Credit Lenders are not sufficient
to repay in full the outstanding Swingline Loans requested or required to be
refunded. If any portion of any such amount paid to the Swingline Lender shall
be recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentages (unless the amounts so
recovered by or on behalf of the Borrower pertain to a Swingline Loan extended
after the occurrence and during the continuance of an Event of Default of which
the Administrative Agent has received notice in the manner required pursuant to
Section 11.3 and which such Event of Default has not been waived by the Required
Lenders or the Lenders, as applicable).
(iii)    Each Revolving Credit Lender acknowledges and agrees that its
obligation to refund Swingline Loans in accordance with the terms of this
Section is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non‑satisfaction of the
conditions set forth in Article VI. Further, each Revolving Credit Lender agrees
and acknowledges that if prior to the refunding of any outstanding Swingline
Loans pursuant to this Section, one of the events described in Section 10.1(h)
or (i) shall have occurred, each Revolving Credit Lender will, on the date the
applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Revolving Credit Commitment Percentage of the aggregate amount of such
Swingline Loan. Each Revolving Credit Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Revolving Credit Lender a certificate evidencing such participation dated the
date of receipt of such funds and for such amount. Whenever, at any time after
the Swingline Lender has received from any Revolving Credit Lender such
Revolving Credit Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Revolving Credit Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments,


42

--------------------------------------------------------------------------------





to reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded).
(c)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.
(d)    Autoborrow Agreement. In order to facilitate the borrowing of Swingline
Loans, the Borrower and the Swingline Lender may mutually agree to, and are
hereby authorized to, enter into an Autoborrow Agreement in form and substance
satisfactory to the Administrative Agent and the Swingline Lender (the
“Autoborrow Agreement”) providing for the automatic advance by the Swingline
Lender of Swingline Loans under the conditions set forth in such agreement,
which shall be in addition to the conditions set forth herein. For purposes of
determining the Revolving Credit Outstandings at any time during which an
Autoborrow Agreement is in effect, the outstanding principal amount of all
Swingline Loans shall be deemed to be the amount of the Swingline Commitment.
For purposes of any Swingline Loan pursuant to the Autoborrow Agreement, all
references to Bank of America in the Autoborrow Agreement shall be deemed to be
a reference to Bank of America, in its capacity as Swingline Lender hereunder.
SECTION 2.3     Procedure for Advances of Revolving Credit Loans and Swingline
Loans.
(a)    Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent) not later
than 11:00 a.m. (i) on the same Business Day as each Base Rate Loan and each
Swingline Loan and (ii) at least three (3) Business Days before each Eurodollar
Rate Loan, of its intention to borrow, specifying (A) the date of such
borrowing, which shall be a Business Day, (B) the amount of such borrowing,
which shall be, (x) with respect to Base Rate Loans (other than Swingline Loans)
in an aggregate principal amount of $3,000,000 or a whole multiple of $1,000,000
in excess thereof, (y) with respect to Eurodollar Rate Loans in an aggregate
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and (z) with respect to Swingline Loans in an aggregate principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof, (C) whether such
Loan is to be a Revolving Credit Loan or Swingline Loan, in the case of a
Revolving Credit Loan whether the Loans are to be Eurodollar Rate Loans or Base
Rate Loans, and (D) in the case of a Eurodollar Rate Loan, the duration of the
Interest Period applicable thereto; provided that if the Borrower wishes to
request Eurodollar Rate Loans having an Interest Period of twelve months in
duration, such notice must be received by the Administrative Agent not later
than 11:00 a.m. four (4) Business Days prior to the requested date of such
borrowing, whereupon the Administrative Agent shall give prompt notice to the
Revolving Credit Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. If the Borrower fails to specify a
type of Loan in a Notice of Borrowing, then the applicable Loans shall be made
as Base Rate Loans. If the Borrower requests a borrowing of Eurodollar Rate
Loans in any such Notice of Borrowing, but fails to specify an Interest Period,
it will be deemed to have specified an Interest Period of one month. A Notice of
Borrowing received after 11:00 a.m. shall be deemed received


43

--------------------------------------------------------------------------------





on the next Business Day. The Administrative Agent shall promptly notify the
Revolving Credit Lenders of each Notice of Borrowing. Notwithstanding the
foregoing, no such Notice of Borrowing shall be required in connection with a
borrowing of a Swingline Loan when the Autoborrow Agreement is in effect.
(b)    Disbursement of Revolving Credit and Swingline Loans. Not later than
1:00 p.m. on the proposed borrowing date, (i) each Revolving Credit Lender will
make available to the Administrative Agent, for the account of the Borrower, at
the office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date and
(ii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of the Borrower identified in the most
recent notice substantially in the form attached as Exhibit C (a “Notice of
Account Designation”) delivered by the Borrower to the Administrative Agent or
as may be otherwise agreed upon by the Borrower and the Administrative Agent
from time to time. Subject to Section 5.7 hereof, the Administrative Agent shall
not be obligated to disburse the portion of the proceeds of any Revolving Credit
Loan requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Loan. Revolving Credit Loans to be made for the
purpose of refunding Swingline Loans shall be made by the Revolving Credit
Lenders as provided in Section 2.2(b).
(c)    Autoborrow Agreement. Notwithstanding anything in this Section 2.3 to the
contrary, at any time an Autoborrow Agreement is in effect, the requirements for
Swingline Loans set forth in clauses (a) and (b) of this Section 2.3 shall not
apply, and all Swingline Loans shall be made in accordance with the Autoborrow
Agreement; provided that any automatic advance made by Bank of America in
reliance of the Autoborrow Agreement shall be deemed a Swingline Loan as of the
time such automatic advance is made notwithstanding any provision in the
Autoborrow Agreement to the contrary.
SECTION 2.4     Repayment and Prepayment of Revolving Credit and Swingline
Loans.
(a)    Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance with
Section 2.2(b) (but, in any event, no later than the Revolving Credit Maturity
Date), together, in each case, with all accrued but unpaid interest thereon;
provided that at any time the Autoborrow Agreement is in effect, the Swingline
Loans shall be repaid in accordance with the terms of the Autoborrow Agreement.
(b)    Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitment, the Borrower agrees to repay immediately
upon notice from the Administrative Agent, by payment to the Administrative
Agent for the account of the Revolving Credit Lenders, Extensions of Credit in
an amount equal to such excess with each such repayment


44

--------------------------------------------------------------------------------





applied first, to the principal amount of outstanding Swingline Loans, second to
the principal amount of outstanding Revolving Credit Loans and third, with
respect to any Letters of Credit then outstanding, a payment of Cash Collateral
into a Cash Collateral account opened by the Administrative Agent, for the
benefit of the Revolving Credit Lenders, in an amount equal to such excess (such
Cash Collateral to be applied in accordance with Section 10.2(b)).
(c)    Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and, at any time the Autoborrow Agreement is not
in effect, prepay Swingline Loans, in whole or in part, with irrevocable prior
written notice to the Administrative Agent substantially in the form attached as
Exhibit D (a “Notice of Prepayment”) or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent)
given not later than 11:00 a.m. (i) on the same Business Day as the prepayment
for each Base Rate Loan and each Swingline Loan and (ii) at least three (3)
Business Days before the prepayment of each Eurodollar Rate Loan, specifying the
date and amount of prepayment and whether the prepayment is of Eurodollar Rate
Loans, Base Rate Loans, Swingline Loans or a combination thereof, and, if of a
combination thereof, the amount allocable to each. Upon receipt of such notice,
the Administrative Agent shall promptly notify each Revolving Credit Lender. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice. Partial prepayments shall be in an
aggregate amount of $3,000,000 or a whole multiple of $1,000,000 in excess
thereof with respect to Base Rate Loans (other than Swingline Loans), $5,000,000
or a whole multiple of $1,000,000 in excess thereof with respect to Eurodollar
Rate Loans and $500,000 or a whole multiple of $100,000 in excess thereof with
respect to Swingline Loans (or in any case, if less, the outstanding principal
balance of such Loans). A Notice of Prepayment received after 11:00 a.m. shall
be deemed received on the next Business Day. Each such repayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9 hereof.
Notwithstanding the foregoing, any Notice of Prepayment delivered in connection
with any refinancing of all of the Credit Facility or other transaction, may be,
if expressly so stated to be, contingent upon the consummation of such
refinancing or other transaction and may be revoked by the Borrower in the event
such refinancing is not consummated (provided that the failure of such
contingency shall not relieve the Borrower from its obligations in respect
thereof under Section 5.9).
(d)    [Reserved].
(e)    Limitation on Prepayment of Eurodollar Rate Loans. The Borrower may not
prepay any Eurodollar Rate Loan on any day other than on the last day of the
Interest Period applicable thereto unless such prepayment is accompanied by any
amount required to be paid pursuant to Section 5.9 hereof.
(f)    Hedge Agreements. No repayment or prepayment of the Loans pursuant to
this Section shall affect any of the Borrower’s obligations under any Hedge
Agreement entered into with respect to the Loans.


45

--------------------------------------------------------------------------------





SECTION 2.5     Permanent Reduction of the Revolving Credit Commitment and
Swingline Commitment.
(a)    Voluntary Reduction of Revolving Credit Commitment. The Borrower shall
have the right at any time and from time to time, upon at least five (5)
Business Days prior irrevocable written notice to the Administrative Agent, to
permanently reduce, without premium or penalty, (i) the entire Revolving Credit
Commitment at any time or (ii) portions of the Revolving Credit Commitment, from
time to time, in an aggregate principal amount not less than $3,000,000 or any
whole multiple of $1,000,000 in excess thereof. Any reduction of the Revolving
Credit Commitment shall be applied to the Revolving Credit Commitment of each
Revolving Credit Lender according to its Revolving Credit Commitment Percentage.
All Commitment Fees accrued until the effective date of any termination of the
Revolving Credit Commitment shall be paid on the effective date of such
termination. Notwithstanding the foregoing, any notice to reduce the Revolving
Credit Commitment delivered in connection with any refinancing of all of the
Credit Facility or other transaction, may be, if expressly so stated to be,
contingent upon the consummation of such refinancing or other transaction and
may be revoked by the Borrower in the event such refinancing is not consummated
(provided that the failure of such contingency shall not relieve the Borrower
from its obligations in respect thereof under Section 5.9).
(b)    Voluntary Reduction of Swingline Commitment. The Borrower shall have the
right at any time and from time to time, upon at least five (5) Business Days
prior irrevocable written notice to the Administrative Agent, to permanently
reduce, without premium or penalty, portions of the Swingline Commitment, from
time to time, in an aggregate principal amount not less than $3,000,000 or any
whole multiple of $1,000,000 in excess thereof.
(c)    [Reserved].
(d)    Corresponding Payment. Each permanent reduction permitted pursuant to
this Section shall be accompanied by a payment of principal sufficient to reduce
the aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced, and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, the Borrower
shall be required to deposit Cash Collateral in a Cash Collateral account opened
by the Administrative Agent in an amount equal to such excess. Such Cash
Collateral shall be applied in accordance with Section 10.2(b). Any reduction of
the Revolving Credit Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans and Swingline Loans (and furnishing of Cash
Collateral satisfactory to the Administrative Agent for all L/C Obligations) and
shall result in the termination of the Revolving Credit Commitment and the
Swingline Commitment and the Revolving Credit Facility. If the reduction of the
Revolving Credit Commitment requires the repayment of any Eurodollar Rate Loan,
such repayment shall be accompanied by any amount required to be paid pursuant
to Section 5.9 hereof.
SECTION 2.6     Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date.


46

--------------------------------------------------------------------------------





ARTICLE III    

LETTER OF CREDIT FACILITY
SECTION 3.1     Letter of Credit Commitment. Subject to the terms and conditions
set forth herein, in addition to the Loans provided for in Section 2.1, the
Borrower may request that any Issuing Lender, in reliance on the agreements of
the Revolving Credit Lenders set forth in this Article III, issue, at any time
and from time to time, Letters of Credit denominated in Dollars or, solely to
the extent Bank of America, N.A. or any of its Affiliates or branch offices is
the Issuing Lender with respect thereto, an Alternative Currency, for its own
account or the account of any of its Subsidiaries in such form as is acceptable
to the Administrative Agent and such Issuing Lender in its reasonable
determination. Letters of Credit issued hereunder shall constitute utilization
of the Revolving Credit Commitments.
SECTION 3.2     Notice of Issuance, Amendment, Extension, Reinstatement or
Renewal.
(a)    To request the issuance of a Letter of Credit (or the amendment of the
terms and conditions, extension of the terms and conditions, extension of the
expiration date, or reinstatement of amounts paid, or renewal of an outstanding
Letter of Credit), the Borrower shall deliver (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Lender) to an Issuing Lender selected by it and to the Administrative
Agent not later than 11:00 a.m. at least two (2) Business Days (or such later
date and time as the Administrative Agent and such Issuing Lender may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, extension or renewal, as the case may be a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, extended, reinstated or renewed, and specifying the date
of issuance, amendment, extension, reinstatement or renewal (which shall be a
Business Day), the date on which such Letter of Credit is to expire (which shall
comply with Section 3.4), the amount and currency of such Letter of Credit, the
name and address of the beneficiary thereof, the purpose and nature of the
requested Letter of Credit and such other information as shall be necessary to
prepare, amend, extend, reinstate or renew such Letter of Credit. If requested
by the applicable Issuing Lender, the Borrower also shall submit a letter of
credit application and reimbursement agreement on such Issuing Lender’s standard
form in connection with any request for a Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application and reimbursement
agreement or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Lender relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.
(b)    If the Borrower so requests in any applicable Letter of Credit
Application (or the amendment of an outstanding Letter of Credit), the
applicable Issuing Lender may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit shall
permit such Issuing Lender to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon by the Borrower and the applicable Issuing Lender at the time such


47

--------------------------------------------------------------------------------





Letter of Credit is issued. Unless otherwise directed by the applicable Issuing
Lender, the Borrower shall not be required to make a specific request to such
Issuing Lender for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Revolving Credit Lenders shall be deemed to have authorized
(but may not require) the applicable Issuing Lender to permit the extension of
such Letter of Credit at any time to an expiration date not later than the date
permitted pursuant to Section 3.4; provided, that such Issuing Lender shall not
(A) permit any such extension if (1) such Issuing Lender has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its extended form under the terms hereof (except that the
expiration date may be extended to a date that is no more than one (1) year from
the then-current expiration date) or (2) it has received notice (which may be in
writing or by telephone (if promptly confirmed in writing)) on or before the day
that is seven (7) Business Days before the Non-Extension Notice Date from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (B) be obligated to permit such extension if it has received notice
(which may be in writing or by telephone (if promptly confirmed in writing)) on
or before the day that is seven (7) Business Days before the Non-Extension
Notice Date from the Administrative Agent, any Revolving Credit Lender or the
Borrower that one or more of the applicable conditions set forth in Section 6.2
is not then satisfied, and in each such case directing such Issuing Lender not
to permit such extension.
SECTION 3.3     Limitations on Amounts, Issuance and Amendment. A Letter of
Credit shall be issued, amended, extended, reinstated or renewed only if (and
upon issuance, amendment, extension, reinstatement or renewal of each Letter of
Credit the Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, extension, reinstatement or renewal (w) the
aggregate amount of the outstanding Letters of Credit issued by any Issuing
Lender shall not exceed its L/C Commitment, (x) the aggregate L/C Obligations
shall not exceed the L/C Sublimit, (y) the Revolving Credit Exposure of any
Lender shall not exceed its Revolving Credit Commitment and (z) the Total Credit
Exposure shall not exceed the total Revolving Credit Commitments.
(a)    No Issuing Lender shall be under any obligation to issue any Letter of
Credit if:
(i)    any order, judgment or decree not in effect on the Closing Date or not
retroactively in effect as of the Closing Date or prior thereto of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Lender from issuing the Letter of Credit, or any law
applicable to such Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Lender not in effect on the Closing Date or not retroactively in
effect as of the Closing Date or prior thereto shall prohibit, or request that
such Issuing Lender refrain from, the issuance of letters of credit generally or
the Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which such Issuing Lender is not otherwise compensated hereunder) not in
effect on the Closing Date, or shall impose upon such Issuing Lender any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Lender in good faith deems material to it;


48

--------------------------------------------------------------------------------





(ii)    the issuance of such Letter of Credit would violate one or more policies
of such Issuing Lender applicable to letters of credit generally;
(iii)    except as otherwise agreed by the Administrative Agent and such Issuing
Lender, the Letter of Credit is in an initial stated amount less than $500,000;
(iv)    any Revolving Credit Lender is at that time a Defaulting Lender, unless
such Issuing Lender has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to such Issuing Lender (in its sole discretion)
with the Borrower or such Lender to eliminate such Issuing Lender’s actual or
potential Fronting Exposure (after giving effect to Section 5.15, including,
without limitation, any reallocation among the non-Defaulting Lenders of
Fronting Exposure under Section 5.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such Issuing
Lender has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or
(v)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(b)    No Issuing Lender shall be under any obligation to amend any Letter of
Credit if (i) such Issuing Lender would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (ii) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
SECTION 3.4     Expiration Date. Each Letter of Credit shall have a stated
expiration date no later than the earlier of (x) the date twelve (12) months
after the date of the issuance of such Letter of Credit (or, in the case of any
extension of the expiration date thereof, whether automatic or by amendment,
twelve months after the then‑current expiration date of such Letter of Credit)
and (y) the date that is five (5) Business Days prior to the Revolving Credit
Maturity Date.
SECTION 3.5     Participations.
(a)    By the issuance of a Letter of Credit (or an amendment to a Letter of
Credit increasing the amount or extending the expiration date thereof), and
without any further action on the part of the applicable Issuing Lender or the
Lenders, such Issuing Lender hereby grants to each Revolving Credit Lender, and
each Revolving Credit Lender hereby acquires from such Issuing Lender, a
participation in such Letter of Credit equal to such Lender’s Revolving Credit
Commitment Percentage of the Dollar Equivalent of the aggregate amount available
to be drawn under such Letter of Credit. Each Revolving Credit Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this Section 3.5 in respect of Letters of Credit is absolute, unconditional
and irrevocable and shall not be affected by any circumstance whatsoever,
including any amendment, extension, reinstatement or renewal of any Letter of
Credit or the occurrence and continuance of a Default or Event of Default or
reduction or termination of the Revolving Credit Commitments.
(b)    In consideration and in furtherance of the foregoing, each Revolving
Credit Lender hereby absolutely, unconditionally and irrevocably agrees to pay
to the Administrative Agent, for


49

--------------------------------------------------------------------------------





account of the applicable Issuing Lender, such Lender’s Revolving Credit
Commitment Percentage of the Dollar Equivalent of each L/C Disbursement made by
such Issuing Lender not later than 1:00 p.m. on the Business Day specified in
the notice provided by the Administrative Agent to the Revolving Credit Lenders
pursuant to Section 3.6 until such L/C Disbursement is reimbursed by the
Borrower or at any time after any reimbursement payment is required to be
refunded to the Borrower for any reason, including after the Revolving Credit
Maturity Date. Such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each such payment shall be made in the same
manner as provided in Section 2.3 with respect to Loans made by such Lender (and
Section 2.3 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Credit Lenders pursuant to this Article III), and the Administrative
Agent shall promptly pay to the applicable Issuing Lender the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to Section 3.6,
the Administrative Agent shall distribute such payment to the applicable Issuing
Lender or, to the extent that the Revolving Credit Lenders have made payments
pursuant to this Section 3.5 to reimburse such Issuing Lender, then to such
Lenders and such Issuing Lender as their interests may appear. Any payment made
by a Lender pursuant to this Section 3.5 to reimburse an Issuing Lender for any
L/C Disbursement shall not constitute a Loan and shall not relieve the Borrower
of its obligation to reimburse such L/C Disbursement.
(c)    Each Revolving Credit Lender further acknowledges and agrees that its
participation in each Letter of Credit will be automatically adjusted to reflect
such Lender’s Revolving Credit Commitment Percentage of the Dollar Equivalent of
the aggregate amount available to be drawn under such Letter of Credit at each
time such Lender’s Revolving Credit Commitment is amended as a result of an
assignment in accordance with Section 12.9 or otherwise pursuant to this
Agreement.
(d)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable Issuing Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 3.5, then, without limiting the other provisions of this Agreement, such
Issuing Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Issuing Lender at a rate per annum equal to the
greater of the applicable Overnight Rate and a rate determined by such Issuing
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by such
Issuing Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be. A certificate of
any Issuing Lender submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this Section
3.5(d) shall be conclusive absent manifest error.
SECTION 3.6     Reimbursement. If an Issuing Lender shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
Issuing Lender in respect of such L/C Disbursement by paying to the
Administrative Agent an amount equal to the Dollar Equivalent of such L/C
Disbursement not later than 2:00 p.m. on (i) the Business Day that the Borrower
receives


50

--------------------------------------------------------------------------------





notice of such L/C Disbursement, if such notice is received prior to 10:00 a.m.
or (ii) the Business Day immediately following the day that the Borrower
receives such notice, if such notice is not received prior to such time,
provided that, if such L/C Disbursement is not less than $1,000,000, the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Article II that such payment be financed with a borrowing of
Base Rate Loans or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting borrowing of Base Rate Loans or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Credit Lender of the applicable L/C Disbursement, the
payment then due from the Borrower in respect thereof (the “Unreimbursed
Amount”) and such Lender’s Revolving Credit Commitment Percentage thereof.
Promptly upon receipt of such notice, each Revolving Credit Lender shall pay to
the Administrative Agent its Revolving Credit Commitment Percentage of the
Unreimbursed Amount pursuant to Section 3.5(b), subject to the amount of the
unutilized portion of the aggregate Revolving Credit Commitments. Any notice
given by an Issuing Lender or the Administrative Agent pursuant to this Section
3.6 may be given by telephone if immediately confirmed in writing; provided that
the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice.
SECTION 3.7     Obligations Absolute. The Borrower’s obligation to reimburse L/C
Disbursements as provided in Section 3.6 shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of:
(a)    any lack of validity or enforceability of this Agreement, any other Loan
Document or any Letter of Credit, or any term or provision herein or therein;
(b)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any Issuing Lender or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(c)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement in such draft or other document being untrue or
inaccurate in any respect;
(d)    waiver by any Issuing Lender of any requirement that exists for such
Issuing Lender’s protection and not the protection of the Borrower or any waiver
by such Issuing Lender which does not in fact materially prejudice the Borrower;
(e)    honor of a demand for payment presented electronically even if such
Letter of Credit required that demand be in the form of a draft;
(f)    any payment made by any Issuing Lender in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must


51

--------------------------------------------------------------------------------





be received under such Letter of Credit if presentation after such date is
authorized by the UCC or the ISP, as applicable;
(g)    payment by the applicable Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit; or any payment made by any Issuing Lender under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(h)    any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Article III,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or
(i)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally.
SECTION 3.8     Examination. The Borrower shall promptly examine a copy of each
Letter of Credit and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will immediately notify the applicable Issuing
Lender. The Borrower shall be conclusively deemed to have waived any such claim
against each Issuing Lender and its correspondents unless such notice is given
as aforesaid.
SECTION 3.9     Liability. None of the Administrative Agent, the Lenders, any
Issuing Lender, or any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit by the applicable Issuing Lender or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms, any error in translation or any consequence arising from causes beyond
the control of the applicable Issuing Lender; provided that the foregoing shall
not be construed to excuse an Issuing Lender from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
Applicable Law) suffered by the Borrower that are caused by such Issuing
Lender’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of an Issuing Lender (as finally determined by a
court of competent jurisdiction), an Issuing Lender shall be deemed to have
exercised care in each such determination, and that:
(a)    An Issuing Lender may replace a purportedly lost, stolen, or destroyed
original Letter of Credit or missing amendment thereto with a certified true
copy marked as such or waive a requirement for its presentation;


52

--------------------------------------------------------------------------------





(b)    An Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit and without regard to any non-documentary condition in such
Letter of Credit;
(c)    An Issuing Lender shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and
(d)    This sentence shall establish the standard of care to be exercised by an
Issuing Lender when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by Applicable Law, any standard of care
inconsistent with the foregoing).
Without limiting the foregoing, none of the Administrative Agent, the Lenders,
any Issuing Lender, or any of their Related Parties shall have any liability or
responsibility by reason of (A) any presentation that includes forged or
fraudulent documents or that is otherwise affected by the fraudulent, bad faith,
or illegal conduct of the beneficiary or other Person, (B) an Issuing Lender
declining to take-up documents and make payment, (C) against documents that are
fraudulent, forged, or for other reasons by which that it is entitled not to
honor, (D) following a Borrower’s waiver of discrepancies with respect to such
documents or request for honor of such documents or (E) an Issuing Lender
retaining proceeds of a Letter of Credit based on an apparently applicable
attachment order, blocking regulation, or third-party claim notified to such
Issuing Lender.
SECTION 3.10     Applicability of ISP. Unless otherwise expressly agreed by the
applicable Issuing Lender and the Borrower when a Letter of Credit is issued by
it (including any such agreement applicable to an Existing Letter of Credit),
the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, no Issuing Lender shall be responsible to the
Borrower for, and no Issuing Lender’s rights and remedies against the Borrower
shall be impaired by, any action or inaction of any Issuing Lender required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the law or any
order of a jurisdiction where any Issuing Lender or the beneficiary is located,
the practice stated in the ISP, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade – International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.
SECTION 3.11     Benefits. Each Issuing Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each Issuing Lender shall have all of the benefits and
immunities (a) provided to the Administrative Agent in Article XI with respect
to any acts taken or omissions suffered by such Issuing Lender in connection
with Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article XI included such Issuing Lender with
respect to such acts or omissions, and (b) as additionally provided herein with
respect to such Issuing Lender.


53

--------------------------------------------------------------------------------





SECTION 3.12     Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each L/C Participant in accordance with
its Applicable Revolving Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) equal to the Applicable Margin with respect to Revolving Credit
Loans that are Eurodollar Rate Loans times the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any standby Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.8. Letter of Credit Fees shall be (i) payable on the first
Business Day following the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit and (ii) accrued through and including the last day of each calendar
quarter in arrears. If there is any change in the Applicable Margin with respect
to Revolving Credit Loans that are Eurodollar Rate Loans during any quarter, the
daily amount available to be drawn under each standby Letter of Credit shall be
computed and multiplied by the Applicable Margin with respect to Revolving
Credit Loans that are Eurodollar Rate Loans separately for each period during
such quarter that such Applicable Margin was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Required Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
interest rate set forth in Section 5.1(b).
SECTION 3.13     Fronting Fee and Documentary and Processing Charges Payable to
the Issuing Lenders. The Borrower shall pay directly to the applicable Issuing
Lender for its own account a fronting fee with respect to each Letter of Credit,
at the rate per annum equal to the percentage separately agreed upon between the
Borrower and such Issuing Lender (in a Fee Letter or otherwise), computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the first Business Day following the end of each March, June,
September and December commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Revolving Credit Maturity Date and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.8. In addition, the Borrower shall pay
directly to the applicable Issuing Lender for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such Issuing Lender relating to letters of credit
as from time to time in effect. Such customary fees and standard costs and
charges are due and payable on demand and are nonrefundable.
SECTION 3.14     Disbursement Procedures. The Issuing Lender for any Letter of
Credit shall, within the time allowed by Applicable Laws or the specific terms
of the Letter of Credit following its receipt thereof, examine all documents
purporting to represent a demand for payment under such Letter of Credit. Such
Issuing Lender shall promptly after such examination notify the Administrative
Agent and the Borrower in writing of such demand for payment if such Issuing
Lender has made or will make an L/C Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse such Issuing Lender and the Lenders with respect to
any such L/C Disbursement.
SECTION 3.15     Interim Interest. If the Issuing Lender for any standby Letter
of Credit shall make any L/C Disbursement, then, unless the Borrower shall
reimburse such L/C


54

--------------------------------------------------------------------------------





Disbursement in full on the date such L/C Disbursement is made, the Dollar
Equivalent of the unpaid amount thereof shall bear interest, for each day from
and including the date such L/C Disbursement is made to but excluding the date
that the Borrower reimburses such L/C Disbursement, at the rate per annum then
applicable to Base Rate Loans; provided that if the Borrower fails to reimburse
such L/C Disbursement when due pursuant to Section 3.6, then Section 5.1(b)
shall apply. Interest accrued pursuant to this Section 3.15 shall be for account
of such Issuing Lender, except that interest accrued on and after the date of
payment by any Lender pursuant to Section 3.15 to reimburse such Issuing Lender
shall be for account of such Lender to the extent of such payment.
SECTION 3.16     Replacement of any Issuing Lender. Any Issuing Lender may be
replaced at any time by written agreement between the Borrower, the
Administrative Agent, the replaced Issuing Lender and the successor Issuing
Lender. The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Lender. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Lender pursuant to Section 3.13. From and after the effective
date of any such replacement, (i) the successor Issuing Lender shall have all
the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit to be issued by it thereafter and (ii) references
herein to the term “Issuing Lender” shall be deemed to include such successor or
any previous Issuing Lender, or such successor and all previous Issuing Lenders,
as the context shall require. After the replacement of an Issuing Lender
hereunder, the replaced Issuing Lender shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Lender under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
SECTION 3.17     Cash Collateralization.
(a)    If any Event of Default shall occur and be continuing, on the Business
Day that the Borrower receives notice from the Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated,
Revolving Credit Lenders with L/C Obligations representing at least 50% of the
total L/C Obligations) demanding the deposit of Cash Collateral pursuant to this
Section 3.17, the Borrower shall immediately deposit into an account established
and maintained on the books and records of the Administrative Agent (the
“Collateral Account”) an amount in cash equal to 103% of the total Dollar
Equivalent of the L/C Obligations as of such date plus any accrued and unpaid
interest thereon, provided that the obligation to deposit such Cash Collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clauses (h)
and (i) of Section 10.01. Such deposit shall be held by the Administrative Agent
as collateral for the payment and performance of the obligations of the Borrower
under this Agreement. In addition, and without limiting the foregoing or Section
3.4, if any L/C Obligations remain outstanding after the expiration date
specified in said Section 3.4, the Borrower shall immediately deposit into the
Collateral Account an amount in cash equal to 103% of the Dollar Equivalent of
such L/C Obligations as of such date plus any accrued and unpaid interest
thereon.
(b)    The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over the Collateral Account. Other
than any interest earned on the


55

--------------------------------------------------------------------------------





investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in the Collateral Account. Moneys in the
Collateral Account shall be applied by the Administrative Agent to reimburse
each Issuing Lender for L/C Disbursements for which it has not been reimbursed,
together with related fees, costs, and customary processing charges, and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the L/C Obligations at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Lenders with L/C Obligations representing 50% of the total L/C Obligations), be
applied to satisfy other obligations of the Borrower under this Agreement. If
the Borrower is required to provide an amount of Cash Collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three (3)
Business Days after all Events of Default have been cured or waived.
SECTION 3.18     Issuing Lender Reports to the Administrative Agent. Unless
otherwise agreed by the Administrative Agent, each Issuing Lender (other than
the Administrative Agent in its capacity as an Issuing Lender) shall, in
addition to its notification obligations set forth elsewhere in this Article
III, provide the Administrative Agent a Letter of Credit Report, as set forth
below:
(a)    reasonably prior to the time that such Issuing Lender issues, amends,
renews, increases or extends a Letter of Credit, the date of such issuance,
amendment, renewal, increase or extension and the stated amount of the
applicable Letters of Credit after giving effect to such issuance, amendment,
renewal or extension (and whether the amounts thereof shall have changed) (it
being understood that compliance by an Issuing Lender with this clause (a) shall
not limit or delay any obligation of an Issuing Lender to comply with any other
provision of this Article III);
(b)    on each Business Day on which such Issuing Lender makes a payment
pursuant to a Letter of Credit, the date and amount of such payment;
(c)    on any Business Day on which the Borrower fails to reimburse a payment
made pursuant to a Letter of Credit required to be reimbursed to such Issuing
Lender on such day, the date of such failure and the amount of such payment;
(d)    on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Lender; and
(e)    for so long as any Letter of Credit issued by an Issuing Lender is
outstanding, such Issuing Lender shall deliver to the Administrative Agent (i)
on the last Business Day of each calendar month, (ii) at all other times a
Letter of Credit Report is required to be delivered pursuant to this Agreement,
and (iii) on each date that (1) an L/C Credit Extension occurs or (2) there is
any expiration, cancellation and/or disbursement, in each case, with respect to
any such Letter of Credit, a Letter of Credit Report appropriately completed
with the information for every outstanding Letter of Credit issued by such
Issuing Lender.


56

--------------------------------------------------------------------------------





SECTION 3.19    Additional Issuing Lenders. Any Lender hereunder may become an
Issuing Lender upon receipt by the Administrative Agent of a fully executed
Notice of Additional Issuing Lender which shall be signed by the Borrower, the
Administrative Agent and each Issuing Lender. Such new Issuing Lender shall
provide its L/C Commitment in such Notice of Additional Issuing Lender and upon
the receipt by the Administrative Agent of the fully executed Notice of
Additional Issuing Lender, the defined term L/C Commitment shall be deemed
amended to incorporate the L/C Commitment of such new Issuing Lender.
SECTION 3.20     Letters of Credit Issued for Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse, indemnify and compensate the applicable Issuing Lender
hereunder for any and all drawings under such Letter of Credit as if such Letter
of Credit had been issues solely for the account of the Borrower. The Borrower
irrevocably waives any and all defenses that might otherwise be available to it
as a guarantor or surety of any or all of the obligations of such Subsidiary in
respect of such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.
SECTION 3.21     Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
ARTICLE IV    

[RESERVED]
ARTICLE V    

GENERAL LOAN PROVISIONS
SECTION 5.1     Interest.
(a)    Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, (i) Revolving Credit Loans shall bear interest at
(A) the Base Rate plus the Applicable Margin or (B) the Eurodollar Rate plus the
Applicable Margin (provided that the Eurodollar Rate shall not be available
until three (3) Business Days (or four (4) Business Days with respect to a
Eurodollar Rate based on a twelve month Interest Period) after the Closing Date
unless the Borrower has delivered to the Administrative Agent a letter in form
and substance reasonably satisfactory to the Administrative Agent indemnifying
the Lenders in the manner set forth in Section 5.9 of this Agreement) and
(ii) any Swingline Loan shall bear interest at the Base Rate plus the Applicable
Margin, or if an Autoborrow Agreement is in effect, at a rate per annum provided
by the Swingline Lender. The Borrower shall select the rate of interest and
Interest Period, if any, applicable to any Loan at the time a Notice of
Borrowing is given or at the time a Notice of Conversion/Continuation is given
pursuant to Section 5.2.


57

--------------------------------------------------------------------------------





(b)    Default Rate. Subject to Section 10.3, (i) immediately upon the
occurrence and during the continuance of an Event of Default under
Section 10.1(a), (b), (h) or (i), or (ii) at the election of the Required
Lenders, upon the occurrence and during the continuance of any other Event of
Default, (A) the Borrower shall no longer have the option to request Eurodollar
Rate Loans, Swingline Loans or Letters of Credit, (B) all outstanding Eurodollar
Rate Loans shall bear interest at a rate per annum of two percent (2%) in excess
of the rate (including the Applicable Margin) then applicable to Eurodollar Rate
Loans until the end of the applicable Interest Period and thereafter at a rate
equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans, (C) all outstanding Base Rate Loans
and other Obligations arising hereunder or under any other Loan Document shall
bear interest at a rate per annum equal to two percent (2%) in excess of the
rate (including the Applicable Margin) then applicable to Base Rate Loans or
such other Obligations arising hereunder or under any other Loan Document and
(D) all accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent. Interest shall continue to accrue on the Obligations after
the filing by or against the Borrower of any petition seeking any relief in
bankruptcy or under any Debtor Relief Law.
(c)    Interest Payment and Computation. Interest on each Base Rate Loan shall
be due and payable in arrears on the last Business Day of each calendar quarter
commencing September 30, 2020; and interest on each Eurodollar Rate Loan shall
be due and payable on the last day of each Interest Period applicable thereto,
and if such Interest Period extends over three (3) months, at the end of each
three (3) month interval during such Interest Period. All computations of
interest for Base Rate Loans when the Base Rate is determined by the Prime Rate
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest provided
hereunder shall be made on the basis of a 360‑day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365/366‑day year).
(d)    Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest under this Agreement charged or collected
pursuant to the terms of this Agreement exceed the highest rate permissible
under any Applicable Law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such a court
determines that the Lenders have charged or received interest hereunder in
excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations. It
is the intent hereof that the Borrower not pay or contract to pay, and that
neither the Administrative Agent nor any Lender receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by the Borrower under Applicable Law.
SECTION 5.2     Notice and Manner of Conversion or Continuation of Loans.
Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to convert at any time following
the third Business Day after the Closing Date all or any portion of any
outstanding Base Rate Loans (other than Swingline Loans) in a principal amount
equal to $5,000,000 or any whole multiple of $1,000,000 in excess thereof into
one or more


58

--------------------------------------------------------------------------------





Eurodollar Rate Loans and upon the expiration of any Interest Period,
(i) convert all or any part of its outstanding Eurodollar Rate Loans in a
principal amount equal to $3,000,000 or a whole multiple of $1,000,000 in excess
thereof into Base Rate Loans (other than Swingline Loans) or (ii) continue such
Eurodollar Rate Loans as Eurodollar Rate Loans. Whenever the Borrower desires to
convert or continue Loans as provided above, the Borrower shall give the
Administrative Agent irrevocable prior written notice in the form attached as
Exhibit E (a “Notice of Conversion/Continuation”) not later than 11:00 a.m.
three (3) Business Days before the day on which a proposed conversion or
continuation of such Loan is to be effective specifying (A) the Loans to be
converted or continued, and, in the case of any Eurodollar Rate Loan to be
converted or continued, the last day of the Interest Period therefor, (B) the
effective date of such conversion or continuation (which shall be a Business
Day), (C) the principal amount of such Loans to be converted or continued, and
(D) the Interest Period to be applicable to such converted or continued
Eurodollar Rate Loan; provided that if the Borrower wishes to request Eurodollar
Rate Loans having an Interest Period of twelve months in duration, such notice
must be received by the Administrative Agent not later than 11:00 a.m. four (4)
Business Days prior to the requested date of such conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the applicable
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. If the Borrower fails to give a timely Notice of
Conversion/Continuation prior to the end of the Interest Period for any
Eurodollar Rate Loan, then the applicable Eurodollar Rate Loan shall be
converted to a Base Rate Loan. Any such automatic conversion to a Base Rate Loan
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loan. If the Borrower requests a
conversion to, or continuation of, Eurodollar Rate Loans, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month. Notwithstanding anything to the contrary herein, a Swingline Loan may
not be converted to a Eurodollar Rate Loan. The Administrative Agent shall
promptly notify the affected Lenders of such Notice of Conversion/Continuation.
SECTION 5.3     Fees.
(a)    Commitment Fee. Commencing on the Closing Date, subject to
Section 5.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non‑refundable commitment fee
(the “Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
actual daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided, that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating the Commitment Fee.
The Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing September 30, 2020
and ending on the date upon which all Obligations (other than inchoate
indemnification obligations and any other obligations which pursuant to the
terms of any Loan Document specifically survive repayment of the Loans for which
no claim has been made) arising under the Revolving Credit Facility shall have
been indefeasibly and irrevocably paid and satisfied in full, all Letters of
Credit have been terminated or expired (or been Cash Collateralized or other
arrangements made therefor satisfactory to the Issuing Lenders) and the
Revolving Credit Commitment has been terminated. The Commitment Fee shall be
distributed by the Administrative


59

--------------------------------------------------------------------------------





Agent to the Revolving Credit Lenders (other than any Defaulting Lender) pro
rata in accordance with such Revolving Credit Lenders’ respective Revolving
Credit Commitment Percentages.
(b)    Other Fees. The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in their Fee Letter. The Borrower shall pay
to the Lenders such fees as shall have been separately agreed upon in writing in
the amounts and at the times so specified.
SECTION 5.4     Manner of Payment. Each payment by the Borrower on account of
the principal of or interest on the Loans or of any fee, commission or other
amounts (including the Reimbursement Obligation) payable to the Lenders under
this Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in Same Day Funds and shall be made without any set off, counterclaim
or deduction whatsoever. Any payment received after such time but before
2:00 p.m. on such day shall be deemed a payment on such date for the purposes of
Section 10.1, but for all other purposes shall be deemed to have been made on
the next succeeding Business Day. Any payment received after 2:00 p.m. shall be
deemed to have been made on the next succeeding Business Day for all purposes.
If, for any reason, the Borrower is prohibited by Applicable Law from making any
required payment hereunder in an Alternative Currency, the Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. Upon receipt by the Administrative Agent of each such payment,
the Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Revolving Credit Commitment Percentage in respect
of the relevant Credit Facility (or other applicable share as provided herein)
of such payment and shall wire advice of the amount of such credit to each
Lender. Each payment to the Administrative Agent on account of the principal of
or interest on the Swingline Loans or of any fee, commission or other amounts
payable to the Swingline Lender shall be made in like manner, but for the
account of the Swingline Lender. Each payment to the Administrative Agent of any
Issuing Lender’s fees or L/C Participants’ commissions shall be made in like
manner, but for the account of such Issuing Lender or the L/C Participants, as
the case may be. Each payment to the Administrative Agent of Administrative
Agent’s fees or expenses shall be made for the account of the Administrative
Agent and any amount payable to any Lender under Sections 5.9, 5.10, 5.11 or
12.3 shall be paid to the Administrative Agent for the account of the applicable
Lender. Subject to the definition of Interest Period, if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment. Notwithstanding the foregoing, if there exists
a Defaulting Lender each payment by the Borrower to such Defaulting Lender
hereunder shall be applied in accordance with Section 5.15(a)(ii).
SECTION 5.5     Evidence of Indebtedness.
(a)    Extensions of Credit. The Extensions of Credit made by each Lender and
each Issuing Lender shall be evidenced by one or more accounts or records
maintained by such Lender or such Issuing Lender and by the Administrative Agent
in the ordinary course of business. The


60

--------------------------------------------------------------------------------





accounts or records maintained by the Administrative Agent and each Lender or
the applicable Issuing Lender shall be conclusive absent manifest error of the
amount of the Extensions of Credit made by the Lenders or such Issuing Lender to
the Borrower and its Subsidiaries and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender or any Issuing Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Revolving Credit Note and/or Swingline Note, as
applicable, which shall evidence such Lender’s Revolving Credit Loans and/or
Swingline Loans, as applicable, in addition to such accounts or records. Each
Lender may attach schedules to its Notes and endorse thereon the date, amount
and maturity of its Loans and payments with respect thereto.
(b)    Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.
SECTION 5.6     Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations (other than pursuant to Sections 5.9, 5.10, 5.11 or 12.3) greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
(ii)    the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee


61

--------------------------------------------------------------------------------





or participant, other than to the Borrower or any of its Subsidiaries or
Affiliates (as to which the provisions of this paragraph shall apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
SECTION 5.7     Administrative Agent’s Clawback.
(a)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Sections 2.3(b) and 4.2 and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the daily average
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
(b)    Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders, the Issuing Lenders or the Swingline Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, the Issuing Lenders
or the Swingline Lender, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders, the
Issuing Lenders or the Swingline Lender, as the case maybe, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, Issuing Lender or the Swingline Lender, in Same Day Funds


62

--------------------------------------------------------------------------------





with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.
(c)    Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Revolving Credit
Commitment Percentage of any Loan requested by the Borrower shall not relieve it
or any other Lender of its obligation, if any, hereunder to make its Revolving
Credit Commitment Percentage of such Loan available on the borrowing date, but
no Lender shall be responsible for the failure of any other Lender to make its
Revolving Credit Commitment Percentage of such Loan available on the borrowing
date.
SECTION 5.8     Inability to Determine Rates.
(a)    If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) (1) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan and (2) the circumstances described in Section 5.8(c)(i) do not
apply (in each case with respect to this clause (i), “Impacted Loans”), or (ii)
the Administrative Agent or the Required Lenders determine that for any reason
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (or, in the case of a determination by the Required
Lenders described in clause (ii) of this Section 5.8(a), until the
Administrative Agent upon instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a borrowing of, conversion to or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
borrowing of Base Rate Loans in the amount specified therein.
(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section 5.8, the Administrative
Agent in consultation with the Borrower, may establish an alternative interest
rate for the Impacted Loans, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (i) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (a)(i) of this Section 5.8, (ii) the Administrative Agent or the Required
Lenders notify the Administrative Agent and the Borrower that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (iii) any Lender determines


63

--------------------------------------------------------------------------------





that any law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.
(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, but without limiting Sections 5.8(a) and (b) above, if the
Administrative Agent and the Borrower determine (which determination shall be
conclusive and binding upon all parties hereto absent manifest error), or the
Borrower or Required Lenders notify the Administrative Agent (with, in the case
of the Required Lenders, a copy to the Borrower) that the Borrower or Required
Lenders (as applicable) have determined (which determination likewise shall be
conclusive and binding upon all parties hereto absent manifest error), that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having or purporting to have jurisdiction over the Administrative Agent has made
a public statement identifying a specific date after which LIBOR or the LIBOR
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans, provided that, at the time of such statement, there is
no successor administrator that is satisfactory to the Administrative Agent,
that will continue to provide LIBOR after such specific date (such specific
date, the “Scheduled Unavailability Date”); or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 5.8, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
and the Borrower or receipt by the Administrative Agent of such notice, as
applicable, the Administrative Agent and the Borrower may jointly amend this
Agreement solely for purpose of replacing LIBOR in accordance with this Section
5.8 with (x) one or more SOFR-Based Rates or (y) another alternate benchmark
rate giving due consideration to any evolving or then existing convention for
similar U.S. dollar denominated syndicated credit facilities for such
alternative benchmarks and, in each case, including any mathematical or other
adjustments to such benchmark giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, by the Relevant Governmental Body and/or (ii) any
evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such benchmarks which adjustment or method for
calculating such adjustment shall be published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion and may be periodically updated (the “Adjustment;” and any such
proposed rate, a “LIBOR Successor Rate”), and any such amendment shall become
effective at 5:00 p.m. on the


64

--------------------------------------------------------------------------------





fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders (A) in the case of an amendment
to replace LIBOR with a rate described in clause (x), object to the Adjustment;
or (B) in the case of an amendment to replace LIBOR with a rate described in
clause (y), object to such amendment; provided that for the avoidance of doubt,
in the case of clause (A), the Required Lenders shall not be entitled to object
to any SOFR-Based Rate contained in any such amendment. Such LIBOR Successor
Rate shall be applied in a manner consistent with market practice; provided that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
(d)    If no LIBOR Successor Rate has been determined and the circumstances
under clause (c)(i) above exist or the Scheduled Unavailability Date has
occurred (as applicable), the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (i) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended, (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (ii) the Eurodollar
Rate component shall no longer be utilized in determining the Base Rate. Upon
receipt of such notice, the Borrower may revoke any pending request for a
borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
borrowing of Base Rate Loans (subject to the foregoing clause (ii)) in the
amount specified therein.
(e)    Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
0.75% for purposes of this Agreement.
(f)    In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Rate Conforming Changes to the Lenders
reasonably promptly after such amendment becomes effective.
(g)    For purposes hereof:
(i)    “LIBOR Successor Rate Conforming Changes” means, with respect to any
proposed LIBOR Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other technical, administrative or operational matters
as may be appropriate, in the reasonable discretion of the Administrative Agent,
to reflect the adoption and implementation of such LIBOR Successor Rate and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice


65

--------------------------------------------------------------------------------





is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent reasonably determines is necessary in
connection with the administration of this Agreement);
(ii)    “Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement;
(iii)    “SOFR” with respect to any day means the secured overnight financing
rate published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website and that has been selected or recommended by
the Relevant Governmental Body;
(iv)    “SOFR-Based Rate” means SOFR or Term SOFR; and
(v)    “Term SOFR” means the forward-looking term rate for any period that is
approximately (as reasonably determined by the Administrative Agent) as long as
any of the Interest Period options set forth in the definition of “Interest
Period” and that is based on SOFR and that has been selected or recommended by
the Relevant Governmental Body, in each case as published on an information
service as selected by the Administrative Agent from time to time in its
reasonable discretion.
SECTION 5.9     Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a Eurodollar
Rate Loan or from fees payable to terminate the deposits from which such funds
were obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a Eurodollar
Rate Loan, (b) due to any failure of the Borrower to borrow, continue or convert
on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any Eurodollar Rate Loan on a date other than the last day of the Interest
Period therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Revolving Credit Commitment Percentage of the Eurodollar Rate Loans
in the London interbank market and using any reasonable attribution or averaging
methods which such Lender deems appropriate and practical. Furthermore, the
Borrower hereby indemnifies each of the Issuing Lenders and each of the Lenders
against any loss or expense which may arise or be attributable to any failure by
the Borrower to make a payment upon any drawing under any Letter of Credit
(including interest thereon) denominated in an Alternative Currency on its
scheduled due date or any payment thereof in a different currency. A certificate
of such Issuing Lender or such Lender setting forth the basis for determining
such amount or amounts necessary to compensate such Issuing Lender or such
Lender shall be forwarded to the Borrower


66

--------------------------------------------------------------------------------





through the Administrative Agent and shall be conclusively presumed to be
correct save for manifest error.
SECTION 5.10     Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the Eurodollar Rate) or any Issuing Lender;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or any Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender, such Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, the Borrower shall promptly pay
to any such Lender, such Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such Issuing
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any lending
office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Lender’s
capital or on the capital of such Lender’s or such Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by such Issuing Lender, to a level below that which such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Lender’s policies and the policies of such Lender’s or such Issuing
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time upon written request of such Lender or


67

--------------------------------------------------------------------------------





such Issuing Lender the Borrower shall promptly pay to such Lender or such
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Lender or such Lender’s or such Issuing
Lender’s holding company for any such reduction suffered.
(c)    Mandatory Costs. If any Lender or any Issuing Lender incurs any Mandatory
Costs attributable to the Obligations, then from time to time the Borrower will
pay to such Lender or such Issuing Lender, as the case may be, such Mandatory
Costs. Such amount shall be expressed as a percentage rate per annum and shall
be payable on the full amount of the applicable Obligations.
(d)    Certificates for Reimbursement. A certificate of a Lender, or an Issuing
Lender or such other Recipient setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or such Issuing Lender, such other
Recipient or any of their respective holding companies, as the case may be, as
specified in paragraph (a), (b) or (c) of this Section and delivered to the
Borrower, shall be conclusive absent manifest error. The Borrower shall pay such
Lender or such Issuing Lender or such other Recipient, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Revolving
Credit Commitments or the funding of the Loans, such additional costs (expressed
as a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Revolving Credit
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive), which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least ten (10) days’ prior notice (with a copy
to the Administrative Agent) of such additional interest or costs from such
Lender. If a Lender fails to give notice ten (10) days prior to the relevant
interest payment date described in Section 5.1(c), such additional interest
shall be due and payable ten (10) days from receipt of such notice.
(f)    Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Lender or such other Recipient to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or such Issuing Lender’s
or such other Recipient’s right to demand such compensation; provided that the
Borrower shall not be required to compensate any Lender or an Issuing Lender or
any other Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or such Issuing Lender or such other Recipient, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or such Issuing Lender’s or such other Recipient’s
intention to claim compensation therefor (except that if the Change in Law


68

--------------------------------------------------------------------------------





giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
SECTION 5.11     Taxes.
(a)    Defined Terms. For purposes of this Section 5.11, the term “Lender”
includes any Issuing Lender and the term “Applicable Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that, after
such deduction or withholding for Indemnified Taxes has been made (including
such deductions and withholdings for Indemnified Taxes applicable to additional
sums payable under this Section), the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding for
Indemnified Taxes been made.
(c)    Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.
(d)    Indemnification by the Credit Parties. The Credit Parties shall jointly
and severally indemnify each Recipient, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender and each Issuing Lender shall
severally indemnify the Administrative Agent, within ten (10) days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender or Issuing
Lender (but only to the extent that any Credit Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Lender’s or Issuing Lender’s failure to comply with the provisions of
Section 12.9(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.


69

--------------------------------------------------------------------------------





A certificate as to the amount of such payment or liability delivered to any
Lender or Issuing Lender by the Administrative Agent shall be conclusive absent
manifest error. Each Lender and each Issuing Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or such Issuing Lender under any Loan Document or otherwise
payable by the Administrative Agent to such Lender or such Issuing Lender from
any other source against any amount due to the Administrative Agent under this
paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this Section 5.11,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W‑9 certifying that such Lender is exempt from United
States federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter


70

--------------------------------------------------------------------------------





upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W‑8BEN or IRS
Form W‑8BEN‑E, as applicable, establishing an exemption from, or reduction of,
United States federal withholding Tax pursuant to the “interest” article of such
tax treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W‑8BEN or IRS Form W‑8BEN‑E, as applicable, establishing an
exemption from, or reduction of, United States federal withholding Tax pursuant
to the “business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W‑8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H‑1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W‑8BEN or IRS
Form W‑8BEN‑E, as applicable; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN or
IRS Form W‑8BEN‑E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H‑2 or Exhibit H‑3, IRS Form W‑9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H‑4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed


71

--------------------------------------------------------------------------------





by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.11 (including by
the payment of additional amounts pursuant to this Section 5.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out‑of‑pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after‑Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 5.11 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the


72

--------------------------------------------------------------------------------





replacement of, a Lender, the termination of the Revolving Credit Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
SECTION 5.12     Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 5.10 or Section 5.11, as
the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 5.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.11, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 5.12(a), or if any Lender is a Defaulting Lender or a Non‑Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.9), all of its interests,
rights (other than its existing rights to payments pursuant to Section 5.10 or
Section 5.11) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 12.9 (unless such fee is waived by the
Administrative Agent);
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with Applicable Law; and


73

--------------------------------------------------------------------------------





(v)    in the case of any assignment resulting from a Lender becoming a
Non‑Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Each party hereto agrees that (i) an assignment required pursuant to this
Section 5.12 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and (ii) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof; provided, that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided further that any such documents shall be without
recourse to or warranty by the parties thereto.
Notwithstanding anything in this Section 5.12 to the contrary, (A) any Lender
that acts as an Issuing Lender may not be replaced hereunder at any time it has
any Letter of Credit outstanding hereunder unless arrangements satisfactory to
such Lender (including the furnishing of a backstop standby letter of credit in
form and substance, and issued by an issuer, reasonably satisfactory to such
Issuing Lender or the depositing of Cash Collateral into a Cash Collateral
account in amounts and pursuant to arrangements reasonably satisfactory to such
Issuing Lender) have been made with respect to such outstanding Letter of Credit
and (B) the Lender that acts as the Administrative Agent may not be replaced
hereunder except in accordance with the terms of Section 11.6.
SECTION 5.13     Incremental Loans.
(a)    At any time, the Borrower may by written notice to the Administrative
Agent elect to request the establishment of:
(i)    one or more incremental term loan commitments (any such incremental term
loan commitment, an “Incremental Term Loan Commitment”) to make one or more
additional term loans (any such additional term loan, an “Incremental Term
Loan”); or
(ii)    one or more increases in the Revolving Credit Commitments (any such
increase, an “Incremental Revolving Credit Commitment” and, together with the
Incremental Term Loan Commitments, the “Incremental Loan Commitments”) to make
revolving credit loans under the Revolving Credit Facility (any such increase,
an “Incremental Revolving Credit Increase” and, together with the Incremental
Term Loans, the “Incremental Loans”);
provided that (1) the total aggregate principal amount for all such Incremental
Loan Commitments when combined with the aggregate outstanding principal amount
of Additional Pari Passu Debt shall not (as of any date of incurrence thereof)
exceed $250,000,000 or, if greater, an amount equal to the principal amount of
additional Indebtedness that would cause the Consolidated Total Net


74

--------------------------------------------------------------------------------





Leverage Ratio as of the four (4) consecutive fiscal quarter period most
recently ended prior to the incurrence of such additional Indebtedness,
calculated on a Pro Forma Basis after giving effect to the incurrence of such
additional Indebtedness (assuming any Incremental Revolving Credit Commitment is
fully drawn but without netting the cash proceeds of such Indebtedness), not to
exceed 3.25 to 1.00 and (2) the total aggregate amount for each Incremental Loan
Commitment and the Incremental Loans made thereunder shall not be less than a
minimum principal amount of $100,000,000 or, if less, the remaining amount
permitted pursuant to the foregoing clause (1). Each such notice shall specify
the date (each, an “Increased Amount Date”) on which the Borrower proposes that
any Incremental Loan Commitment shall be effective, which shall be a date not
less than ten (10) Business Days after the date on which such notice is
delivered to Administrative Agent. The Borrower may invite any Lender, any
Affiliate of any Lender and/or any Approved Fund, and/or any other Person
reasonably satisfactory to the Administrative Agent, to provide an Incremental
Loan Commitment (any such Person, an “Incremental Lender”). Any proposed
Incremental Lender offered or approached to provide all or a portion of any
Incremental Loan Commitment may elect or decline, in its sole discretion, to
provide such Incremental Loan Commitment. Any Incremental Loan Commitment shall
become effective as of such Increased Amount Date; provided that:
(A)    no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to (1) any Incremental Loan Commitment, (2) the
making of any Incremental Loans pursuant thereto and (3) any Permitted
Acquisition consummated in connection therewith;
(B)    the Administrative Agent and the Lenders shall have received from the
Borrower an Officer’s Compliance Certificate demonstrating, in form and
substance reasonably satisfactory to the Administrative Agent, that the Borrower
is in compliance with the financial covenants set forth in Section 9.15 based on
the financial statements most recently delivered pursuant to Section 8.1(a) or
8.1(b), as applicable, both before and after giving effect (on a Pro Forma
Basis) to (x) any Incremental Loan Commitment, (y) the making of any Incremental
Loans pursuant thereto (with any Incremental Loan Commitment being deemed to be
fully funded but without netting the cash proceeds received in connection with
any Incremental Loan Commitment) and (z) any Permitted Acquisition consummated
in connection therewith;
(C)    each of the representations and warranties contained in Article VII shall
be true and correct in all material respects, except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true
and correct in all respects, on such Increased Amount Date with the same effect
as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct as of such earlier
date);


75

--------------------------------------------------------------------------------





(D)    the proceeds of any Incremental Loans shall be used for working capital
or general corporate purposes of the Borrower and its Subsidiaries (including
Permitted Acquisitions);
(E)    each Incremental Loan Commitment (and the Incremental Loans made
thereunder) shall constitute Obligations of the Borrower and shall be secured
and guaranteed with the other Extensions of Credit on a pari passu basis;
(F)    (1) in the case of each Incremental Term Loan (the terms of which shall
be set forth in the relevant Lender Joinder Agreement):
(A)    such Incremental Term Loan will mature and amortize in a manner
reasonably acceptable to the Incremental Lenders making such Incremental Term
Loan and the Borrower, but will not in any event have a maturity date earlier
than the maturity date with respect to any other Incremental Term Loan;
(B)    the Applicable Margin and pricing grid, if applicable, for such
Incremental Term Loan shall be determined by the applicable Incremental Lenders
and the Borrower on the applicable Increased Amount Date; and
(C)    except as provided above, all other terms and conditions applicable to
any Incremental Term Loan, to the extent not materially consistent with the
terms and conditions applicable to any other Incremental Term Loan, shall be
reasonably satisfactory to the Administrative Agent and the Borrower;
(2) in the case of each Incremental Revolving Credit Increase (the terms of
which shall be set forth in the relevant Lender Joinder Agreement):
(A)    such Incremental Revolving Credit Increase shall mature on the Revolving
Credit Maturity Date, shall bear interest and be entitled to fees, in each case
at the rate applicable to the Revolving Credit Loans, and shall be subject to
the same terms and conditions as the Revolving Credit Loans;
(B)    the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Revolving
Credit Lenders (including the Incremental Lenders providing such Incremental
Revolving Credit Increase) in accordance with their revised Revolving Credit
Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Incremental Revolving Credit Increase) agree
to make


76

--------------------------------------------------------------------------------





all payments and adjustments necessary to effect such reallocation and the
Borrower shall pay any and all costs required pursuant to Section 5.9 in
connection with such reallocation as if such reallocation were a repayment); and
(C)    except as provided above, all of the other terms and conditions
applicable to such Incremental Revolving Credit Increase shall, except to the
extent otherwise provided in this Section 5.13, be identical to the terms and
conditions applicable to the Revolving Credit Facility;
(G)    (1) any Incremental Lender making any Incremental Term Loan shall be
entitled to the same voting rights as the Incremental Lenders with respect to
any other Incremental Term Loan and each Incremental Term Loan shall receive
proceeds of prepayments on the same basis as any other Incremental Term Loan
(such prepayments to be shared pro rata on the basis of the original aggregate
funded amount thereof among all Incremental Term Loans); and (2) any Incremental
Lender with an Incremental Revolving Credit Increase shall be entitled to the
same voting rights as the existing Revolving Credit Lenders under the Revolving
Credit Facility and any Extensions of Credit made in connection with each
Incremental Revolving Credit Increase shall receive proceeds of prepayments on
the same basis as the other Revolving Credit Loans made hereunder;
(H)    such Incremental Loan Commitments shall be effected pursuant to one or
more Lender Joinder Agreements executed and delivered by the Borrower, the
Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents that are (1) not
adverse to the Lenders or (2) as otherwise may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 5.13); and
(I)    the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Credit
Party authorizing such Incremental Loan and/or Incremental Term Loan Commitment)
reasonably requested by Administrative Agent in connection with any such
transaction.
(b)    Incremental Lenders shall be included in any determination of the
Required Lenders, and, unless otherwise agreed, the Incremental Lenders will not
constitute a separate voting class for any purposes under this Agreement.
(c)    (i) On any Increased Amount Date on which any Incremental Term Loan
Commitment becomes effective, subject to the foregoing terms and conditions,
each Incremental Lender with an Incremental Term Loan Commitment shall make, or
be obligated to make, an Incremental Term Loan to the Borrower in an amount
equal to its Incremental Term Loan


77

--------------------------------------------------------------------------------





Commitment and shall become a lender hereunder with respect to such Incremental
Term Loan Commitment and the Incremental Term Loan made pursuant thereto.
(ii) On any Increased Amount Date on which any Incremental Revolving Credit
Increase becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Revolving Credit Commitment shall become
a Revolving Credit Lender hereunder with respect to such Incremental Revolving
Credit Commitment.
SECTION 5.14     Cash Collateral. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent, any Issuing Lender (with a copy to the Administrative
Agent) or the Swingline Lender (with a copy to the Administrative Agent), the
Borrower shall Cash Collateralize the Fronting Exposure of such Issuing Lender
and/or the Swingline Lender, as applicable, with respect to such Defaulting
Lender (determined after giving effect to Section 5.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount. Additionally, if the Administrative Agent notifies
the Borrower at any time that the Dollar Equivalent of the Revolving Credit
Outstandings attributable to all L/C Obligations at such time exceeds 103% of
the L/C Sublimit then in effect, then within two (2) Business Days after receipt
of such notice, the Borrower shall provide Cash Collateral for the such
Revolving Credit Outstandings in an amount not less than the amount by which
such Revolving Credit Outstandings exceed the L/C Sublimit.
(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of each Issuing Lender and the Swingline
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, each Issuing Lender and the Swingline
Lender as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 5.14 or Section 5.15 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of any Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 5.14 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of


78

--------------------------------------------------------------------------------





Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent, the Issuing Lenders and the Swingline Lender that
there exists excess Cash Collateral; provided that, subject to Section 5.15, the
Person providing Cash Collateral, the Issuing Lenders and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.
SECTION 5.15     Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 12.2.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lenders’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 5.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise


79

--------------------------------------------------------------------------------





directed by a court of competent jurisdiction; provided that if (1) such payment
is a payment of the principal amount of any Loans or funded participations in
Letters of Credit or Swingline Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (2) such Loans were made or the
related Letters of Credit or Swingline Loans were issued at a time when the
conditions set forth in Section 6.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and funded participations in Letters of
Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 5.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 5.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.14.
(C)    With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non‑Defaulting Lender pursuant to clause (iv) below,
(2) pay to each applicable Issuing Lender and Swingline Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such Issuing Lender’s or Swingline Lender’s Fronting
Exposure to such Defaulting Lender, and (3) not be required to pay the remaining
amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swingline
Loans shall be reallocated among the Non‑Defaulting Lenders in accordance with
their respective Revolving Credit Commitment Percentages (calculated without
regard to such Defaulting Lender’s Revolving Credit Commitment) but only to the
extent that (x) the conditions set


80

--------------------------------------------------------------------------------





forth in Section 6.2 (other than clause (d) thereof) are satisfied at the time
of such reallocation (and, so long as the Administrative Agent has provided
notice to the Borrower of such reallocation, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Credit Commitment. Subject to Section 12.23, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non‑Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, repay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 5.14.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Issuing Lenders and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Revolving Credit
Commitments (without giving effect to Section 5.15(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
(c)    New Swingline Loans/Letters of Credit. So long as any Revolving Credit
Lender is a Defaulting Lender, (i) the Swingline Lender shall not be required to
fund any Swingline Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swingline Loan and (ii) no Issuing Lender
shall be required to issue, extend, increase, reinstate or renew any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.
SECTION 5.16     Illegality.
(a)    If any Lender determines that any Applicable Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Lending Office to make, maintain or fund or charge interest with respect
to any Extension


81

--------------------------------------------------------------------------------





of Credit, or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, upon notice thereof by such Lender to the
Borrower (through the Administrative Agent), (i) any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (A) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (B) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted, together with any additional
amounts required pursuant to Section 5.9.
(b)    If, in any applicable jurisdiction, any Issuing Lender or any Lender
determines that any Applicable Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Issuing Lender
or any Lender to (i) perform any of its obligations hereunder or under any other
Loan Document, (ii) to fund, hold a commitment or maintain its participation in
any Letter of Credit or (iii) issue, make, maintain, fund or charge interest or
fees with respect to any Extension of Credit, such Person shall promptly notify
the Administrative Agent, then, upon the Administrative Agent notifying the
Borrower, and until such notice by such Person is revoked, any obligation of
such Person to issue, make, maintain, fund or charge interest or fees with
respect to any such Extension of Credit shall be suspended, and to the extent
required by Applicable Law, cancelled. Upon receipt of such notice, the Credit
Parties shall, (A) Cash Collateralize that portion of applicable L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit to the extent not
otherwise Cash Collateralized and (B) take all reasonable actions requested by
such Person to mitigate or avoid such illegality.


82

--------------------------------------------------------------------------------





ARTICLE VI    

CONDITIONS OF CLOSING AND BORROWING
SECTION 6.1     Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letter of Credit, if any, on the Closing
Date is subject to the satisfaction of each of the following conditions:
(a)    Executed Loan Documents. This Agreement, a Revolving Credit Note in favor
of each Revolving Credit Lender requesting a Revolving Credit Note, a Swingline
Note in favor of the Swingline Lender (in each case, if requested thereby), the
Security Documents (to the extent not previously executed) required to be
delivered on the Closing Date, together with any other applicable Loan
Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect
and no Default or Event of Default shall exist hereunder or thereunder.
(b)    Closing Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:
(i)    Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that (A) all representations and warranties of the Credit
Parties contained in this Agreement and the other Loan Documents are true and
correct in all material respects (except to the extent any such representation
and warranty is qualified by materiality or reference to Material Adverse
Effect, in which case, such representation and warranty shall be true and
correct in all respects); (B) none of the Credit Parties is in violation of any
of the covenants contained in this Agreement and the other Loan Documents;
(C) after giving effect to the Transactions, no Default or Event of Default has
occurred and is continuing; (D) since July 31, 2019, no event has occurred or
condition arisen, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect; and (E) each of the
Credit Parties, as applicable, has satisfied each of the conditions set forth in
Section 6.1 and Section 6.2.
(ii)    Certificate of Secretary of Each Credit Party. A certificate of a
secretary, assistant secretary or other Responsible Officer of each Credit Party
certifying as to the incumbency and genuineness of the signature of each officer
of such Credit Party executing Loan Documents to which it is a party and
certifying that attached thereto is a true, correct and complete copy of (A) the
articles or certificate of incorporation or formation (or equivalent), as
applicable, of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable, (B) the
bylaws or other governing document of such Credit Party as in effect on the
Closing Date, (C) resolutions duly adopted by the board of directors (or other
governing body) of such Credit Party authorizing and approving the transactions
contemplated hereunder and the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party, and


83

--------------------------------------------------------------------------------





(D) the certificate required to be delivered pursuant to Section 6.1(b)(iii)
with respect to such Credit Party.
(iii)    Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable.
(iv)    Opinions of Counsel. Opinions of counsel to the Credit Parties addressed
to the Administrative Agent, the Collateral Agent and the Lenders with respect
to the Credit Parties, the Loan Documents and such other matters as the
Administrative Agent shall request, including, but not limited to a no conflict
opinion with respect to the Private Placement Note Purchase Agreement.
(c)    Personal Property Collateral.
(i)    Filings and Recordings. To the extent not previously received, the
Collateral Agent shall have received information necessary file UCC‑1 financing
statements in the jurisdictions of incorporation or formation of each Credit
Party.
(ii)    Pledged Collateral. To the extent not previously received, the
Collateral Agent shall have received original stock certificates or other
certificates evidencing the certificated Equity Interests pledged pursuant to
the Security Documents, together with an undated stock power for each such
certificate duly executed in blank by the registered owner thereof.
(iii)    Lien Search. The Collateral Agent shall have received the results of a
Lien search (including a search as to judgments, pending litigation, bankruptcy,
tax and intellectual property matters), in form and substance reasonably
satisfactory thereto, made against the Credit Parties under the Uniform
Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in all assets of such
Credit Party, indicating among other things that the assets of each such Credit
Party are free and clear of any Lien (except for Permitted Liens).
(iv)    Property and Liability Insurance. The Collateral Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Collateral Agent, evidence of property, business interruption and liability
insurance covering each Credit Party (with appropriate endorsements naming the
Collateral Agent as lender’s loss payee on all policies for property hazard
insurance and as additional insured on all policies for liability insurance).
(d)    [Reserved].
(e)    Consents; Defaults.
(i)    Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals


84

--------------------------------------------------------------------------------





necessary (or any other material consents as determined in the reasonable
discretion of the Administrative Agent) in connection with the transactions
contemplated by this Agreement and the other Loan Documents and all applicable
waiting periods shall have expired without any action being taken by any Person
that could reasonably be expected to restrain, prevent or impose any material
adverse conditions on any of the Credit Parties or such other transactions or
that could seek or threaten any of the foregoing, and no law or regulation shall
be applicable which in the reasonable judgment of the Administrative Agent could
reasonably be expected to have such effect.
(ii)    No Injunction, Etc. No action, proceeding or investigation shall have
been instituted, threatened in writing or proposed before any Governmental
Authority to enjoin, restrain, or prohibit, or to obtain substantial damages in
respect of, or which is related to or arises out of this Agreement or the other
Loan Documents or the consummation of the transactions contemplated hereby or
thereby, or which, in the Administrative Agent’s sole discretion, would make it
inadvisable to consummate the transactions contemplated by this Agreement or the
other Loan Documents or the consummation of the transactions contemplated hereby
or thereby.
(f)    Financial Matters.
(i)    Financial Condition/Solvency Certificate. The Borrower shall have
delivered to the Administrative Agent a certificate, in form and substance
satisfactory to the Administrative Agent, and certified as accurate by the chief
financial officer of the Borrower, that (A) after giving effect to the
Transactions, the Borrower and its Subsidiaries, taken as a whole, are Solvent
and (B) attached thereto are calculations evidencing compliance on a Pro Forma
Basis after giving effect to the Transactions with the covenants contained in
Section 9.15.
(ii)    Payment at Closing. The Borrower shall have paid or made arrangements to
pay contemporaneously with closing (A) to the Administrative Agent, the
Arrangers and the Lenders the fees set forth or referenced in Section 5.3 and
any other accrued and unpaid fees or commissions due hereunder, (B) all fees,
charges and disbursements of counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent) to the extent invoiced,
accrued and unpaid prior to or on the Closing Date, plus such additional amounts
of such fees, charges and disbursements as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent) and (C) to any other Person such amount as may be due
thereto in connection with the transactions contemplated hereby, including all
taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents.
(g)    [Reserved].


85

--------------------------------------------------------------------------------





(h)    Miscellaneous.
(i)    Due Diligence. The Administrative Agent shall have completed, to its
satisfaction, all legal, tax, environmental, business and other due diligence
with respect to the business, assets, liabilities, operations and condition
(financial or otherwise) of the Borrower and its Subsidiaries in scope and
determination satisfactory to the Administrative Agent in its sole discretion.
(ii)    Anti-Money-Laundering; Beneficial Ownership. Upon the reasonable request
of any Lender, the Borrower shall have provided to such Lender, and such Lender
shall be reasonably satisfied with, the documentation and other information so
requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act, and any Credit Party that qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation shall have delivered to each Lender
that so requests, a Beneficial Ownership Certification in relation to such
Credit Party.
(iii)    Other Documents. All opinions, certificates and other instruments and
all proceedings in connection with the transactions contemplated by this
Agreement shall be satisfactory in form and substance to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.
Without limiting the generality of the provisions of the last paragraph of
Section 11.3, for purposes of determining compliance with the conditions
specified in this Section 6.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
SECTION 6.2     Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit) or any Issuing Lender to issue or extend any Letter
of Credit are subject to the satisfaction of the following conditions precedent
on the relevant borrowing issuance or extension date:
(a)    Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing issuance or extension date with the same
effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date).


86

--------------------------------------------------------------------------------





(b)    No Existing Default. No Default or Event of Default shall have occurred
and be continuing (i) on the borrowing with respect to such Loan or after giving
effect to the Loans to be made on such date or (ii) on the issuance or extension
date with respect to such Letter of Credit or after giving effect to the
issuance or extension of such Letter of Credit on such date.
(c)    Notices. The Administrative Agent shall have received a Notice of
Borrowing or Letter of Credit Application, as applicable, from the Borrower in
accordance with Section 2.3(a), Section 3.2, Section 4.2 or Section 5.2, as
applicable.
(d)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.
(e)    Alternative Currency. In the case of an Extension of Credit to be
denominated in an Alternative Currency, such currency remains an Eligible
Currency.
ARTICLE VII    

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:
SECTION 7.1     Organization; Power; Qualification. Each Credit Party and each
Subsidiary thereof (a) is duly organized or incorporated, validly existing and
in good standing (or in the case of any Foreign Subsidiary, the equivalent
status, if any, in the applicable foreign jurisdiction) under the laws of the
jurisdiction of its incorporation or formation, (b) has the power and authority
to own its Properties and to carry on its business as now being and hereafter
proposed to be conducted and (c) is duly qualified and authorized to do business
in each jurisdiction in which the character of its Properties or the nature of
its business requires such qualification and authorization (to the extent
applicable in the case of Foreign Subsidiaries) except in jurisdictions where
the failure to be so qualified or in good standing could not reasonably be
expected to result in a Material Adverse Effect. Each Credit Party and each
Subsidiary as of the Closing Date, and the jurisdictions in which each Credit
Party and each Subsidiary thereof are organized and qualified to do business as
of the Closing Date, are listed on Schedule 7.1 to the Disclosure Letter.
SECTION 7.2     Ownership. As of the Closing Date, the capitalization of each
Credit Party (other than the Borrower) consists of the number of shares,
authorized, issued and outstanding, of such classes and series, with or without
par value, described on Schedule 7.2 to the Disclosure Letter. As of the Closing
Date, all outstanding shares of each Subsidiary have been duly authorized and
validly issued and, to the extent applicable, are fully paid and nonassessable
and not subject to


87

--------------------------------------------------------------------------------





any preemptive or similar rights, except as described in Schedule 7.2 to the
Disclosure Letter. As of the Closing Date, there are no outstanding stock
purchase warrants, subscriptions, options, securities, instruments or other
rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or require the issuance of Equity
Interests of any Subsidiary, except as described on Schedule 7.2 to the
Disclosure Letter.
SECTION 7.3     Authorization; Enforceability. Each Credit Party has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Agreement and each of
the other Loan Documents to which it is a party in accordance with their
respective terms. This Agreement and each of the other Loan Documents have been
duly executed and delivered by the duly authorized officers of each Credit Party
that is a party thereto, and each such document constitutes the legal, valid and
binding obligation of each Credit Party that is a party thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
Debtor Relief Laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies
(regardless of whether enforcement is sought in equity or at law).
SECTION 7.4     Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by each Credit Party of the Loan
Documents to which each such Person is a party, in accordance with their
respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby or thereby do not and will not, by the passage of time, the
giving of notice or otherwise, (a) require any Governmental Approval on the part
of any Credit Party or violate any Applicable Law relating to any Credit Party
or any Subsidiary thereof where the failure to obtain such Governmental Approval
or such violation could reasonably be expected to have a Material Adverse
Effect, (b) conflict with, result in a breach of or constitute a default under
the articles of incorporation, bylaws or other organizational documents of any
Credit Party, (c) conflict with, result in a breach of or constitute a default
under any indenture, agreement or other instrument to which such Person is a
party or by which any of its properties may be bound or any Governmental
Approval relating to such Person, which could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, result in or require
the creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Person other than Permitted Liens or
(d) require any consent or authorization of, filing with, or other act in
respect of, an arbitrator or Governmental Authority and no consent of any other
Person is required in connection with the execution, delivery, performance,
validity or enforceability of this Agreement other than (i) consents,
authorizations, filings or other acts or consents for which the failure to
obtain or make could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect and (ii) consents or filings under
the UCC.
SECTION 7.5     Compliance with Law; Governmental Approvals. Each Credit Party
and each Subsidiary thereof (a) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, (b) is in compliance with each Governmental Approval applicable to
it and in compliance with all other Applicable Laws relating to it or any of its
respective properties and (c) has timely filed all material reports, documents
and other materials required to be filed by it under all Applicable Laws with
any Governmental Authority


88

--------------------------------------------------------------------------------





and has retained all material records and documents required to be retained by
it under Applicable Law except in each case (a), (b) or (c) where the failure to
have, comply, file or retain could not reasonably be expected to have a Material
Adverse Effect.
SECTION 7.6     Tax Returns and Payments. Each Credit Party and each Subsidiary
thereof has duly filed or caused to be filed all federal and all other material
state, local and other tax returns required by Applicable Law to be filed, and
has paid, or made adequate provision for the payment of, all federal and all
other material state, local and other taxes, assessments and governmental
charges or levies upon it and its property, income, profits and assets which are
due and payable (other than any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of the
relevant Credit Party). Such returns accurately reflect in all material respects
all liability for taxes of any Credit Party or any Subsidiary thereof for the
periods covered thereby. As of the Closing Date, except as set forth on
Schedule 7.6 to the Disclosure Letter, there is no ongoing audit or examination
or, to its knowledge, other investigation by any Governmental Authority of the
tax liability of any Credit Party or any Subsidiary thereof. No Governmental
Authority has asserted any Lien or other claim against any Credit Party or any
Subsidiary thereof with respect to unpaid taxes which has not been discharged or
resolved (other than (a) any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of the
relevant Credit Party or that could not reasonably be expected to have a
Material Adverse Effect and (b) Permitted Liens). The charges, accruals and
reserves on the books of each Credit Party and each Subsidiary thereof in
respect of federal, state, local and other taxes for all Fiscal Years and
portions thereof since the organization of any Credit Party or any Subsidiary
thereof are in the judgment of the Borrower adequate, and the Borrower does not
anticipate any additional taxes or assessments for any of such years that could
reasonably be expected to have a Material Adverse Effect.
SECTION 7.7     Intellectual Property Matters. Each Credit Party and each
Subsidiary thereof owns or possesses rights to use all material franchises,
licenses, copyrights, copyright applications, patents, patent rights or
licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and other rights
with respect to the foregoing which are reasonably necessary to conduct its
business except where the failure to own or possess such rights could not
reasonably be expected to have a Material Adverse Effect. No event has occurred
which permits, or after notice or lapse of time or both would permit, the
revocation or termination of any such rights, and no Credit Party nor any
Subsidiary thereof is liable to any Person for infringement under Applicable Law
with respect to any such rights as a result of its business operations, in each
case where such revocation, termination or liability could reasonably be
expected to have a Material Adverse Effect.
SECTION 7.8     Environmental Matters.
(a)    None of the Credit Parties and nor any Subsidiary thereof has released
any Hazardous Materials in amounts or concentrations which constitute or
constituted a violation of applicable Environmental Laws which could reasonably
be expected to have a Material Adverse Effect;


89

--------------------------------------------------------------------------------





(b)    To its knowledge, each Credit Party and each Subsidiary thereof and all
their operations are in compliance, and have been in compliance, with all
applicable Environmental Laws except for such noncompliance or violations which
could not reasonably be expected to have a Material Adverse Effect, and none of
the Credit Parties nor any Subsidiary thereto has actual knowledge of any
contamination at, under or about such owned or leased properties which would
reasonably be expected to materially interfere with their continued operations;
(c)    No Credit Party nor any Subsidiary thereof has received any written
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters, Hazardous Materials, or compliance
with Environmental Laws that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
nor does any Credit Party or any Subsidiary thereof have actual knowledge that
any such written notice will be received or is being threatened;
(d)    To its knowledge, none of the Credit Parties nor any Subsidiary has
transported or disposed of any Hazardous Materials to or from the properties
owned, leased or operated by any Credit Party or any Subsidiary thereof in
violation of, or in a manner or to a location which could reasonably be expected
to give rise to liability under, Environmental Laws which could reasonably be
expected to have a Material Adverse Effect, nor have any Hazardous Materials
been generated, treated, stored or disposed of at, on or under any of such
properties in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Laws which could reasonably be expected to
have a Material Adverse Effect; and
(e)    No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Credit Party or any Subsidiary thereof is or will
be named as a potentially responsible party, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders,
outstanding under any applicable Environmental Law with respect to any Credit
Party, any Subsidiary thereof, that could reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.
SECTION 7.9     Employee Benefit Matters.
(a)    [Reserved];
(b)    Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the IRS to be so qualified, and each trust
related to such plan has been determined to be exempt under Section 501(a) of
the Code except for such plans that have not yet received determination letters
but for which the remedial amendment period for submitting a determination
letter has not yet expired. No liability has been incurred by any Credit Party
or any ERISA Affiliate which remains unsatisfied for any taxes or penalties
assessed with respect to any Employee Benefit


90

--------------------------------------------------------------------------------





Plan or any Multiemployer Plan except for a liability that could not reasonably
be expected to have a Material Adverse Effect;
(c)    As of the Closing Date, no Pension Plan has been terminated, nor has any
Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the IRS been received
or requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan on or prior to the due dates of such contributions
under Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there
been any event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a)
of ERISA with respect to any Pension Plan;
(d)    Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no Credit Party nor any ERISA Affiliate has:
(i) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code, (ii) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no
premium payments which are due and unpaid, (iii) failed to make a required
contribution or payment to a Multiemployer Plan, or (iv) failed to make a
required installment or other required payment under Sections 412 or 430 of the
Code;
(e)    No Termination Event has occurred or is reasonably expected to occur;
(f)    Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no proceeding, claim (other than a benefits
claim in the ordinary course of business), lawsuit and/or investigation is
existing or, to its knowledge, threatened concerning or involving (i) any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to by any Credit Party or any ERISA Affiliate,
(ii) any Pension Plan or (iii) any Multiemployer Plan.
SECTION 7.10     Margin Stock. No Credit Party nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System). No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of such Board of Governors.
Following the application of the proceeds of each Extension of Credit, not more
than twenty‑five percent (25%) of the value of the assets (either of the
Borrower only or of the Borrower and its Subsidiaries on a Consolidated basis)
subject to the provisions of Section 9.2 or Section 9.5 or subject to any
restriction contained in any agreement or instrument between the Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness in excess of
the Threshold Amount will be “margin stock”.
SECTION 7.11     Government Regulation. No Credit Party nor any Subsidiary
thereof is required to register as an “investment company” within the meaning of
the Investment Company Act of 1940, and no Credit Party nor any Subsidiary
thereof is, or after giving effect to any Extension


91

--------------------------------------------------------------------------------





of Credit will be, subject to regulation under the Interstate Commerce Act, or
any other Applicable Law which limits its ability to incur or consummate the
transactions contemplated hereby.
SECTION 7.12     Material Contracts. The Borrower’s filings with the SEC set
forth a complete and accurate list of all Material Contracts of each Credit
Party and each Subsidiary thereof in effect as of the Closing Date. Other than
as set forth in Schedule 7.12 to the Disclosure Letter, as of the Closing Date,
each such Material Contract is, and after giving effect to the consummation of
the transactions contemplated by the Loan Documents will be, in full force and
effect in accordance with the terms thereof. As of the Closing Date, no Credit
Party nor any Subsidiary thereof (nor, to its knowledge, any other party
thereto) is in breach of or in default under any Material Contract in any
material respect.
SECTION 7.13     Employee Relations. As of the Closing Date, no Credit Party or
any Subsidiary thereof is party to any collective bargaining agreement, nor has
any labor union been recognized as the representative of its employees except as
set forth on Schedule 7.13 to the Disclosure Letter. The Borrower knows of no
pending or threatened in writing strikes, work stoppage or other collective
labor disputes involving its employees or those of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
SECTION 7.14     Burdensome Provisions. The Credit Parties and their respective
Subsidiaries do not presently anticipate that future expenditures needed to meet
the provisions of any statutes, orders, rules or regulations of a Governmental
Authority will be so burdensome as to have a Material Adverse Effect. No
Subsidiary is party to any agreement or instrument or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to make dividend
payments or other distributions in respect of its Equity Interests to the
Borrower or any Subsidiary or to transfer any of its assets or properties to the
Borrower or any other Subsidiary in each case other than existing under or by
reason of the Loan Documents or Applicable Law or as permitted by Section 9.10.
SECTION 7.15     Financial Statements. The audited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal year ended
July 31, 2019 delivered to the Administrative Agent and the Lenders prior to the
Closing Date fairly present in all material respects on a Consolidated basis the
assets, liabilities and financial position of the Borrower and its Subsidiaries
as at such dates, and the results of the operations and changes of financial
position for the periods then ended. All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP. Such financial statements show all material indebtedness and other
material liabilities, direct or contingent, of the Borrower and its Subsidiaries
as of the date thereof, including material liabilities for taxes, material
commitments, and Indebtedness, in each case, to the extent required to be
disclosed in financial statements prepared in accordance with GAAP. The pro
forma financial statements and projections delivered by the Borrower to the
Administrative Agent and the Lenders prior to the Closing Date were prepared in
good faith on the basis of the assumptions stated therein, which assumptions are
believed to be reasonable in light of then existing conditions except that such
financial projections and statements shall be subject to normal year end closing
and audit adjustments (it being recognized by the Lenders that projections are
not to be viewed as facts and that the actual results during the period or
periods covered by such projections may vary from such projections).


92

--------------------------------------------------------------------------------





SECTION 7.16     No Material Adverse Change. Since July 31, 2019, there has been
no material adverse change in the properties, business, operations, or condition
(financial or otherwise) of the Borrower and its Subsidiaries, taken as a whole,
and no event has occurred or condition arisen, either individually or in the
aggregate, that could reasonably be expected to have a Material Adverse Effect.
SECTION 7.17     Solvency. The Borrower and its Subsidiaries, on a Consolidated
basis, are Solvent.
SECTION 7.18     Title to Properties. Each Credit Party and each Subsidiary
thereof has such title to the real property owned or leased by it as is
necessary or desirable to the conduct of its business and valid and legal title
to all of its personal property and assets, except those which have been
disposed of by the Credit Parties and their Subsidiaries subsequent to such date
which dispositions have been in the ordinary course of business or as otherwise
expressly permitted hereunder or where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.
SECTION 7.19     Litigation. There are no actions, suits or proceedings pending
nor, to its knowledge, threatened in writing against or in any other way
relating adversely to or affecting any Credit Party or any Subsidiary thereof or
any of their respective properties in any court or before any arbitrator of any
kind or before or by any Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.
SECTION 7.20     Anti-Terrorism; Anti-Money Laundering. No Credit Party nor any
of its Subsidiaries or, to their knowledge, any of their Borrower Related
Parties (i) is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States (50 U.S.C. App.
§§ 1 et seq.), (ii) is in violation of (A) the Trading with the Enemy Act,
(B) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V) or any enabling legislation or
executive order relating thereto or (C) the PATRIOT Act (collectively, the
“Anti‑Terrorism Laws”) or (iii) is a Sanctioned Person. No part of the proceeds
of any Extension of Credit hereunder will be unlawfully used directly or
indirectly to fund any operations in, finance any investments or activities in
or make any payments to, a Sanctioned Person or a Sanctioned Country, or in any
other manner that will result in any violation by any Person (including any
Lender, the Arrangers, the Administrative Agent, the Collateral Agent, any
Issuing Lender or the Swingline Lender) of any Anti-Terrorism Laws.
SECTION 7.21     Absence of Defaults. No event has occurred or is continuing
(a) which constitutes a Default or an Event of Default, or (b) which
constitutes, or which with the passage of time or giving of notice or both would
constitute, a default or event of default by any Credit Party or any Subsidiary
thereof under (i) any Material Contract or (ii) any judgment, decree or order to
which any Credit Party or any Subsidiary thereof is a party or by which any
Credit Party or any Subsidiary thereof or any of their respective properties may
be bound or which would require any Credit Party or any Subsidiary thereof to
make any payment thereunder prior to the scheduled maturity date therefor that,
in any case under this clause (b), could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


93

--------------------------------------------------------------------------------





SECTION 7.22     Senior Indebtedness Status. The Obligations of each Credit
Party under this Agreement and each of the other Loan Documents rank and shall
continue to rank at least senior in priority of payment to all Subordinated
Indebtedness and effectively senior to the extent of the value of the Collateral
to all unsubordinated unsecured Indebtedness of each such Person and, to the
extent applicable, is designated as “Senior Indebtedness” under all instruments
and documents, now or in the future, relating to all Subordinated Indebtedness.
SECTION 7.23     Disclosure. The Borrower and/or its Subsidiaries have disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which any Credit Party and any Subsidiary
thereof are subject, and all other matters known to them, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. No financial statement, material report, material certificate or other
material information furnished in writing by or on behalf of any Credit Party or
any Subsidiary thereof to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder (as modified or supplemented by other information so
furnished), taken together as a whole and together with the Borrower’s filings
with the SEC, contains any untrue statement of a material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, pro forma financial information,
estimated financial information and other projected or estimated information,
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being recognized by the Lenders that projections
are not to be viewed as facts and that the actual results during the period or
periods covered by such projections may vary from such projections); provided
further that with respect to information relating to the Borrower’s industry
generally and trade data which relates to a Person that is not the Borrower or a
Subsidiary thereof, the Borrower represents and warrants only that such
information is believed by it in good faith to be accurate in all material
respects.
SECTION 7.24     Compliance with FCPA. Each of the Credit Parties and their
Subsidiaries is in compliance in all material respects with the Foreign Corrupt
Practices Act, 15 U.S.C. §§ 78dd‑1, et seq., and any foreign counterpart
thereto. None of the Credit Parties or their Subsidiaries has made a payment,
offering, or promise to pay, or authorized the payment of, money or anything of
value (a) in order to assist in obtaining or retaining business for or with, or
directing business to, any foreign official, foreign political party, party
official or candidate for foreign political office, (b) to a foreign official,
foreign political party or party official or any candidate for foreign political
office, and (c) with the intent to induce the recipient to misuse his or her
official position to direct business wrongfully to such Credit Party or its
Subsidiary or to any other Person, in violation of the Foreign Corrupt Practices
Act, 15 U.S.C. §§ 78dd‑1, et seq.
ARTICLE VIII    

AFFIRMATIVE COVENANTS
Until all of the Obligations (other than inchoate indemnification obligations
and any other obligations which pursuant to the terms of any Loan Document
specifically survive repayment of the Loans for which no claim has been made)
have been paid and satisfied in full in cash, all Letters


94

--------------------------------------------------------------------------------





of Credit have been terminated or expired (or been Cash Collateralized or other
arrangements with respect thereto have been made that are satisfactory to the
Issuing Lenders) and the Revolving Credit Commitments terminated, each Credit
Party will, and will cause each of its Subsidiaries to:
SECTION 8.1     Financial Statements and Budgets. Deliver to the Administrative
Agent, in form and detail reasonably satisfactory to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):
(a)    Annual Financial Statements. As soon as practicable and in any event
within ninety (90) days (or, if earlier, on the date of any required public
filing thereof (after giving effect to any extensions for filing under
Rule 12b-25 promulgated under the Exchange Act)) after the end of each Fiscal
Year (commencing with the Fiscal Year ended July 31, 2020), an audited
Consolidated balance sheet of the Borrower and its Subsidiaries as of the close
of such Fiscal Year and audited Consolidated statements of income, retained
earnings and cash flows including the notes thereto, all in reasonable detail
setting forth in comparative form the corresponding figures as of the end of and
for the preceding Fiscal Year and prepared in accordance with GAAP and, if
applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the year. Such annual financial statements shall be audited
by an independent certified public accounting firm of recognized national
standing, and accompanied by a report and opinion thereon by such certified
public accountants prepared in accordance with generally accepted auditing
standards that is not subject to any “going concern” or similar qualification or
exception or any qualification as to the scope of such audit or with respect to
accounting principles followed by the Borrower or any of its Subsidiaries not in
accordance with GAAP.
(b)    Quarterly Financial Statements. As soon as practicable and in any event
within forty‑five (45) days (or, if earlier, on the date of any required public
filing thereof (after giving effect to any extensions for filing under Rule
12b-25 promulgated under the Exchange Act)) after the end of the first three
fiscal quarters of each Fiscal Year (commencing with the fiscal quarter ended
October 31, 2020), an unaudited Consolidated balance sheet of the Borrower and
its Subsidiaries as of the close of such fiscal quarter and unaudited
Consolidated statements of income and cash flows, including the notes thereto,
all in reasonable detail setting forth in comparative form the corresponding
figures as of the end of and for the corresponding period in the preceding
Fiscal Year and prepared by the Borrower in accordance with GAAP and, if
applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, and certified by the chief financial officer of
the Borrower to present fairly in all material respects the financial condition
of the Borrower and its Subsidiaries on a Consolidated basis as of their
respective dates and the results of operations of the Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year-end
adjustments and the absence of footnotes.
(c)    Annual Projections. As soon as practicable and in any event within one
hundred twenty (120) days after the end of each Fiscal Year, a projected income
statement, balance sheet and statement of cash flows of the Borrower and its
Subsidiaries, on a consolidated basis, for the upcoming Fiscal Year, accompanied
by a certificate from a Responsible Officer of the Borrower to


95

--------------------------------------------------------------------------------





the effect that such projected income statement, balance sheet and statement of
cash flows contain good faith projections (utilizing assumptions believed to be
reasonable at the time of delivery of such projections) of the consolidated
financial condition and operations of the Borrower and its Subsidiaries for such
period.
SECTION 8.2     Certificates; Other Reports. Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):
(a)    at each time financial statements are delivered pursuant to
Sections 8.1(a) or (b), (i) a duly completed Officer’s Compliance Certificate
signed by the chief executive officer, chief financial officer, vice president
of finance, treasurer or controller of the Borrower and (ii) a report containing
management’s discussion and analysis of such financial statements and (iii) a
calculation of the Available Amount; provided, however, such calculation of the
Available Amount shall only be required annually (with financial statements
delivered pursuant to Section 8.1(a));
(b)    promptly upon receipt thereof, copies of all reports, if any, submitted
to the Borrower or its board of directors by its independent public accountants
in connection with their auditing function, including, without limitation, any
management report and any management responses thereto;
(c)    promptly after the furnishing thereof, copies of any statement or report
with respect to any event of default furnished to any holder of Indebtedness of
any Credit Party or any Subsidiary thereof in excess of the Threshold Amount
pursuant to the terms of any indenture, loan or credit or similar agreement;
(d)    promptly after the institution or filing thereof, notice of any action or
proceeding against any Credit Party or any Subsidiary thereof with respect to
any Environmental Law that could reasonably be expected to have a Material
Adverse Effect;
(e)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower generally in their capacity as such, and copies of
all annual, regular, periodic and special reports and registration statements
which the Borrower may file or be required to file with the SEC under Section 13
or 15(d) of the Exchange Act, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;
(f)    promptly, and in any event within five (5) Business Days after receipt
thereof by any Credit Party or any Subsidiary thereof, copies of each material
notice or other material correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation by
such agency regarding financial or other operational results of any Credit Party
or any Subsidiary thereof;
(g)    promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance


96

--------------------------------------------------------------------------------





with applicable “know your customer” and anti-money-laundering rules and
regulations, including, without limitation, the Patriot Act; and
(h)    such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to Section 8.1(a) or (b) or
Section 8.2(e) or any management report required to be delivered pursuant to
Section 8.2(a) (to the extent any such documents or reports are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed in Section 12.1; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that the Borrower shall notify the
Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide (by facsimile or electronic mail) copies
of the Officer’s Compliance Certificates required by Section 8.2 to the
Administrative Agent. Except for such Officer’s Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
SECTION 8.3     Notice of Litigation and Other Matters. Promptly (but in no
event later than ten (10) Business Days after any Responsible Officer of any
Credit Party obtains knowledge thereof) notify the Administrative Agent in
writing of (which shall promptly make such information available to the Lenders
in accordance with its customary practice):
(a)    the occurrence of any Default or Event of Default;
(b)    the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any Subsidiary thereof
or any of their respective properties, assets or businesses in each case that if
adversely determined could reasonably be expected to result in a Material
Adverse Effect;
(c)    any notice of any violation received by any Credit Party or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws which in any such case
could reasonably be expected to have a Material Adverse Effect;
(d)    any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party or any Subsidiary thereof
that could reasonably be expected to have a Material Adverse Effect;


97

--------------------------------------------------------------------------------





(e)    any attachment, judgment, lien, levy or order exceeding the Threshold
Amount assessed against any Credit Party or any Subsidiary thereof;
(f)    any event which constitutes or which with the passage of time or giving
of notice or both would constitute a default or event of default under any
Material Contract to which the Borrower or any of its Subsidiaries is a party or
by which the Borrower or any Subsidiary thereof or any of their respective
properties may be bound which could reasonably be expected to have a Material
Adverse Effect;
(g)    (i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Credit Party or
any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) the Borrower obtaining knowledge or reason to
know that any Credit Party or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA;
(h)    promptly, any other development or event which could reasonably be
expected to have a Material Adverse Effect; and
(i)    copies of all material notices relating to the Private Placement Note
Purchase Agreement, the Additional Pari Passu Agreements or the Senior Notes
received from or sent to the Noteholders.
Each notice pursuant to Section 8.3 (other than Section 8.3(i)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 8.3(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
SECTION 8.4     Preservation of Corporate Existence and Related Matters. Except
as permitted by Section 9.4, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and if applicable qualify and remain qualified as a
foreign corporation or other entity and authorized to do business in each
jurisdiction in which the failure to so maintain or qualify could reasonably be
expected to have a Material Adverse Effect.
SECTION 8.5     Maintenance of Property and Licenses.
(a)    In addition to the requirements of any of the Security Documents, protect
and preserve all Properties necessary in and material to its business, including
copyrights, patents, trade names, service marks and trademarks; maintain in good
working order and condition, ordinary wear and tear excepted, all buildings,
equipment and other tangible real and personal property; and from


98

--------------------------------------------------------------------------------





time to time make or cause to be made all repairs, renewals and replacements
thereof and additions to such Property necessary for the conduct of its
business, so that the business carried on in connection therewith may be
conducted in a commercially reasonable manner, in each case for this clause (a)
except as such action or inaction would not reasonably be expected to result in
a Material Adverse Effect.
(b)    Maintain, in full force and effect in all material respects, each and
every license, permit, certification, qualification, approval or franchise
issued by any Governmental Authority (each a “License”) required for each of
them to conduct their respective businesses as presently conducted, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
SECTION 8.6     Insurance. Maintain insurance with financially sound and
reputable insurance companies against at least such risks and in at least such
amounts as are customarily maintained by similar businesses and as may be
required by Applicable Law and as are required by any Security Documents. All
such insurance shall, (a) name the Collateral Agent as an additional insured
party thereunder and (b) in the case of each casualty insurance policy, name the
Collateral Agent as lender’s loss payee.
SECTION 8.7     Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be necessary to permit the preparation
of financial statements in accordance with GAAP and in compliance with the
regulations of any Governmental Authority having jurisdiction over it or any of
its Properties.
SECTION 8.8     Payment of Taxes and Other Obligations. Pay and perform (a) all
taxes, assessments and other governmental charges that may be levied or assessed
upon it or any of its Property and (b) all other Indebtedness, obligations and
liabilities in accordance with customary trade practices, except where the
failure to pay or perform such items described in clauses (a) or (b) of this
Section could not reasonably be expected to have a Material Adverse Effect.
SECTION 8.9     Compliance with Laws and Approvals. Observe and remain in
compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
SECTION 8.10     Environmental Laws. In addition to and without limiting the
generality of Section 8.9, except as would not reasonably be expected to result
in a Material Adverse Effect, (a) comply with all applicable Environmental Laws
and obtain and comply with and maintain any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, and (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws.


99

--------------------------------------------------------------------------------





SECTION 8.11     Compliance with ERISA. In addition to and without limiting the
generality of Section 8.9, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (b) furnish to
the Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.
SECTION 8.12     [Reserved].
SECTION 8.13     Visits and Inspections. Permit representatives of the
Administrative Agent, the Collateral Agent or any Lender, from time to time upon
prior reasonable notice and at such times during normal business hours, all at
the expense of the Borrower, to visit and inspect its properties; inspect, audit
and make extracts from its books, records and files, including, but not limited
to, management letters prepared by independent accountants; and discuss with its
principal officers, and its independent accountants, its business, assets,
liabilities, financial condition, results of operations and business; provided
that excluding any such visits and inspections during the continuation of an
Event of Default, the Administrative Agent shall not exercise such rights more
often than one (1) time during any calendar year at the Borrower’s expense and
no Lender may exercise any such right; provided further that upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent or
any Lender may do any of the foregoing at the expense of the Borrower at any
time without advance notice.
SECTION 8.14     Additional Subsidiaries.
(a)    Additional Domestic Subsidiaries. Promptly after the creation or
acquisition of any Domestic Subsidiary that is not an Excluded Subsidiary or any
formerly Excluded Subsidiary ceases to be an Excluded Subsidiary (and, in any
event, within forty-five (45) days after such creation, acquisition or change
(which change shall be determined and be deemed to have occurred at the time
financial statements for the applicable period have been provided by the
Borrower pursuant to this Agreement), as such time period may be extended by the
Collateral Agent in its sole discretion) cause such Person or any other Person
that guarantees the Senior Notes to (i) become a Guarantor by delivering to the
Collateral Agent a duly executed supplement to the Guaranty Agreement and
Security Agreement or such other document as the Collateral Agent shall deem
appropriate for such purpose, (ii) grant a security interest in all Collateral
(subject to the exceptions specified in the Security Agreement) owned by such
Subsidiary by delivering to the Collateral Agent a duly executed supplement to
each applicable Security Document or such other document as the Collateral Agent
shall deem appropriate for such purpose and comply with the terms of each
applicable Security Document, (iii) deliver to the Collateral Agent such
opinions, documents and certificates referred to in Section 6.1 as may be
reasonably requested by the Collateral Agent, (iv) to the extent required


100

--------------------------------------------------------------------------------





by the Security Agreement, deliver to the Collateral Agent such original
certificated Equity Interests or other certificates and stock or other transfer
powers evidencing the Equity Interests of such Person (to the extent
certificated), (v) deliver to the Collateral Agent such updated Schedules to the
Loan Documents as reasonably requested by the Collateral Agent with respect to
such Person, and (vi) deliver to the Collateral Agent such other documents as
may be reasonably requested by the Collateral Agent, all in form, content and
scope reasonably satisfactory to the Collateral Agent.
(b)    Additional Foreign Subsidiaries. Notify the Collateral Agent promptly
after any Person becomes a First Tier Foreign Subsidiary, and promptly
thereafter (and, in any event, within forty‑five (45) days after such
notification, as such time period may be extended by the Collateral Agent in its
sole discretion), cause (i) the applicable Credit Party to deliver to the
Collateral Agent Security Documents pledging sixty-five percent (65%) of the
total outstanding voting Equity Interests (and one hundred percent (100%) of the
non-voting Equity Interests) of any such new First Tier Foreign Subsidiary and a
consent thereto executed by such new First Tier Foreign Subsidiary (including,
without limitation, if applicable, original certificated Equity Interests (or
the equivalent thereof pursuant to the Applicable Laws and practices of any
relevant foreign jurisdiction) evidencing the Equity Interests of such new First
Tier Foreign Subsidiary, together with an appropriate undated stock or other
transfer power for each certificate duly executed in blank by the registered
owner thereof), (ii) such Person to deliver to the Collateral Agent such
opinions, documents and certificates referred to in Section 6.1 as may be
reasonably requested by the Collateral Agent, (iii) such Person to deliver to
the Collateral Agent such updated Schedules to the Loan Documents as requested
by the Collateral Agent with regard to such Person and (iv) such Person to
deliver to the Collateral Agent such other documents as may be reasonably
requested by the Collateral Agent, all in form, content and scope reasonably
satisfactory to the Collateral Agent. Notwithstanding the foregoing, in no event
shall any Credit Party or any Subsidiary thereof be required to deliver any
documents governed by, or take any action with respect to any pledge of such new
First Tier Foreign Subsidiary under, the laws of any non-U.S. jurisdiction.
(c)    Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 8.14(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 8.14(a) or (b), as
applicable, within forty-five (45) days of the consummation of such Permitted
Acquisition, as such time period may be extended by the Collateral Agent in its
sole discretion).
(d)    Exclusions. The provisions of this Section 8.14 shall not apply to assets
as to which the Collateral Agent and the Borrower shall reasonably determine
that the costs and burdens of obtaining a security interest therein or
perfection thereof outweigh the value of the security afforded thereby.


101

--------------------------------------------------------------------------------





SECTION 8.15     Use of Proceeds.
(a)    The Borrower shall use the proceeds of the Extensions of Credit (i) to
finance Capital Expenditures, (ii) to finance Permitted Acquisitions, (iii) pay
fees, commissions and expenses in connection with the Transactions, and (iv) for
working capital and general corporate purposes of the Borrower and its
Subsidiaries.
(b)    The Borrower shall use the proceeds of any Incremental Term Loan and any
Incremental Revolving Credit Increase as permitted pursuant to Section 5.13, as
applicable.
SECTION 8.16     Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), which may be required under any Applicable Law, or which the
Administrative Agent, the Collateral Agent or the Required Lenders may
reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Security Documents or the validity or priority of
any such Lien, all at the expense of the Credit Parties. The Borrower also
agrees to provide to the Administrative Agent and the Collateral Agent, from
time to time upon the reasonable request by the Administrative Agent or the
Collateral Agent, evidence reasonably satisfactory to the Administrative Agent
and the Collateral Agent as to the perfection and priority of the Liens created
or intended to be created by the Security Documents.
SECTION 8.17     Post-Closing Matters. Execute and deliver the documents and
complete the tasks set forth on Schedule 2, in each case within the time limits
specified on such schedule.
ARTICLE IX    

NEGATIVE COVENANTS
Until all of the Obligations (other than inchoate indemnification obligations
and any other obligations which pursuant to the terms of any Loan Document
specifically survive repayment of the Loans for which no claim has been made)
have been paid and satisfied in full in cash, all Letters of Credit have been
terminated or expired (or been Cash Collateralized or other arrangements with
respect thereto have been made that are satisfactory to the Issuing Lenders) and
the Revolving Credit Commitments terminated, each Credit Party will not, and
will not permit any of their respective Subsidiaries to:
SECTION 9.1     Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:
(a)    the Obligations;
(b)    Indebtedness and obligations owing under Hedge Agreements entered into in
order to manage existing or anticipated interest rate, exchange rate, commodity
price or other risks and not for speculative purposes;


102

--------------------------------------------------------------------------------





(c)    Indebtedness existing on the Closing Date and listed on Schedule 9.1 to
the Disclosure Letter, and any refinancings, refundings, renewals or extensions
thereof; provided that (i) the principal amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, (ii) the final maturity date and weighted average life of such
refinancing, refunding, renewal or extension shall not be prior to or shorter
than that applicable to the Indebtedness prior to such refinancing, refunding,
renewal or extension and (iii) any refinancing, refunding, renewal or extension
of any Subordinated Indebtedness shall be (A) on subordination terms at least as
favorable to the Lenders, (B) no more restrictive on the Borrower and its
Subsidiaries than the Subordinated Indebtedness being refinanced, refunded,
renewed or extended and (C) in an amount not less than the amount outstanding at
the time of such refinancing, refunding, renewal or extension (the foregoing
clauses (A) and (B) being determined by the Borrower in its reasonable
judgment);
(d)    Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 9.3, to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (ii) neither the
Borrower nor any Subsidiary thereof (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Indebtedness and
(iii) the aggregate outstanding principal amount of such Indebtedness does not
exceed $5,000,000 at any time outstanding;
(e)    Guaranty Obligations with respect to Indebtedness permitted pursuant to
subsections (a) through (d), clause (i), clause (j), clause (n) and clause (o)
of this Section;
(f)    unsecured intercompany Indebtedness:
(i)    owed by any Credit Party to another Credit Party;
(ii)    owed by any Credit Party to any Non-Guarantor Subsidiary (provided that
such Indebtedness shall be subordinated to the Obligations in a manner
reasonably satisfactory to the Administrative Agent);
(iii)    owed by any Non-Guarantor Subsidiary to any other Non-Guarantor
Subsidiary; and
(iv)    owed by any Non-Guarantor Subsidiary to any Credit Party to the extent
permitted pursuant to Section 9.3(a)(vi);
(g)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;


103

--------------------------------------------------------------------------------





(h)    Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;
(i)    Additional Pari Passu Debt, provided that the total aggregate principal
amount for all such Additional Pari Passu Debt when combined with the aggregate
outstanding amount of any Incremental Loan Commitments shall not (as of any date
of incurrence thereof) exceed $250,000,000 or, if greater, an amount equal to
the amount of additional Indebtedness that would not cause the Consolidated
Total Net Leverage Ratio as of the four (4) consecutive fiscal quarter period
most recently ended prior to the incurrence of such additional Indebtedness,
calculated on a Pro Forma Basis after giving effect to the incurrence of such
additional Indebtedness (assuming any Incremental Revolving Credit Commitment is
fully drawn but without netting the cash proceeds of such Indebtedness), to
exceed 3.25 to 1.00;
(j)    Indebtedness incurred under Private Placement Note Purchase Agreement in
an aggregate principal amount not to exceed $400,000,000 at any time
outstanding;
(k)    Indebtedness under the Cash Collateralized Letters of Credit in an
aggregate amount not to exceed $25,000,000;
(l)    Indebtedness arising in connection with customary Cash Management
Agreements;
(m)    customer deposits and advance payments received in the ordinary course of
business from customers for goods or services purchased in the ordinary course
of business;
(n)    Indebtedness (including purchase money Indebtedness and Capital Leases
financing the acquisition, improvement, or construction of equipment (and
related software), real estate or facilities) of the Credit Parties and their
Subsidiaries in an aggregate principal amount not to exceed 10% of Consolidated
Total Assets of the Borrower and its Subsidiaries at any time outstanding;
provided, however, (i) no Default or Event of Default shall exist or result
therefrom and (ii) Indebtedness of Foreign Subsidiaries shall not exceed an
aggregate principal amount at any time outstanding equal to 7.5% of Consolidated
Total Assets of the Borrower and its Subsidiaries as of the last day of the
fiscal quarter most recently ended for which financial statements have been
delivered pursuant to Section 8.1; and
(o)    other unsecured Indebtedness of the Credit Parties so long as (i) no
Default or Event of Default shall exist or result therefrom and (ii) before and
after giving effect thereto on a Pro Forma Basis the Consolidated Total Net
Leverage Ratio of the Borrower and its Subsidiaries (without any deductions with
respect to the cash proceeds of any such Indebtedness in calculating net
Indebtedness) is less than 3.50 to 1.00.
SECTION 9.2     Liens. Create, incur, assume or suffer to exist, any Lien on or
with respect to any of its Property, whether now owned or hereafter acquired,
except:


104

--------------------------------------------------------------------------------





(a)    Liens created pursuant to the Loan Documents (including, without
limitation, Liens in favor of (x) the Swingline Lender and/or the Issuing
Lenders, as applicable, on Cash Collateral granted pursuant to the Loan
Documents and (y) any Incremental Lenders);
(b)    Liens in existence on the Closing Date and described on Schedule 9.2 to
the Disclosure Letter, and the replacement, renewal or extension thereof
(including Liens incurred, assumed or suffered to exist in connection with any
refinancing, refunding, renewal or extension of Indebtedness pursuant to
Section 9.1(c) (solely to the extent that such Liens were in existence on the
Closing Date and described on Schedule 9.2 to the Disclosure Letter)); provided
that the scope of any such Lien shall not be increased, or otherwise expanded,
to cover any additional property or type of asset, as applicable, beyond that in
existence on the Closing Date, except for products and proceeds of the
foregoing;
(c)    Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or (ii) which
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;
(d)    Liens of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which (i) are not overdue for a period of more than thirty
(30) days, or if more than thirty (30) days overdue, no action has been taken to
enforce such Liens and such Liens are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP and (ii) do not, individually or in the aggregate, materially
impair the use thereof in the operation of the business of the Borrower or any
of its Subsidiaries;
(e)    deposits or pledges made in the ordinary course of business in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance and other types of social security or similar
legislation, or to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business, in each case, so long
as no foreclosure sale or similar proceeding has been commenced with respect to
any portion of the Collateral on account thereof;
(f)    encumbrances in the nature of zoning restrictions, easements and rights
or restrictions of record on the use of real property, which in the aggregate
are not substantial in amount and which do not, in any case, detract from the
value of such property or impair the use thereof in the ordinary conduct of
business;
(g)    Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business of the Borrower and its Subsidiaries;
(h)    Liens securing (i) purchase money Indebtedness and Capital Leases
permitted under Section 9.1(n); provided that (A) such Liens shall be created
substantially simultaneously with the


105

--------------------------------------------------------------------------------





acquisition, repair, improvement or lease, as applicable, of the related
Property, (B) such Liens do not at any time encumber any property other than the
Property financed by such Indebtedness (together with additions, accessions and
improvements thereto and the proceeds and products thereof), (C) the amount of
Indebtedness secured thereby is not increased and (D) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed one hundred
percent (100%) of the original price for the purchase, repair improvement or
lease amount (as applicable) of such Property at the time of purchase, repair,
improvement or lease (as applicable); and (ii) Liens securing Indebtedness of
Foreign Subsidiaries permitted under Section 9.1(n);
(i)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 10.1(l) or securing appeal or other surety bonds
relating to such judgments;
(j)    Liens on Property (i) of any Subsidiary which are in existence at the
time that such Subsidiary is acquired pursuant to a Permitted Acquisition and
(ii) of the Borrower or any of its Subsidiaries existing at the time such
tangible property or tangible assets are purchased or otherwise acquired by the
Borrower or such Subsidiary thereof pursuant to a transaction permitted pursuant
to this Agreement; provided that, with respect to each of the foregoing
clauses (i) and (ii), (A) such Liens are not incurred in connection with, or in
anticipation of, such Permitted Acquisition, purchase or other acquisition,
(B) such Liens are applicable only to specific Property and the proceeds
thereof, (C) such Liens are not “blanket” or all asset Liens, (D) such Liens do
not attach to any other Property of the Borrower or any of its Subsidiaries and
(E) the Indebtedness secured by such Liens is permitted under Section 9.1(d) of
this Agreement;
(k)    Liens arising as a matter of law or created in the ordinary course of
business in the nature of (i) normal and customary rights of setoff and bankers’
liens upon deposits of cash in favor of banks or other depository institutions
and (ii) Liens securing reasonable and customary fees for services in favor of
banks, securities intermediaries or other depository institutions;
(l)    Liens of (i) a collecting bank arising in the ordinary course of business
under Section 4‑210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) any depositary bank in connection with statutory, common
law and contractual rights of set-off and recoupment with respect to any deposit
account of the Borrower or any Subsidiary thereof;
(m)    (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;
(n)    any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any license or lease agreement entered into in
the ordinary course of business which do not (i) interfere in any material
respect with the business of the Borrower or its Subsidiaries or materially
detract from the value of the relevant assets of the Borrower or its
Subsidiaries or (ii) secure any Indebtedness;
(o)    Liens securing Indebtedness permitted under Sections 9.1(i), (j) and (k);


106

--------------------------------------------------------------------------------





(p)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(q)    customary Liens on insurance proceeds securing financed insurance
premiums in the ordinary course of business;
(r)    Liens on any cash earnest money deposit made by the Borrower or any
Subsidiary in connection with any letter of intent or acquisition agreement
relating to a Permitted Acquisition, Asset Disposition or other transaction that
is not prohibited by this Agreement;
(s)    customary Liens granted in favor of a trustee pursuant to an indenture
relating to Indebtedness not prohibited under this Agreement to the extent such
Liens (i) only secure customary compensation, indemnification and reimbursement
obligations owing to such trustee under such indenture and (ii) are limited to
the cash held by such trustee (excluding cash held in trust for the payment of
such Indebtedness);
(t)    deposits as security for contested Taxes or contested import or customs
duties;
(u)    customary Liens granted in the ordinary course of business securing any
overdraft and related liabilities arising under Cash Management Agreements;
(v)    customary rights of first refusal, voting, redemption, transfer or other
restrictions with respect to the Equity Interests in any joint venture entities
or other Persons that are not Subsidiaries;
(w)    Liens on cash and Cash Equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness not prohibited by this
Agreement;
(x)    assignments of the right to receive income effected as part of the sale
of a Subsidiary or a business unit that is otherwise permitted pursuant to
Section 9.5; and
(y)    other Liens securing Indebtedness or other obligations permitted
hereunder in an aggregate principal amount at any time outstanding not exceeding
$15,000,000.
Notwithstanding anything to the contrary contained in this Section 9.2, the
Borrower shall not permit any of its owned real property assets to be subject to
any Lien (other than as permitted pursuant to Section 9.2(h) or Section 9.2(j))
securing funded Indebtedness.
SECTION 9.3     Investments. Purchase, own, invest in or otherwise acquire (in
one transaction or a series of transactions), directly or indirectly, any Equity
Interests (including, without limitation, the creation or capitalization of any
Subsidiary), evidence of Indebtedness or other obligation or security,
substantially all or a portion of the business or assets of any other Person or
any other investment or interest whatsoever in any other Person, or make or
permit to exist, directly or indirectly, any loans, advances or extensions of
credit to, or any investment in cash or by delivery of Property in, any Person
(all the foregoing, “Investments”) except:


107

--------------------------------------------------------------------------------





(a)    (i) Investments existing on the Closing Date in Subsidiaries existing on
the Closing Date;
(i)    Investments existing on the Closing Date (other than Investments in
Subsidiaries existing on the Closing Date) and described on Schedule 9.3 to the
Disclosure Letter;
(ii)    Investments made after the Closing Date by any Credit Party in any other
Credit Party;
(iii)    Investments made after the Closing Date by any Non-Guarantor Subsidiary
in any other Non-Guarantor Subsidiary;
(iv)    Investments made after the Closing Date by any Non-Guarantor Subsidiary
in any Credit Party; and
(v)    Investments made after the Closing Date by any Credit Party in any
Non-Guarantor Subsidiary in an aggregate amount at any time outstanding not to
exceed $10,000,000 (provided that any Investments in the form of loans or
advances made by any Credit Party to any Non-Guarantor Subsidiary pursuant to
this clause (vi) shall be evidenced by a demand note in form and substance
reasonably satisfactory to the Administrative Agent);
(vi)    intercompany charges of expenses in the ordinary course of business;
(b)    Investments in cash and Investments constituting Cash Equivalents at the
time acquired;
(c)    advances to officers, directors and employees of the Borrower and
Subsidiaries made in the ordinary course of business and substantially
consistent with past practice for travel, entertainment, relocation, commission
advances and analogous ordinary business purposes;
(d)    deposits made in the ordinary course of business to secure the
performance of leases or other obligations as permitted by Section 9.2;
(e)    Hedge Agreements permitted pursuant to Section 9.1;
(f)    purchases of assets in the ordinary course of business;
(g)    Investments by the Borrower or any Subsidiary thereof in the form of
Permitted Acquisitions;
(h)    Investments in the form of Restricted Payments permitted pursuant to
Section 9.6;
(i)    Guarantee obligations permitted pursuant to Section 9.1 and guarantees in
respect of obligations that do not constitute Indebtedness;


108

--------------------------------------------------------------------------------





(j)    Investments consisting of extensions of credit in the nature of accounts
receivable (including intercompany receivables and intercompany charges or
expenses) or notes receivable arising from the grant of trade credit in the
ordinary course of business, prepayments or other credits to suppliers or
vendors made in the ordinary course of business and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;
(k)    Investments held by any Person that becomes a Subsidiary of the Borrower
after the Closing Date pursuant to a Permitted Acquisition; provided that such
Investments are existing at the time such Person becomes a Subsidiary of the
Borrower and were not made in contemplation of such Permitted Acquisition;
(l)    to the extent permitted by Section 9.5, Investments consisting of
non-cash consideration received for any Asset Disposition permitted by
Section 9.5;
(m)    Investments that consist of or result from a merger or consolidation
permitted by Section 9.4;
(n)    Investments so long as the Consolidated Total Net Leverage Ratio both
before and after giving effect to any such Investment on a Pro Forma Basis is
less than 3.25 to 1.00; provided, that, (i) both before and after giving effect
to any such Investment pursuant to this clause on a Pro Forma Basis (A) Minimum
Liquidity shall be not less than $75,000,000 and (B) no Default or Event of
Default shall have occurred and be continuing and (ii) this clause (n) shall not
be used to consummate Acquisitions; and
(o)    Investments, so long as the Consolidated Total Net Leverage Ratio both
before and after giving effect to any such Investment on a Pro Forma Basis is
less than 3.50 to 1.00, in an aggregate amount not to exceed the Available
Amount; provided, that, (i) both before and after giving effect to any such
Investment pursuant to this clause on a Pro Forma Basis (A) Minimum Liquidity
shall be not less than $75,000,000 and (B) no Default or Event of Default shall
have occurred and be continuing and (ii) this clause (o) shall not be used to
consummate Acquisitions.
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).
SECTION 9.4     Fundamental Changes. Merge, consolidate or consummate any
similar combination with, or consummate any Asset Disposition of all or
substantially all of its assets (whether in a single transaction or a series of
transactions) with, any other Person or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution) except:
(a)    (i) any Wholly-Owned Subsidiary of the Borrower may be merged,
amalgamated or consolidated with or into the Borrower (provided that the
Borrower shall be the continuing or surviving entity) or (ii) any Wholly-Owned
Subsidiary of the Borrower may be merged,


109

--------------------------------------------------------------------------------





amalgamated or consolidated with or into any Guarantor (provided that the
Guarantor shall be the continuing or surviving entity or simultaneously with
such transaction, the continuing or surviving entity shall become a Guarantor
and the Borrower shall comply with Section 8.14 in connection therewith);
(b)    (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be
merged, amalgamated or consolidated with or into, or be liquidated into, any
other Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may be merged, amalgamated or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary;
(c)    any Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation, dissolution, winding up or otherwise) to the
Borrower or any Guarantor; provided that, with respect to any such disposition
by any Non-Guarantor Subsidiary, the consideration for such disposition shall
not exceed the fair value of such assets;
(d)    (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may dispose
of all or substantially all of its assets (upon voluntary liquidation,
dissolution, winding up or otherwise) to the Borrower or any Subsidiary and
(ii) any Non-Guarantor Subsidiary that is a Domestic Subsidiary may dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary or the Borrower;
(e)    any Wholly-Owned Subsidiary of the Borrower may merge with or into the
Person such Wholly-Owned Subsidiary was formed to acquire in connection with any
acquisition permitted hereunder (including, without limitation, any Permitted
Acquisition permitted pursuant to Section 9.3(g)); provided; that if any Credit
Party is a party thereto, such Credit Party (or a Person who becomes a Credit
Party) will be the surviving corporation;
(f)    any Subsidiary that is not a Credit Party may liquidate or dissolve if
(A) such liquidation or dissolution is not materially disadvantageous to the
Lenders and (B) all assets of such liquidated or dissolved Subsidiary, after
payment of all creditors of such Subsidiary, shall be conveyed to the Borrower
or a Subsidiary;
(g)    any Person may merge into the Borrower or any of its Wholly-Owned
Subsidiaries in connection with a Permitted Acquisition permitted pursuant to
Section 9.3(g); provided that (i) in the case of a merger involving the Borrower
or a Guarantor, the continuing or surviving Person shall be the Borrower or such
Guarantor and (ii) the continuing or surviving Person shall be the Borrower or a
Wholly-Owned Subsidiary of the Borrower; and
(h)    Asset Dispositions permitted pursuant to Section 9.5(d) or
Section 9.5(f).
SECTION 9.5     Asset Dispositions. Make any Asset Disposition except:
(a)    the sale of obsolete, worn-out or surplus assets no longer used or usable
in the business of the Borrower or any of its Subsidiaries;


110

--------------------------------------------------------------------------------





(b)    non-exclusive licenses and sublicenses of intellectual property rights in
the ordinary course of business not interfering, individually or in the
aggregate, in any material respect with the conduct of the business of the
Borrower and its Subsidiaries;
(c)    leases, subleases, licenses or sublicenses of real or personal property
granted by the Borrower or any of its Subsidiaries to others in the ordinary
course of business not detracting from the value of such real or personal
property or interfering in any material respect with the business of the
Borrower or any of its Subsidiaries;
(d)    Asset Dispositions in connection with Insurance and Condemnation Events;
provided that the requirements of Section 4.4(b) are complied with in connection
therewith;
(e)    Assets Dispositions in connection with transactions permitted by
Section 9.4; and
(f)    Asset Dispositions not otherwise permitted pursuant to this Section;
provided that (i) at the time of such Asset Disposition, no Default or Event of
Default shall exist or would result from such Asset Disposition, (ii) such Asset
Disposition is made for fair market value and the consideration received shall
be no less than 75% in cash or Cash Equivalents, (iii) the aggregate fair market
value of all property disposed of in reliance on this clause (f) shall not
exceed 15.0% of Consolidated Total Assets of the Borrower and its Subsidiaries
(measured as of the end of the most recent fiscal quarter) during any Fiscal
Year.
SECTION 9.6     Restricted Payments. Declare or pay any dividend on, or make any
payment or other distribution on account of, or purchase, redeem, retire or
otherwise acquire (directly or indirectly), or set apart assets for a sinking or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, any class of Equity Interests of any Credit Party or any
Subsidiary thereof, or make any distribution of cash, property or assets to the
holders of shares of any Equity Interests of any Credit Party or any Subsidiary
thereof (all of the foregoing, the “Restricted Payments”) provided that:
(a)    the Borrower or any of its Subsidiaries may pay dividends in shares of
its own Qualified Equity Interests;
(b)    any Subsidiary of the Borrower may pay cash dividends to the Borrower or
any Guarantor;
(c)    any Non-Guarantor Subsidiary may make Restricted Payments to the Borrower
or any other Subsidiary (and, if applicable, to other holders of its outstanding
Equity Interests on a ratable basis);
(d)    So long as (A) no Default or Event of Default has occurred or would
result therefrom and (B) the Borrower is in compliance with each of the
financial covenants contained in Section 9.15 both before and after giving
effect to thereto on a Pro Forma Basis, repurchases up to $550,000,000 million
of common Equity Interests of the Borrower within 12 months following the
Closing Date;


111

--------------------------------------------------------------------------------





(e)    So long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Borrower may declare and make (and each
Subsidiary of the Borrower may declare and make to enable the Borrower to do the
same) Restricted Payments not otherwise permitted by this Section, (1) so long
as the Consolidated Total Net Leverage Ratio both before and after giving effect
to any such Restricted Payment on a Pro Forma Basis is less than 3.25 to 1.00,
in an unlimited amount, (2) if clause (1) is not available, so long as the
Consolidated Total Net Leverage Ratio both before and after giving effect to any
such Restricted Payment on a Pro Forma Basis is less than 3.50 to 1.00, in an
aggregate amount not to exceed the Available Amount and (3) if clauses (1) and
(2) are not available, in an aggregate amount not to exceed $50,000,000;
provided, that, Minimum Liquidity shall be not less than $75,000,000 both before
and after giving effect to any such Restricted Payment pursuant to this
clause (e) on a Pro Forma Basis;
(f)    the Borrower and its Subsidiaries may make non-cash Restricted Payments
pursuant to and in accordance with stock option plans or other benefit plans for
management, employees or other eligible service providers of the Borrower and
its Subsidiaries or in connection with a Permitted Acquisition involving the
issuance of Equity Interests of the Borrower to its employees or other eligible
service providers outside of a stock option or benefit plan that are subject to
vesting and forfeiture conditions;
(g)    the Borrower may repurchase or pay cash in lieu of fractional shares of
its Equity Interests arising out of stock dividends, splits or combinations,
business combinations or conversions of convertible securities, or the exercise
of warrants or the net share settlement thereof;
(h)    the Borrower and its Subsidiaries may pay withholding taxes in connection
with the retention of Equity Interests pursuant to equity-based compensation
plans;
(i)    the Borrower or any Subsidiary may receive or accept the return to the
Borrower or any Subsidiary of Equity Interests of the Borrower or any Subsidiary
constituting a portion of the purchase price consideration in settlement of
indemnification claims;
(j)    the Borrower may distribute rights pursuant to a stockholder rights plan
or make redemptions of such rights; provided that (i) such redemptions are in
accordance with the terms of such stockholder rights plan and (ii) the aggregate
amount of all such redemptions made during the term of this Agreement do not
exceed $1,000,000;
(k)    to the extent constituting Restricted Payments, the Borrower and its
Subsidiaries may enter into and consummate transactions expressly permitted by
Section 9.4; and
(l)    the Borrower may make payments or distributions to dissenting
stockholders as required by applicable Law.
SECTION 9.7     Transactions with Affiliates. Directly or indirectly enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any officer, director, holder of
any Equity Interests in, or other Affiliate of, the Borrower or any of its
Subsidiaries or (b) any Affiliate of any such officer, director or holder, other
than:


112

--------------------------------------------------------------------------------





(i)    transactions permitted by Section 9.6;
(ii)    transactions existing on the Closing Date and described on Schedule 9.7
to the Disclosure Letter;
(iii)    transactions between or among the Borrower and any Subsidiary or
between or among Subsidiaries;
(iv)    other transactions in the ordinary course of business on terms as
favorable as would be obtained by it on a comparable arm’s-length transaction
with an independent, unrelated third party as determined in good faith by the
board of directors (or equivalent governing body) of the Borrower;
(v)    employment and severance arrangements (including equity incentive plans
and employee benefit plans and arrangements) and indemnification agreements or
arrangements with their respective officers and employees in the ordinary course
of business; and
(vi)    payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Subsidiaries.
SECTION 9.8     Accounting Changes; Organizational Documents.
(a)    Change the Fiscal Year end of the Borrower, or make (without the consent
of the Administrative Agent) any material change in its accounting treatment and
reporting practices except as required by GAAP.
(b)    Amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational documents) or amend, modify or change
its bylaws (or other similar documents) in any manner materially adverse to the
rights or interests of the Lenders.
SECTION 9.9     Payments and Modifications of Subordinated Indebtedness.
(a)    Amend, modify, waive or supplement any of the terms or provisions of the
Private Placement Note Purchase Agreement, and Additional Pari Passu Agreement
or Subordinated Indebtedness in any respect which would (i) materially and
adversely affect the rights or interests of the Administrative Agent and Lenders
hereunder (as determined by the Borrower in good faith using its reasonable
judgment) or (ii) cause the representations, warranties, covenants or events of
default to be more restrictive than the representations, warranties, covenants
or events of default contained herein without first offering the same such
representations, warranties, covenants or events of default to the Lenders
hereunder.
(b)    Cancel, forgive, make any voluntary prepayment on, or redeem or acquire
for value (including, without limitation, (x) by way of depositing with any
trustee with respect thereto money


113

--------------------------------------------------------------------------------





or securities before due for the purpose of paying when due and (y) at the
maturity thereof) any Subordinated Indebtedness, except:
(i)    refinancings, refundings, renewals, extensions or exchange of any
Subordinated Indebtedness permitted by Section 9.1(c), (f), (n) or (o), and by
any subordination provisions applicable thereto;
(ii)    payments and prepayments of any Subordinated Indebtedness made solely
with the proceeds of Qualified Equity Interests; and
(iii)    the payment of interest, expenses and indemnities in respect of
Subordinated Indebtedness incurred under Section 9.1(c), (f), (n) or (o) (other
than any such payments prohibited by any subordination provisions applicable
thereto).
SECTION 9.10     No Further Negative Pledges; Restrictive Agreements.
(a)    Enter into or assume any agreement prohibiting or otherwise restricting
the creation or assumption of any Lien upon its properties or assets to secure
the Obligations, whether now owned or hereafter acquired, or requiring the grant
of any security for such obligation if security is given for some other
obligation, except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 9.1(n) (provided that any such restriction contained therein
relates only to the asset or assets financed thereby), (iii) customary
restrictions contained in the organizational documents of any Non-Guarantor
Subsidiary as of the Closing Date, (iv) customary restrictions in connection
with any Permitted Lien or any document or instrument governing any Permitted
Lien (provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien), (v) restrictions existing on
the Closing Date and set forth on Schedule 9.10 to the Disclosure Letter,
(vi) restrictions in agreement in connection with Indebtedness permitted by
Section 9.1(c), (vii) restrictions contained in the Private Placement Note
Purchase Agreement and the documents and agreements entered into in connection
therewith, (viii) restrictions contained in documents and agreements governing
Additional Pari Passu Debt, (ix) customary restrictions contained in contractual
obligations incurred in the ordinary course of business and on customary terms
which limit Liens on such contractual obligation, (x) customary provisions
restricting the subletting or assignment of any lease governing a leasehold
interest and other customary provisions in licenses and other contracts
restricting the assignment thereof, (xi) customary restrictions and conditions
contained in any agreement relating to an Asset Disposition permitted by
Section 9.5; provided that such restrictions and conditions apply only to the
asset to be sold, (xii) any prohibition or limitation that exists pursuant to
any Applicable Law, and (xiii) restrictions or prohibitions contained in any
agreements binding on any Subsidiary existing prior to the consummation of an
acquisition in which such Subsidiary was acquired (and not created in
contemplation of such acquisition); provided that such restrictions and
prohibitions apply only to such Subsidiary.
(b)    Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) pay dividends or make any other distributions to any
Credit Party or any Subsidiary on its Equity Interests or with respect to any
other interest or participation in, or measured by, its profits, (ii) pay any


114

--------------------------------------------------------------------------------





Indebtedness or other obligation owed to any Credit Party or (iii) make loans or
advances to any Credit Party, except in each case for such encumbrances or
restrictions existing under or by reason of (A) this Agreement and the other
Loan Documents, (B) Applicable Law, (C) the Private Placement Note Purchase
Agreement and the documents and agreements entered into in connection therewith
and (D) restrictions contained in documents and agreements governing Additional
Pari Passu Debt.
(c)    Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) sell, lease or transfer any of its properties or
assets to any Credit Party or (ii) act as a Credit Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except in each case for such encumbrances or restrictions existing
under or by reason of (A) this Agreement and the other Loan Documents,
(B) Applicable Law, (C) any document or instrument governing Indebtedness
incurred pursuant to Section 9.1(n) (provided that any such restriction
contained therein relates only to the asset or assets acquired in connection
therewith), (D) any Permitted Lien or any document or instrument governing any
Permitted Lien (provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien), (E) obligations
that are binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary of the Borrower, so long as such obligations are not entered into in
contemplation of such Person becoming a Subsidiary, (F) customary restrictions
contained in an agreement related to the sale of Property (to the extent such
sale is permitted pursuant to Section 9.5) that limit the transfer of such
Property pending the consummation of such sale, (G) customary restrictions in
leases, subleases, licenses and sublicenses or asset sale agreements otherwise
permitted by this Agreement so long as such restrictions relate only to the
assets subject thereto, (H) customary provisions restricting assignment of any
agreement entered into in the ordinary course of business, (I) the Private
Placement Note Purchase Agreement and the documents and agreements entered into
in connection therewith, (J) restrictions contained in documents and agreements
governing Additional Pari Passu Debt and (K) restrictions contained in documents
and agreements governing Indebtedness permitted under Section 9.1(n).
SECTION 9.11     Nature of Business. Engage in any business other than the
business conducted by the Borrower and its Subsidiaries as of the Closing Date
and business activities reasonably related or ancillary thereto or that are
reasonable extensions thereof.
SECTION 9.12     [Reserved].
SECTION 9.13     Sale Leasebacks. Except in connection with the incurrence of
Indebtedness permitted by Section 9.1(n), directly or indirectly become or
remain liable as lessee or as guarantor or other surety with respect to any
lease, whether an operating lease or a Capital Lease, of any Property (whether
real, personal or mixed), whether now owned or hereafter acquired, (a) which any
Credit Party or any Subsidiary thereof has sold or transferred or is to sell or
transfer to a Person which is not another Credit Party or Subsidiary of a Credit
Party or (b) which any Credit Party or any Subsidiary of a Credit Party intends
to use for substantially the same purpose as any other Property that has been
sold or is to be sold or transferred by such Credit Party or such Subsidiary


115

--------------------------------------------------------------------------------





to another Person which is not another Credit Party or Subsidiary of a Credit
Party in connection with such lease.
SECTION 9.14     [Reserved].
SECTION 9.15     Financial Covenants.
(a)    Consolidated Total Net Leverage Ratio. As of the last day of any fiscal
quarter, permit the Consolidated Total Net Leverage Ratio to be greater than
3.75 to 1.00; and
(b)    Consolidated Interest Coverage Ratio. As of the last day of any fiscal
quarter, permit the Consolidated Interest Coverage Ratio to be less than 3.00 to
1.00.
SECTION 9.16     [Reserved].
SECTION 9.17     Disposal of Subsidiary Interests. Permit any Domestic
Subsidiary to be a non-Wholly-Owned Subsidiary except as a result of or in
connection with a dissolution, merger, amalgamation, consolidation or
disposition permitted by Section 9.4 or 9.5.
ARTICLE X    

DEFAULT AND REMEDIES
SECTION 10.1     Events of Default. Each of the following shall constitute an
Event of Default:
(a)    Default in Payment of Principal of Loans and Reimbursement Obligations.
The Borrower shall default in any payment of principal of any Loan or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise) and in the currency required hereunder.
(b)    Other Payment Default. The Borrower shall default in the payment when and
as due (whether at maturity, by reason of acceleration or otherwise) of interest
on any Loan or Reimbursement Obligation or the payment of any other Obligation,
and such default shall continue for a period of three (3) Business Days.
(c)    Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made.


116

--------------------------------------------------------------------------------





(d)    Default in Performance of Certain Covenants. Any Credit Party or any
Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in Sections 8.1, 8.2, 8.3(a), 8.4 (solely with
respect to the maintenance of the existence of the Borrower), 8.14, 8.15, 8.16
or Article IX.
(e)    Default in Performance of Other Covenants and Conditions. Any Credit
Party or any Subsidiary thereof shall default in the performance or observance
of any term, covenant, condition or agreement contained in this Agreement (other
than as specifically provided for in this Section) or any other Loan Document
and such default shall continue for a period of thirty (30) days after the
earlier of (i) the Administrative Agent’s delivery of written notice thereof to
the Borrower and (ii) a Responsible Officer of any Credit Party having obtained
knowledge thereof.
(f)    Indebtedness Cross-Default. Any Credit Party or any Subsidiary thereof
shall (i) default in the payment of any Indebtedness (other than the Loans or
any Reimbursement Obligation) the aggregate principal amount, or with respect to
any Hedge Agreement, the Hedge Termination Value, of which is in excess of the
Threshold Amount beyond the period of grace if any, provided in the instrument
or agreement under which such Indebtedness was created, or (ii) default in the
observance or performance of any other agreement or condition relating to any
Indebtedness (other than the Loans or any Reimbursement Obligation) the
aggregate principal amount, or with respect to any Hedge Agreement, the Hedge
Termination Value, of which is in excess of the Threshold Amount or contained in
any instrument or agreement evidencing, securing or relating thereto or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice and/or lapse of time, if required, any such
Indebtedness to become due, prepaid, repurchased, redeemed or defeased prior to
its stated maturity (any applicable grace period having expired); provided that
this clause (f) shall not apply to Indebtedness secured by a Permitted Lien that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness in a sale or transfer permitted under this
Agreement, so long as such Indebtedness is repaid when required under the
documents providing for such Indebtedness.
(g)    Change in Control. Any Change in Control shall occur.
(h)    Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary
(other than an Immaterial Subsidiary) thereof shall (i) commence a voluntary
case under any Debtor Relief Laws, (ii) file a petition seeking to take
advantage of any Debtor Relief Laws, (iii) consent to or fail to contest in a
timely and appropriate manner any petition filed against it in an involuntary
case under any Debtor Relief Laws, (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign, (v) admit in writing its
inability to pay its debts as they become due, (vi) make a general assignment
for the benefit of creditors, or (vii) take any corporate action for the purpose
of authorizing any of the foregoing.
(i)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary (other than an Immaterial
Subsidiary) thereof in any court of competent jurisdiction seeking (i) relief
under any Debtor Relief Laws, or (ii) the


117

--------------------------------------------------------------------------------





appointment of a trustee, receiver, custodian, liquidator or the like for any
Credit Party or any Subsidiary (other than an Immaterial Subsidiary) thereof or
for all or any substantial part of their respective assets, domestic or foreign,
and such case or proceeding shall continue without dismissal or stay for a
period of sixty (60) consecutive days, or an order granting the relief requested
in such case or proceeding (including, but not limited to, an order for relief
under such federal bankruptcy laws) shall be entered.
(j)    Failure of Agreements. Any provision of this Agreement or any provision
of any other Loan Document shall for any reason cease to be valid and binding on
any Credit Party or any Subsidiary thereof party thereto or any such Person
shall so state in writing, or any Loan Document shall for any reason cease to
create a valid and perfected first priority Lien (subject to Permitted Liens)
on, or security interest in, any of the Collateral purported to be covered
thereby, in each case other than in accordance with the express terms hereof or
thereof.
(k)    ERISA Events. The occurrence of any of the following events: (i) a
Termination Event or (ii) any Credit Party or any ERISA Affiliate as employers
under one or more Multiemployer Plans makes a complete or partial withdrawal
from any such Multiemployer Plan and the plan sponsor of such Multiemployer
Plans notifies such withdrawing employer that such employer has incurred a
withdrawal liability requiring payments in an amount exceeding the Threshold
Amount.
(l)    Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders (net of any amounts paid or
fully covered by independent third party insurance as to which the relevant
insurance company does not dispute coverage) to exceed the Threshold Amount
shall be entered against any Credit Party or any Subsidiary thereof by any court
and such judgment or order shall continue without having been satisfied in full,
paid in full, discharged, vacated or stayed for a period of sixty (60)
consecutive days after the entry thereof.
(m)    Note Purchase Agreements and Senior Notes. Any event of default shall
occur under the Private Placement Note Purchase Agreement, any Additional Pari
Passu Agreement or Senior Notes.
SECTION 10.2     Remedies. Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower:
(a)    Acceleration; Termination of Credit Facility. Terminate the Revolving
Credit Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the


118

--------------------------------------------------------------------------------





Borrower to request borrowings or Letters of Credit thereunder; provided, that
upon the occurrence of an Event of Default specified in Section 10.1(h) or (i),
the Credit Facility shall be automatically terminated and all Obligations shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.
(b)    Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations on a pro rata basis. After all such Letters of Credit
shall have expired or been fully drawn upon, the Reimbursement Obligation shall
have been satisfied and all other Secured Obligations shall have been paid in
full, the balance, if any, in such Cash Collateral account shall be returned to
the Borrower.
(c)    General Remedies. Exercise on behalf of the Secured Parties all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.
SECTION 10.3     Rights and Remedies Cumulative; Non-Waiver; etc.
(a)    The enumeration of the rights and remedies of the Administrative Agent
and the Lenders set forth in this Agreement is not intended to be exhaustive and
the exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any


119

--------------------------------------------------------------------------------





Issuing Lender or the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as an Issuing Lender or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 12.4 (subject to the terms of Section 5.6), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 10.2 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 5.6, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
SECTION 10.4     Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 10.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations shall be
applied by the Administrative Agent as follows:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lenders in their
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Administrative Agent, the Issuing Lenders and Swingline Lender in proportion
to the respective amounts described in this clause First payable to them;
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lenders, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them;
Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding; and
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.


120

--------------------------------------------------------------------------------





Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section 10.4.
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto.
SECTION 10.5     Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 3.3, 5.3 and 12.3) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 5.3 and 12.3.


121

--------------------------------------------------------------------------------





SECTION 10.6     Credit Bidding.
(a)    The Administrative Agent, on behalf of itself and the Lenders, shall,
upon the direction of the Required Lenders, have the right to credit bid and
purchase (either directly or through one or more acquisition entities) for the
benefit of the Administrative Agent and the Lenders all or any portion of
Collateral (i) at any sale thereof conducted by the Administrative Agent at the
direction of the Required Lenders under the provisions of the UCC, including
pursuant to Sections 9-610 or 9-620 of the Uniform Commercial Code, (ii) at any
sale thereof conducted under the provisions of the United States Bankruptcy
Code, including Section 363 thereof, or a sale under a confirmed plan of
reorganization, or (iii) at any other sale or foreclosure conducted by the
Administrative Agent at the direction of the Required Lenders (whether by
judicial action or otherwise) in accordance with Applicable Law. In connection
with any such credit bid, the Obligations shall be credit bid on a ratable basis
with Obligations in respect of contingent or unliquidated claims receiving
contingent interest in the acquired assets (or Equity Interests of any
acquisition entity used in connection with such acquisition) that would vest
upon the liquidation of such claims.
(b)    Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action prior to maturity
under any Loan Document, or exercise any right that it might otherwise have
under Applicable Law to credit bid at foreclosure sales, Uniform Commercial Code
sales or other similar dispositions of Collateral.
ARTICLE XI    

THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT
SECTION 11.1     Appointment and Authority.
(a)    Each of the Lenders and each Issuing Lender hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent and Collateral
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent and/or the Collateral Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
and/or the Collateral Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Collateral
Agent, the Lenders and the Issuing Lenders, and neither the Borrower nor any
Subsidiary thereof shall have rights as a third-party beneficiary of any of such
provisions (other than Section 11.6). It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent and/or the Collateral Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any Applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
(b)    The Administrative Agent shall also act as the “Collateral Agent” under
the Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the Issuing Lenders hereby
irrevocably appoints and authorizes the


122

--------------------------------------------------------------------------------





Administrative Agent to act as the agent of such Lender and such Issuing Lender
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Credit Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto
(including, without limitation, to enter into additional Loan Documents or
supplements to existing Loan Documents on behalf of the Secured Parties). In
this connection, the Administrative Agent, as “Collateral Agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to this Article XI for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Security Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
Articles XI and XII (including Section 12.3, as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents) as if set forth in full herein with respect thereto.
SECTION 11.2     Rights as a Lender. The Person serving as the Administrative
Agent and/or the Collateral Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent and/or Collateral Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent and/or Collateral Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent and/or
Collateral Agent hereunder and without any duty to account therefor to the
Lenders.
SECTION 11.3     Exculpatory Provisions.
(a)    The Administrative Agent, the Arrangers and/or Collateral Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder and thereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent, the Arrangers and/or Collateral Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
and/or Collateral Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent and/or Collateral Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent and/or Collateral Agent to liability or that is contrary to
any Loan Document or Applicable Law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law; and


123

--------------------------------------------------------------------------------





(iii)    shall not have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose, to any Lender or any Issuing Lender any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Credit
Parties or any of their Affiliates that is communicated to, or in the possession
of, the Administrative Agent, the Collateral Agent, any Arranger or any of their
Related Parties in any capacity, except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
herein.
(b)    The Administrative Agent and/or Collateral Agent shall not be liable for
any action taken or not taken by it (i) with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent and/or Collateral Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Section 12.2 and Section 10.2) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final nonappealable judgment. The Administrative Agent and/or
Collateral Agent shall be deemed not to have knowledge of any Default or Event
of Default unless and until notice describing such Default or Event of Default
is given to the Administrative Agent and/or Collateral Agent by the Borrower, a
Lender or an Issuing Lender.
(c)    The Administrative Agent and/or Collateral Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith
(including, without limitation, any report provided to it by an Issuing Lender
pursuant to Section 3.9), (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
and/or Collateral Agent or (vi) the utilization of any Issuing Lender’s L/C
Commitment (it being understood and agreed that each Issuing Lender shall
monitor compliance with its own L/C Commitment without any further action by the
Administrative Agent and/or Collateral Agent).
SECTION 11.4     Reliance by the Administrative Agent and/or Collateral Agent.
The Administrative Agent and/or Collateral Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent and/or
Collateral Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent and/or
Collateral Agent may presume that such condition is


124

--------------------------------------------------------------------------------





satisfactory to such Lender or such Issuing Lender unless the Administrative
Agent and/or Collateral Agent shall have received notice to the contrary from
such Lender or such Issuing Lender prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent and/or Collateral
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
SECTION 11.5     Delegation of Duties. The Administrative Agent and/or
Collateral Agent may perform any and all of its duties and exercise its rights
and powers hereunder or under any other Loan Document by or through any one or
more sub-agents appointed by the Administrative Agent and/or Collateral Agent.
The Administrative Agent and/or Collateral Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and/or Collateral Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
Credit Facility as well as activities as Administrative Agent and/or Collateral
Agent. The Administrative Agent and/or Collateral Agent shall not be responsible
for the negligence or misconduct of any sub-agents except to the extent that a
court of competent jurisdiction determines in a final and nonappealable judgment
that the Administrative Agent and/or Collateral Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.
SECTION 11.6     Resignation of Administrative Agent and/or Collateral Agent.
(a)    The Administrative Agent and/or Collateral Agent may at any time give
notice of its resignation to the Lenders, the Issuing Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent and/or Collateral Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may and/or Collateral Agent (but shall not be obligated
to), on behalf of the Lenders and the Issuing Lenders, appoint a successor
Administrative Agent and/or Collateral Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.
(b)    If the Person serving as Administrative Agent and/or Collateral Agent is
a Defaulting Lender pursuant to clause (d) of the definition thereof, the
Required Lenders may, to the extent permitted by Applicable Law, by notice in
writing to the Borrower and such Person, remove such Person as Administrative
Agent and/or Collateral Agent and, in consultation with the Borrower, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.


125

--------------------------------------------------------------------------------





(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent and/or
Collateral Agent shall be discharged from its duties and obligations hereunder
and under the other Loan Documents (except that in the case of any collateral
security held by the Administrative Agent and/or Collateral Agent on behalf of
the Lenders or the Issuing Lenders under any of the Loan Documents, the retiring
or removed Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent and/or Collateral Agent is
appointed) and (2) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent and/or Collateral
Agent shall instead be made by or to each Lender and each Issuing Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent and/or Collateral Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent and/or
Collateral Agent hereunder, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring or removed
Administrative Agent and/or Collateral Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent and/or Collateral
Agent), and the retiring or removed Administrative Agent and/or Collateral Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent and/or Collateral Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s and/or
Collateral Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 12.3 shall continue in
effect for the benefit of such retiring or removed Administrative Agent and/or
Collateral Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them (i) while the
retiring or removed Administrative Agent and/or Collateral Agent was acting as
Administrative Agent and/or Collateral Agent and (ii) after such resignation or
removal for as long as any of them continues to act in any capacity hereunder or
under the other Loan Documents, including (a) acting as Collateral Agent or
otherwise holding any Collateral security on behalf of any of the Secured
Parties and (b) in respect of any actions taken in connection with transferring
any agency to any successor Administrative Agent or successor Collateral Agent.
(d)    Any resignation by, or removal of, Bank of America as Administrative
Agent and/or Collateral Agent pursuant to this Section shall also constitute its
resignation as an Issuing Lender and Swingline Lender. Upon the acceptance of a
successor’s appointment as Administrative Agent and/or Collateral Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender, if in its
sole discretion it elects to, and Swingline Lender, (b) the retiring Issuing
Lender and Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor Issuing Lender, if in its sole discretion it elects to, shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect to such Letters of Credit.
SECTION 11.7     Non-Reliance on Administrative Agent, the Collateral Agent, the
Arrangers and the Other Lenders. Each Lender and each Issuing Lender expressly
acknowledges


126

--------------------------------------------------------------------------------





that none of the Administrative Agent, the Collateral Agent nor any Arranger has
made any representation or warranty to it, and that no act by the Administrative
Agent, the Collateral Agent or any Arranger hereafter taken, including any
consent to, and acceptance of any assignment or review of the affairs of any
Credit Party or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by the Administrative Agent, the Collateral Agent or
any Arranger to any Lender or any Issuing Lender as to any matter, including
whether the Administrative Agent, the Collateral Agent or any Arranger have
disclosed material information in their (or their Related Parties’) possession.
Each Lender and each Issuing Lender represents to the Administrative Agent, the
Collateral Agent and the Arrangers that it has, independently and without
reliance upon the Administrative Agent, the Collateral Agent, any Arranger, any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis of,
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the Credit
Parties and their Subsidiaries, and all applicable bank or other regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower hereunder. Each
Lender and each Issuing Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, the Collateral Agent, any
Arranger, any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder, and to
make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Credit Parties. Each Lender and each Issuing Lender
represents and warrants that (i) the Loan Documents set forth the terms of a
commercial lending facility and (ii) it is engaged in making, acquiring or
holding commercial loans in the ordinary course and is entering into this
Agreement as a Lender or an Issuing Lender for the purpose of making, acquiring
or holding commercial loans and providing other facilities set forth herein as
may be applicable to such Lender or such Issuing Lender, and not for the purpose
of purchasing, acquiring or holding any other type of financial instrument, and
each Lender and each Issuing Lender agrees not to assert a claim in
contravention of the foregoing. Each Lender and each Issuing Lender represents
and warrants that it is sophisticated with respect to decisions to make, acquire
and/or hold commercial loans and to provide other facilities set forth herein,
as may be applicable to such Lender or such Issuing Lender, and either it, or
the Person exercising discretion in making its decision to make, acquire and/or
hold such commercial loans or to provide such other facilities, is experienced
in making, acquiring or holding such commercial loans or providing such other
facilities.
SECTION 11.8     No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent and/or Collateral Agent, a Lender or an Issuing Lender hereunder.


127

--------------------------------------------------------------------------------





SECTION 11.9     Collateral and Guaranty Matters.
(a)    Each of the Lenders (including in its or any of its Affiliate’s
capacities as a potential Hedge Bank or Cash Management Bank) irrevocably
authorize the Collateral Agent, at its option and in its discretion:
(i)    to release any Lien on any Collateral granted to or held by the
Collateral Agent, for the ratable benefit of the Secured Parties, under any Loan
Document (A) upon the termination of the Revolving Credit Commitment and payment
in full of all Secured Obligations (other than (1) inchoate indemnification
obligations and any other obligations which pursuant to the terms of any Loan
Document specifically survive repayment of the Loans for which no claim has been
made and (2) obligations and liabilities under Secured Cash Management
Agreements or Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank or Hedge Bank shall have been made) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Collateral Agent and the
applicable Issuing Lender shall have been made), (B) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted under the Loan Documents, or (C) if
approved, authorized or ratified in writing in accordance with Section 12.2;
(ii)    to subordinate or release any Lien on any Collateral granted to or held
by the Collateral Agent under any Loan Document to the holder of any Lien in
connection with purchase money Indebtedness or Capital Leases permitted pursuant
to Section 9.2(o); and
(iii)    to release any Guarantor from its obligations under any Loan Documents
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.
Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 11.9. In each case as specified in this Section 11.9, the Collateral
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Credit Party such documents as such Credit Party may reasonably request to
evidence the release of such item of Collateral from the assignment and security
interest granted under the Security Documents or to subordinate its interest in
such item, or to release such Guarantor from its obligations under the Guaranty
Agreement and the Security Agreement, in each case in accordance with the terms
of the Loan Documents and this Section 11.9. In the case of any such sale,
transfer or disposal of any property constituting Collateral in a transaction
constituting an Asset Disposition permitted pursuant to Section 9.5, the Liens
created by any of the Security Documents on such property shall be automatically
released without need for further action by any person.
(b)    The Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared


128

--------------------------------------------------------------------------------





by any Credit Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.
SECTION 11.10     Secured Hedge Agreements and Secured Cash Management
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 10.4 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article XI to the contrary, the Collateral Agent shall
not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements
and Secured Hedge Agreements unless the Collateral Agent has received written
notice of such Secured Cash Management Agreements and Secured Hedge Agreements,
together with such supporting documentation as the Collateral Agent may request,
from the applicable Cash Management Bank or Hedge Bank, as the case may be.
SECTION 11.11     Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, solely for the benefit of, the Administrative Agent, that at least one
of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Employee Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84–14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95–60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90–1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91–38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96–23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84–14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Revolving Credit Commitments and this Agreement, (C)
the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Revolving Credit


129

--------------------------------------------------------------------------------





Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84–14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84–14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Credit Party, that the Administrative Agent is not
a fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Revolving Credit Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).
ARTICLE XII    

MISCELLANEOUS
SECTION 12.1     Notices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
If to the Borrower:

Copart, Inc.
14185 Dallas Parkway
Dallas, TX 75254
Attention of: Greg DePasquale, Senior VP/ General Counsel
Telephone No.: (972) 391-5033
Facsimile No.: (916) 386-6736
E-mail: Greg.DePasquale@copart.com


130

--------------------------------------------------------------------------------







If to Bank of America as Administrative Agent and/or Collateral Agent:

Bank of America, N.A.
222 Broadway
New York, NY 10038
Attention of: Paley Chen
Telephone No.: (646) 556-0753
Facsimile No.: (212) 548-8944
Email: paley.chen@bofa.com
With copies to:

Bank of America, N.A.
901 Main Street, 10th Floor
Dallas, Texas 75202
Attention of: Allison Connally
Telephone No.: (214) 209-1425
Facsimile No.: (312) 453-3828
E-mail: Allison.connally@bofa.com
If to any Lender:

To the address set forth on the Register
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
This Agreement was prepared by:        Winstead PC
2728 N. Harwood Street, Suite 500
Dallas, Texas 75201
Attention: Melissa Ruman Stewart
Phone: (214) 745-5200
E-mail: mstewart@winstead.com


(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to an electronic communications agreement (or such other procedures
approved by the Administrative Agent in its sole discretion), provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant


131

--------------------------------------------------------------------------------





to Article II if such Lender or such Issuing Lender, as applicable, has notified
the Administrative Agent that is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.
(c)    Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.
(d)    Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
(e)    Platform.
(i)    Each Credit Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Borrower Materials available to the Issuing Lenders
and the other Lenders by posting the Borrower Materials on the Platform.
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event


132

--------------------------------------------------------------------------------





shall any Agent Party have any liability to any Credit Party, any Lender, any
Issuing Lender or any other Person for indirect, special, incidental,
consequential or punitive damages, losses or expenses (as opposed to actual
damages, losses or expenses).
(f)    Private Side Designation. Each Lender that has personnel who do not wish
to receive material non-public information with respect to the Borrower or its
Affiliates (each a “Public Lender”) agrees to cause at least one individual at
or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Applicable Laws.
SECTION 12.2     Amendments, Waivers and Consents. Subject to Section 5.8(c) and
except as set forth below or as specifically provided in any Loan Document, any
term, covenant, agreement or condition of this Agreement or any of the other
Loan Documents may be amended or waived by the Lenders, and any consent given by
the Lenders, if, but only if, such amendment, waiver or consent is in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
of the Required Lenders) and delivered to the Administrative Agent and, in the
case of an amendment, signed by the Borrower; provided, that no amendment,
waiver or consent shall:
(a)    without the prior written consent of the Lenders holding more than 50% of
the unfunded Revolving Credit Commitments, amend, modify or waive
(i) Section 6.2 or any other provision of this Agreement if the effect of such
amendment, modification or waiver is to require the Revolving Credit Lenders
(pursuant to, in the case of any such amendment to a provision hereof other than
Section 6.2, any substantially concurrent request by the Borrower for a
borrowing of Revolving Credit Loans) to make Revolving Credit Loans when such
Revolving Credit Lenders would not otherwise be required to do so, (ii) the
amount of the Swingline Commitment or (iii) the amount of the L/C Sublimit; or
(b)    increase the Revolving Credit Commitment of any Lender (or reinstate any
Revolving Credit Commitment terminated pursuant to Section 10.2) or the amount
of Loans of any Lender, in any case, without the written consent of such Lender;
or
(c)    waive, extend or postpone any date fixed by this Agreement or any other
Loan Document for any payment or mandatory prepayment of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender directly and
adversely affected thereby; or
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the proviso set
forth in the paragraph below) any fees or other amounts payable hereunder or
under any other Loan


133

--------------------------------------------------------------------------------





Document without the written consent of each Lender directly and adversely
affected thereby; provided that only the consent of the Required Lenders shall
be necessary (i) to waive any obligation of the Borrower to pay interest at the
rate set forth in Section 5.1(b) during the continuance of an Event of Default
or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Obligation or to reduce any fee payable hereunder;
or
(e)    change Section 5.6 or Section 10.4 in a manner that would alter the pro
rata sharing of payments or order of application required thereby without the
written consent of each Lender directly and adversely affected thereby; or
(f)    change Section 4.4(b)(vi) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby; or
(g)    except as otherwise permitted by this Section 12.2 change any provision
of this Section or reduce the percentages specified in the definitions of
“Required Lenders,” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby; or
(h)    consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 9.4), in each case, without the written
consent of each Lender; or
(i)    release (i) all of the Guarantors or (ii) Guarantors comprising
substantially all of the credit support for the Secured Obligations, in any
case, from the Guaranty Agreement (other than as authorized in Section 11.9 or
as otherwise specifically permitted or contemplated in this Agreement or the
Guaranty Agreement), without the written consent of each Lender;
(j)    release all or substantially all of the Collateral or release any
Security Document (other than as authorized in Section 11.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender; or
(k)    amend the definition of “Alternative Currency” without the written
consent of the applicable Issuing Lender and each Lender directly affected
thereby;
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in


134

--------------------------------------------------------------------------------





writing and signed by the Swingline Lender in addition to the Lenders required
above, affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv)  the Autoborrow Agreement and each Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto, (v) each Issuer Document may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto;
provided that a copy of such amended Issuer Document shall be promptly delivered
to the Administrative Agent upon such amendment or waiver and (vi) the
Administrative Agent and the Borrower shall be permitted to amend any provision
of the Loan Documents (and such amendment shall become effective without any
further action or consent of any other party to any Loan Document) if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature in any such
provision. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Revolving Credit Commitment of such Lender may not be
increased or extended without the consent of such Lender.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 12.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 5.13 (including, without limitation, as applicable, (1) to
permit the Incremental Term Loan Commitments and the Incremental Revolving
Credit Increase to share ratably in the benefits of this Agreement and the other
Loan Documents and (2) to include the Incremental Term Loan Commitments and the
Incremental Revolving Credit Increase, as applicable, or outstanding Incremental
Term Loans and outstanding Incremental Revolving Credit Increase, as applicable,
in any determination of (i) Required Lenders or (ii) similar required lender
terms applicable thereto); provided that no amendment or modification shall
result in any increase in the amount of any Lender’s Revolving Credit Commitment
or any increase in any Lender’s Revolving Credit Commitment Percentage, in each
case, without the written consent of such affected Lender.
Notwithstanding any provision herein to the contrary, if the Administrative
Agent and the Borrower acting together identify any ambiguity, omission,
mistake, typographical error or other defect in any provision of this Agreement
or any other Loan Document (including the schedules and exhibits thereto), then
the Administrative Agent and the Borrower shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.




135

--------------------------------------------------------------------------------





SECTION 12.3     Expenses; Indemnity.
(a)    Costs and Expenses. The Borrower and any other Credit Party, jointly and
severally, shall pay, promptly upon receipt of a written invoice therefor,
(i) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent, the Collateral Agent and its Affiliates (including the
reasonable and documented fees, charges and disbursements of a single counsel
for the Administrative Agent and the Collateral Agent), in connection with the
syndication of the Credit Facility, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out of pocket expenses incurred
by any Issuing Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent, the Collateral Agent, any Lender or any Issuing Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Collateral Agent any Lender or any Issuing Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and the Collateral Agent (and in each case, any sub-agent
thereof), each Lender and each Issuing Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, and shall, promptly upon receipt of a
written invoice therefor, pay or reimburse any such Indemnitee for, any and all
losses, claims (including, without limitation, any Environmental Claims),
penalties, damages, liabilities and related expenses, including the reasonable
and documented fees, charges and disbursements of one external counsel and one
external local counsel in each applicable jurisdiction if required and as
selected by the Administrative Agent (and to the extent an Indemnitee
determines, after consultation with legal counsel, that an actual or potential
conflict may require use of separate counsel by such Indemnitee, separate legal
counsel for such Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Credit Party),
other than such Indemnitee and its Related Parties, arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby (including, without limitation, the
Transactions), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by any Issuing Lender in
accordance with this Agreement to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by any Credit Party or any Subsidiary thereof, or any Environmental
Claim related in any way to any Credit Party or any Subsidiary, (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract,


136

--------------------------------------------------------------------------------





tort or any other theory, whether brought by a third party or by any Credit
Party or any Subsidiary thereof, and regardless of whether any Indemnitee is a
party thereto, or (v) any claim (including, without limitation, any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the Administrative Agent, the Collateral Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, IN ALL CASES WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (B) result from a claim
brought by any Credit Party or any Subsidiary thereof against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Credit Party or such Subsidiary has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. This Section 12.3(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time, or if
the Total Credit Exposure has been reduced to zero, then based on such Lender’s
share of the Total Credit Exposure immediately prior to such reduction) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to any
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Revolving Credit Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), such Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 5.7.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against


137

--------------------------------------------------------------------------------





any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby except
to the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
(e)    Payments. All amounts due under this Section shall be payable promptly
after demand and receipt of a written invoice therefor.
(f)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
SECTION 12.4     Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Lender, the Swingline Lender and each
of their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, such Issuing Lender or the Swingline Lender or any
of their respective Affiliates, irrespective of whether or not such Lender, such
Issuing Lender, the Swingline Lender or any such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, such Issuing Lender, the
Swingline Lender or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 10.4
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders, the Swingline Lender and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
Issuing Lender, the Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Lender, the Swingline Lender or their
respective Affiliates may have. Each Lender, such Issuing Lender and the
Swingline Lender agree to notify the Borrower and the Administrative Agent
promptly after any such setoff


138

--------------------------------------------------------------------------------





and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.
SECTION 12.5     Governing Law; Jurisdiction, Etc.
(a)    Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
(b)    Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
the Collateral Agent, any Lender, any Issuing Lender, the Swingline Lender, or
any Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such courts and agrees that
all claims in respect of any such action, litigation or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by Applicable Law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action, litigation or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any other
Loan Document shall affect any right that the Administrative Agent, the
Collateral Agent, any Lender, any Issuing Lender or the Swingline Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or any other Credit Party or its
properties in the courts of any jurisdiction.
(c)    Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
SECTION 12.6     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER


139

--------------------------------------------------------------------------------





LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 12.7     Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.
SECTION 12.8     Injunctive Relief. The Borrower recognizes that, in the event
the Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.
SECTION 12.9     Successors and Assigns; Participations.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that, other than in
connection with a transaction permitted by Section 9.5, neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion


140

--------------------------------------------------------------------------------





of its Revolving Credit Commitment and the Loans at the time owing to it);
provided that any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and/or the Loans at the time
owing to it or contemporaneous assignments to related Approved Funds that equal
at least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Revolving Credit Commitment is
not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have given its consent five (5) Business Days after the date written notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the Borrower prior to such
fifth (5th) Business Day;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned, except that this clause (ii) shall not prohibit any
Lender from assigning all or a portion of its rights and obligations among
separate classes on a non-pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such


141

--------------------------------------------------------------------------------





assignment is to a Person that is not a Lender with a Revolving Credit
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and
(C)    the consents of the Issuing Lenders and the Swingline Lender shall be
required for any assignment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment; provided
that (A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of its Subsidiaries or Affiliates or (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lenders, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the


142

--------------------------------------------------------------------------------





assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 5.8,
5.9, 5.10, 5.11 and 12.3 with respect to facts and circumstances occurring prior
to the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section (other than a
purported assignment to a natural Person or the Borrower or any of the
Borrower’s Subsidiaries or Affiliates, which shall be null and void.)
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office, a copy of each Assignment and Assumption and each Lender Joinder
Agreement delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Credit Commitment of, and principal
amounts of (and stated interest on) the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person) or
the Borrower or any of the Borrower’s Subsidiaries or Affiliates) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Credit
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Lenders, the Swingline Lender and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 12.3(c) with respect to any
payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or


143

--------------------------------------------------------------------------------





instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver or modification
described in Section 12.2(b), (c), (d) or (e) that directly and adversely
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 5.9, 5.10 and 5.11 (subject to the
requirements and limitations therein, including the requirements under
Section 5.11(g) (it being understood that the documentation required under
Section 5.11(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 5.12 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 5.10 or 5.11, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 5.12(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 5.6 as though it were a
Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
SECTION 12.10     Treatment of Certain Information; Confidentiality.
(a)    Each of the Administrative Agent, the Lenders and the Issuing Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) on a need to know basis to its
Affiliates, its auditors and its and its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the


144

--------------------------------------------------------------------------------





confidential nature of such Information and instructed to keep such Information
confidential), (ii) to the extent required or requested by, or required to be
disclosed to, any regulatory or similar authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), in which case the Administrative Agent and the Lenders agree to
the extent not prohibited by applicable law, rule, regulation or order to inform
the Borrower promptly of the disclosure thereof, (iii) as to the extent required
by Applicable Laws or regulations or in any legal, judicial, administrative or
other compulsory proceeds, in which case the Administrative Agent and the
Lenders agree to the extent not prohibited by applicable law, rule, regulation
or order to inform the Borrower promptly of the disclosure thereof, (iv) to any
other party hereto, (v) in connection with the exercise of any remedies under
this Agreement, under any other Loan Document or under any Secured Hedge
Agreement or Secured Cash Management Agreement, or any action or proceeding
relating to this Agreement, any other Loan Document or any Secured Hedge
Agreement or Secured Cash Management Agreement, or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section 12.10, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, (B) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to the Borrower and its obligations,
this Agreement or payments hereunder, (C) to an investor or prospective investor
in an Approved Fund that also agrees that Information shall be used solely for
the purpose of evaluating an investment in such Approved Fund, (D) to a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in an
Approved Fund in connection with the administration, servicing and reporting on
the assets serving as collateral for an Approved Fund, or (E) to a nationally
recognized rating agency that requires access to information regarding the
Borrower and its Subsidiaries, the Loans and the Loan Documents in connection
with ratings issued with respect to an Approved Fund, (vii) on a confidential
basis to (A) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Credit Facility or (B) the CUSIP Service Bureau or any
similar agency in connection with the application, issuance, publishing and
monitoring of CUSIP numbers with respect to the Credit Facility, (viii) with the
consent of the Borrower, (ix) to market data collectors, similar service
providers to the lending industry and service providers to the Administrative
Agent and the Lender in connection with the administration of this Agreement,
the other Loan Documents and the Revolving Credit Commitment, (x) to the extent
such Information (A) becomes publicly available other than as a result of a
breach of this Section 12.10 or (B) becomes available to the Administrative
Agent, any Lender, any Issuing Lender or any of their respective Affiliates from
a third party that is not, to such Person’s knowledge, subject to
confidentiality obligations to the Borrower, (xi) to governmental regulatory
authorities in connection with any regulatory examination of the Administrative
Agent or any Lender or in accordance with the Administrative Agent’s or any
Lender’s regulatory compliance policy if the Administrative Agent or such Lender
deems necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or affiliates,
(xii) to the extent that such information is independently discovered or
developed by such Person, or (xiii) for purposes of establishing a “due
diligence” defense. For purposes of this Section 12.10, “Information” means all
information received from any Credit Party or any Subsidiary thereof relating to
any Credit Party or any Subsidiary thereof or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Lender on a nonconfidential


145

--------------------------------------------------------------------------------





basis prior to disclosure by any Credit Party or any Subsidiary thereof;
provided that, in the case of information received from a Credit Party or any
Subsidiary thereof after the Closing Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 12.10
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
(b)    Non-Public Information. Each of the Administrative Agent, the Lenders and
the Issuing Lenders acknowledges that (i) the Information may include material
non-public information concerning a Credit Party or a Subsidiary, as the case
may be, (ii) it has developed compliance procedures regarding the use of
material non-public information and (iii) it will handle such material
non-public information in accordance with Applicable Law, including United
States federal and state securities laws.
(c)    Customary Advertising Material. The Credit Parties consent to the
publication by the Administrative Agent or any Lender of customary advertising
material relating to the transactions contemplated hereby using the name,
product photographs, logo or trademark of the Credit Parties.
SECTION 12.11     Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.
SECTION 12.12     All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent, the
Collateral Agent and any Persons designated by the Administrative Agent, the
Collateral Agent or any Lender pursuant to any provisions of this Agreement or
any of the other Loan Documents shall be deemed coupled with an interest and
shall be irrevocable so long as any of the Obligations remain unpaid or
unsatisfied, any of the Revolving Credit Commitments remain in effect or the
Credit Facility has not been terminated.
SECTION 12.13     Survival.
(a)    All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
(b)    Notwithstanding any termination of this Agreement, the indemnities to
which the Administrative Agent, the Collateral Agent and the Lenders are
entitled under the provisions of this Article XII and any other provision of
this Agreement and the other Loan Documents shall continue


146

--------------------------------------------------------------------------------





in full force and effect and shall protect the Administrative Agent, the
Collateral Agent and the Lenders against events arising after such termination
as well as before.
SECTION 12.14     Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.
SECTION 12.15     Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
SECTION 12.16     Counterparts; Integration; Effectiveness; Electronic
Execution; Electronic Records.
(a)    Counterparts; Integration; Effectiveness. This Agreement and each of the
other Loan Documents may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, the Issuing Lenders, the
Swingline Lender and/or the Arrangers, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 6.1, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement or such other Loan Document or
certificate. Without limiting the foregoing, to the extent a manually executed
counterpart is not specifically required to be delivered under the terms of any
Loan Document, upon the reasonable request of any party, such fax transmission
or e-mail transmission shall be promptly followed by such manually executed
counterpart.
(b)    Electronic Execution. The words “delivery,” “execute,” “execution,”
“signed,” “signature,” and words of like import in any Loan Document or any
other document executed in connection herewith shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that notwithstanding
anything contained herein to the contrary the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the


147

--------------------------------------------------------------------------------





Administrative Agent pursuant to procedures approved by it; provided further
without limiting the foregoing, upon the request of the Administrative Agent,
any electronic signature shall be promptly followed by such manually executed
counterpart. For the avoidance of doubt, the authorization under this paragraph
may include, without limitation, use or acceptance by the Administrative Agent
and each of the Lenders of a manually signed paper document, amendment,
approval, consent, information, notice, certificate, request, statement,
disclosure or authorization related to this Agreement (each a “Communication”)
which has been converted into electronic form (such as scanned into PDF format),
or an electronically signed Communication converted into another format, for
transmission, delivery and/or retention.
(c)    Electronic Records. The Borrower hereby acknowledges the receipt of a
copy of this Agreement and all other Loan Documents. The Administrative Agent
and each Lender may, on behalf of the Borrower, create a microfilm or optical
disk or other electronic image of this Agreement and any or all of the other
Loan Documents. The Administrative Agent and each Lender may store the
electronic image of this Agreement and the other Loan Documents in its
electronic form and then destroy the paper original as part of the
Administrative Agent’s and each Lender’s normal business practices, with the
electronic image deemed to be an original and of the same legal effect, validity
and enforceability as the paper originals.
SECTION 12.17     Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than inchoate indemnification obligations and any other obligations which
pursuant to the terms of any Loan Document specifically survive repayment of the
Loans for which no claim has been made) arising hereunder or under any other
Loan Document shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) or otherwise satisfied in a manner acceptable to the Issuing
Lenders and the Revolving Credit Commitment has been terminated. No termination
of this Agreement shall affect the rights and obligations of the parties hereto
arising prior to such termination or in respect of any provision of this
Agreement which survives such termination.
SECTION 12.18     USA PATRIOT Act. The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act, each of them is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender to identify
each Credit Party in accordance with the PATRIOT Act.
SECTION 12.19     Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VIII or IX
hereof shall be given independent effect. Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VIII or IX, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VIII or IX.


148

--------------------------------------------------------------------------------





SECTION 12.20     No Advisory or Fiduciary Responsibility.
(a)    In connection with all aspects of each transaction contemplated hereby,
each Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Administrative Agent,
the Arrangers and the Lenders is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Administrative Agent, the Arrangers or the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
Arranger or Lender has advised or is currently advising the Borrower or any of
its Affiliates on other matters) and none of the Administrative Agent, the
Arrangers or the Lenders has any obligation to the Borrower or any of its
Affiliates with respect to the financing transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents,
(iv) the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ
from, and may conflict with, those of the Borrower and its Affiliates, and none
of the Administrative Agent, the Arrangers or the Lenders has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship and (v) the Administrative Agent, the Arrangers and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Credit Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate.
(b)    Each Credit Party acknowledges and agrees that each Lender, the Arrangers
and any Affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with, any of the Borrower, any Affiliate thereof or any
other person or entity that may do business with or own securities of any of the
foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under the Credit Facilities) and without any duty to account
therefor to any other Lender, the Arrangers, the Borrower or any Affiliate of
the foregoing. Each Lender, the Arrangers and any Affiliate thereof may accept
fees and other consideration from the Borrower or any Affiliate thereof for
services in connection with this Agreement, the Credit Facilities or otherwise
without having to account for the same to any other Lender, the Arrangers, the
Borrower or any Affiliate of the foregoing.


149

--------------------------------------------------------------------------------





SECTION 12.21     Intercreditor Agreement. Each of the Lenders hereby
acknowledges that it has received and reviewed the Intercreditor Agreement and
agrees to be bound by the terms thereof. Each Lender (and each Person that
becomes a Lender hereunder pursuant to Section 12.9) hereby (a) acknowledges
that Bank of America is acting under the Intercreditor Agreement in multiple
capacities as the Administrative Agent and the Collateral Agent and (b) waives
any conflict of interest, now contemplated or arising hereafter, in connection
therewith and agrees not to assert against Bank of America any claims, causes of
action, damages or liabilities of whatever kind or nature relating to any such
conflict of interest. Each Lender (and each Person that becomes a Lender
hereunder pursuant to Section 12.9) hereby authorizes and directs Bank of
America to enter into the Intercreditor Agreement on behalf of such Lender and
agrees that Bank of America, in its various capacities thereunder, may take such
actions on its behalf as is contemplated by the terms of the Intercreditor
Agreement.
SECTION 12.22     Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.
SECTION 12.23     Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Solely to the extent any Lender or Issuing Lender that is an
Affected Financial Institution is a party to this Agreement and notwithstanding
anything to the contrary in any Loan Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any Lender or Issuing Lender that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Lender that is an Affected Financial
Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(i)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


150

--------------------------------------------------------------------------------





(ii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
SECTION 12.1     Acknowledgment Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Hedge Agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
SECTION 12.2     Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Credit Party in respect of any such sum due from it to the Administrative Agent,
any Issuing Lender or any Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent, such Issuing Lender or such Lender, as the case may be, of
any sum adjudged to be so due in the Judgment Currency, the Administrative
Agent, such Issuing Lender or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency


151

--------------------------------------------------------------------------------





with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the sum originally due to the Administrative Agent, any Issuing
Lender or any Lender from any Credit Party in the Agreement Currency, such
Credit Party agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent, such Issuing Lender or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent, any Issuing Lender or any Lender in such currency, the
Administrative Agent, such Issuing Lender or such Lender, as the case may be,
agrees to return the amount of any excess to such Credit Party (or to any other
Person who may be entitled thereto under Applicable Law).
SECTION 12.3     Amendment and Restatement. This Agreement constitutes an
amendment and restatement of the Existing Credit Agreement and as such, except
for the indebtedness and other than obligations provided for in the Existing
Credit Agreement (which indebtedness and obligations shall survive, be renewed,
extended and restated by the terms of this Agreement), all terms and provisions
of this Agreement supersede in their entirety the terms and provisions of the
Existing Credit Agreement in its entirety. This Agreement is not intended as and
shall not be construed as a release or novation of any or all of the obligations
and liabilities existing under the Existing Credit Agreement and the “Loan
Documents” (as defined in the Existing Credit Agreement). Notwithstanding
anything herein to the contrary, in no event shall the Liens securing the
Existing Credit Agreement or the obligations thereunder be deemed affected
hereby, it being the intent and agreement of the Credit Parties that, except as
otherwise provided in the Loan Documents, the Liens on the Collateral (as
defined in the Existing Credit Agreement) granted to secure the obligations of
the Credit Parties in connection with the Existing Credit Agreement and the
other Loan Documents (as defined in the Existing Credit Agreement), shall not be
extinguished and shall remain valid, binding and enforceable securing the
obligations under the Existing Credit Agreement, as amended and restated hereby.
SECTION 12.4     ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES REGARDING THE SUBJECT HEREIN AND
THEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
[Signature pages to follow]





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.


COPART, INC., as Borrower


By: /s/ Jeffrey Liaw

    Name: Jeffrey Liaw
    Title: President and Chief Financial Officer







AGENTS AND LENDERS:

BANK OF AMERICA, N.A.,
as Administrative Agent, Swingline Lender, Issuing Lender and Lender


By: /s/ Allison W. Connally    
    Name: Allison W. Connally
    Title: Senior Vice President




Wells Fargo Bank, N.A.,
as a Lender


By: /s/ Jason Ford    
    Name: Jason Ford
    Title: Senior Vice President


152

--------------------------------------------------------------------------------






Truist Bank (as successor by merger to SunTrust Bank),
as a Lender


By: /s/ Justin Lien    
    Name: Justin Lien
    Title: Director

BMO Harris Bank N.A.,
as a Lender


By: /s/ Kyle J. Weiss    
    Name: Kyle J. Weiss
    Title: Director

Santander Bank, N.A.,
as a Lender


By: /s/ Irv Roa     
    Name: Irv Roa
    Title: Managing Director



EXHIBIT A-1


[FORM OF]
REVOLVING CREDIT NOTE


[Date]




FOR VALUE RECEIVED, the undersigned, COPART, INC., a Delaware corporation (the
“Borrower”), hereby unconditionally promises to pay, on the Revolving Credit
Maturity Date (as defined in the Credit Agreement referred to below), to
[___________] or its registered assigns (the “Lender”), at the office of Bank of
America, N.A., in lawful money of the United States of America and in
immediately available funds, the aggregate unpaid principal amount of all
Revolving Credit Loans made by the Lender to the undersigned pursuant to
Section 2.1 of the Credit Agreement referred to below. The Borrower further
agrees to pay interest in like money at such office on the unpaid principal
amount hereof and, to the extent permitted by law, accrued interest in respect
hereof from time to time from the date hereof until payment in full of the
principal amount hereof and accrued interest hereon, at the rates and on the
dates set forth in the Credit Agreement.


This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the First Amended and Restated Credit Agreement, dated as of July 21, 2020 (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”), by and among the Borrower, the Lenders and Bank
of America, N.A., as administrative agent for the Lenders (the “Administrative
Agent”), and the holder is entitled to the benefits thereof. Capitalized terms
used but not otherwise defined herein shall have the meanings provided in the
Credit Agreement.


Upon the occurrence and during the continuance of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable, all as and to the extent provided therein. In the
event this Revolving Credit Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to principal and
interest, all reasonable and documented costs of collection, including
reasonable and documented attorneys’ fees.


All parties now and hereafter liable with respect to this Revolving Credit Note,
whether maker, principal, surety, endorser or otherwise, hereby waive, to the
fullest extent permitted by applicable law, presentment, demand, protest and all
other notices of any kind.


This Revolving Credit Note may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.


This Revolving Credit Note is a Loan Document, is entitled to the benefits of
the Loan Documents and is subject to certain provisions of the Credit Agreement,
including Sections 1.2 (Other Definitions and Provisions), 12.5 (Governing Law,
Jurisdiction, Etc.) and 12.6 (Waiver of Jury Trial).


THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


[remainder of page intentionally left blank]    

IN WITNESS WHEREOF, the Borrower has caused this Revolving Credit Note to be
duly executed and delivered by its officer thereunto duly authorized as of the
date and at the place first written above.




COPART, INC.,
a Delaware corporation
By:     
Name:     
Title:     





EXHIBIT A-2


[FORM OF]
SWINGLINE NOTE


[Date]


FOR VALUE RECEIVED, the undersigned, COPART, INC., a Delaware corporation (the
“Borrower”), hereby unconditionally promises to pay, on the Revolving Credit
Maturity Date (as defined in the Credit Agreement referred to below), to BANK OF
AMERICA, N.A. or its registered assigns (the “Swingline Lender”), at the office
of Bank of America, N.A., in lawful money of the United States of America and in
immediately available funds, the aggregate unpaid principal amount of all
Swingline Loans made by the Lender to the undersigned pursuant to Section 2.2(a)
of the Credit Agreement referred to below. The Borrower further agrees to pay
interest in like money at such office on the unpaid principal amount hereof and,
to the extent permitted by law, accrued interest in respect hereof from time to
time from the date hereof until payment in full of the principal amount hereof
and accrued interest hereon, at the rates and on the dates set forth in the
Credit Agreement.


This Swingline Note is the Swingline Note referred to in the First Amended and
Restated Credit Agreement, dated as of July 21, 2020 (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”), by and among the Borrower, the Lenders and Bank of America, N.A.,
as administrative agent for the Lenders (the “Administrative Agent”), and the
holder is entitled to the benefits thereof. Capitalized terms used but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement.


Upon the occurrence and during the continuance of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Swingline Note shall become, or may be declared to be, immediately due
and payable, all as and to the extent provided therein. In the event this
Swingline Note is not paid when due at any stated or accelerated maturity, the
Borrower agrees to pay, in addition to principal and interest, all reasonable
and documented costs of collection, including reasonable and documented
attorneys’ fees.


All parties now and hereafter liable with respect to this Swingline Note,
whether maker, principal, surety, endorser or otherwise, hereby waive, to the
fullest extent permitted by applicable law, presentment, demand, protest and all
other notices of any kind.


This Swingline Note may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.


This Swingline Note is a Loan Document, is entitled to the benefits of the Loan
Documents and is subject to certain provisions of the Credit Agreement,
including Sections 1.2 (Other Definitions and Provisions), 12.5 (Governing Law,
Jurisdiction, Etc.) and 12.6 (Waiver of Jury Trial).


THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


[remainder of page intentionally left blank]    

IN WITNESS WHEREOF, the Borrower has caused this Swingline Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.


    
COPART, INC.,
a Delaware corporation
By:     
Name:     
Title:     





EXHIBIT B


[FORM OF]
NOTICE OF BORROWING




TO:        Bank of America, N.A., as Administrative Agent


RE:
First Amended and Restated Credit Agreement, dated as of July 21, 2020, by and
among COPART, INC., a Delaware corporation (the “Borrower”), the Lenders and
Bank of America, N.A., as Administrative Agent for the Lenders (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)



DATE:        [Date]
    


Pursuant to Section [2.3(a)], [and/or] [5.13] of the Credit Agreement, the
Borrower hereby requests the following (the “Proposed Borrowing”):


[Incremental Loans be made as follows:]






Date




[Type of Incremental Loans]




Amount
Interest
Rate
(Base Rate/
LIBOR Rate)
Interest
Period
(one, two, three, six or twelve months
-- for Eurodollar Rate only)
 
 
 
 
 





Revolving Credit Loans be made as follows:






Date




Amount
Interest
Rate
(Base Rate/
LIBOR Rate)
Interest
Period
(one, two, three, six or twelve months
-- for Eurodollar Rate only)
 
 
 
 
 
 
 
 
 
 
 
 



NOTE:
REVOLVING CREDIT LOAN BORROWINGS THAT ARE (A) BASE RATE LOANS MUST BE IN A
MINIMUM AGGREGATE AMOUNT OF $3,000,000 AND IN INTEGRAL MULTIPLES OF $1,000,000
IN EXCESS THEREOF AND (B) LIBOR RATE LOANS DENOMINATED IN DOLLARS MUST BE IN A
MINIMUM AGGREGATE AMOUNT OF $5,000,000 AND IN INTEGRAL MULTIPLES OF $1,000,000
IN EXCESS THEREOF



Swingline Loans to be made on [date] as follows:


Swingline Loans requested:


(1)    Total Amount of Swingline Loans            $        


NOTE:
SWINGLINE LOANS MUST BE DENOMINATED IN DOLLARS AND IN A MINIMUM AGGREGATE AMOUNT
OF $500,000 AND IN INTEGRAL MULTIPLES OF $100,000 IN EXCESS THEREOF.



The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Borrowing:


(a)    The representations and warranties contained in the Credit Agreement and
the other Loan Documents are true and correct in all material respects, except
for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty is
true and correct in all respects, on and as of the date of such Proposed
Borrowing with the same effect as if made on and as of such date (except for any
such representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty remains true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty is true and correct in all respects as of such
earlier date).


(b)    No Default or Event of Default has occurred and is continuing on the date
of the Proposed Borrowing or immediately after giving effect to the Proposed
Borrowing unless such Default or Event of Default has been cured or waived in
accordance with the Credit Agreement.


(c)    Immediately after giving effect to the making of the Proposed Borrowing
(and the application of the proceeds thereof), (i) the sum of the aggregate
principal amount of outstanding Revolving Credit Loans plus the principal amount
of the outstanding Swingline Loans plus outstanding L/C Obligations does not
exceed the Revolving Credit Commitment then in effect, (ii) the outstanding L/C
Obligations do not exceed the L/C Commitment and (iii) the principal amount of
the outstanding Swingline Loans shall not exceed the Swingline Commitment.


(d)    If a Swingline Loan is requested, there shall exist no Revolving Credit
Lender that is a Defaulting Lender unless the Swingline Lender has entered into
satisfactory arrangements with the Borrower or such Defaulting Lender to
eliminate the Swingline Lender’s risk with respect to such Defaulting Lender.


(e)    If the issuance of a Letter of Credit is requested, there shall exist no
Revolving Credit Lender that is a Defaulting Lender unless the Issuing Lender
has entered into satisfactory arrangements with the Borrower or such Defaulting
Lender to eliminate the Issuing Lender’s risk with respect to such Defaulting
Lender.


This Notice of Borrowing may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





    
COPART, INC.
a Delaware corporation
By:     
Name:     
Title:     











EXHIBIT C


[FORM OF]
ACCOUNT DESIGNATION NOTICE




TO:        Bank of America, N.A., as Administrative Agent


RE:
First Amended and Restated Credit Agreement, dated as of July 21, 2020, by and
among COPART, INC., a Delaware corporation (the “Borrower”), the Lenders and
Bank of America, N.A., as Administrative Agent for the Lenders (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)



DATE:        [Date]
    


The Administrative Agent is hereby authorized to disburse all Loan proceeds into
the following account, unless the Borrower shall designate, in writing to the
Administrative Agent, one or more other accounts:


Bank Name: [______________________]
ABA Routing Number: [_______]
Account Number: [__________]


[TO BE COMPLETED BY THE BORROWER]


Notwithstanding the foregoing, on the Closing Date, funds borrowed under the
Credit Agreement shall be sent to the institutions and/or persons designated on
payment instructions to be delivered separately.


This Account Designation Notice may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





COPART, INC.,
a Delaware corporation
By:     
Name:     
Title:     









EXHIBIT D


[FORM OF]
NOTICE OF PREPAYMENT


[Date]


TO:        Bank of America, N.A., as Administrative Agent


Re:
First Amended and Restated Credit Agreement, dated as of July 21, 2020, by and
among COPART, INC., a Delaware corporation (the “Borrower”), the Lenders and
Bank of America, N.A., as Administrative Agent for the Lenders (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)



Ladies and Gentlemen:


Reference is hereby made to the Credit Agreement. Capitalized terms not defined
herein shall have the meanings ascribed thereto in the Credit Agreement.


This letter shall constitute written notice to the Lender pursuant to Section
2.4(c) of the Credit Agreement of the Borrower’s intent to prepay the
[Incremental Term Loan][Revolving Credit Loan][and][Swingline Loan] listed below
in the amount corresponding to such Loan[s] on or about the corresponding date
listed below (the “Scheduled Prepayment Date”).


Scheduled Prepayment Date


Amount
Type of Loan
(Incremental Term Loan (describe) / Revolving Credit Loan /
Swingline Loan)
Interest
Rate
(Base Rate/
LIBOR Rate)
 
 
 
 
 
 
 
 
 
 
 
 



NOTE:
(A) PARTIAL PREPAYMENTS SHALL BE IN AN AGGREGATE AMOUNT OF (X) $3,000,000 OR A
WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF WITH RESPECT TO REVOLVING CREDIT
LOANS THAT ARE BASE RATE LOANS (OTHER THAN SWINGLINE LOANS), (Y) $5,000,000 OR A
WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF WITH RESPECT TO REVOLVING CREDIT
LOANS THAT ARE LIBOR RATE LOANS AND (Z) $500,000 OR A WHOLE MULTIPLE OF $100,000
IN EXCESS THEREOF WITH RESPECT TO SWINGLINE LOANS (OR IN ANY CASE, IF LESS, THE
OUTSTANDING PRINCIPAL BALANCE OF SUCH LOANS)



[This letter is delivered in connection with a refinancing of the Credit
Facility or other transaction and is consequently contingent upon the
consummation of such refinancing or other transaction and may be revoked by the
Borrower in the event such refinancing or other transaction is not consummated.]


    
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]








Sincerely,


COPART, INC.,
a Delaware corporation
By:     
Name:     
Title:     





EXHIBIT E


[FORM OF]
NOTICE OF CONVERSION/CONTINUATION




TO:        Bank of America, N.A., as Administrative Agent


RE:
First Amended and Restated Credit Agreement, dated as of July 21, 2020, by and
among COPART, INC., a Delaware corporation (the “Borrower”), the Lenders and
Bank of America, N.A., as Administrative Agent for the Lenders (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)



DATE:        [Date]
    


Pursuant to Section 5.2 of the Credit Agreement, the Borrower hereby requests
____ conversion (the “Proposed Conversion”) or ____ continuation of the
following Loans be made as follows (the “Proposed Continuation”):




Applicable Loan
Current Interest Rate (and for LIBOR Rate Loans, the last day of Interest
Period)




Effective date of conversion/ continuation


Principal Amount to be converted/
extended
Requested Interest
Rate
(Base Rate/
LIBOR Rate)
Requested Interest
Period
(one, three, six or twelve months
-- for Eurodollar Rate only)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



NOTE:
PARTIAL CONVERSIONS THAT ARE (A) BASE RATE LOANS MUST BE IN A MINIMUM AGGREGATE
AMOUNT OF $5,000,000 AND IN INTEGRAL MULTIPLES OF $1,000,000 IN EXCESS THEREOF
AND (B) LIBOR RATE LOANS MUST BE IN A MINIMUM AGGREGATE AMOUNT OF $3,000,000 AND
IN INTEGRAL MULTIPLES OF $1,000,000 IN EXCESS THEREOF.



Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement.


This Notice of Conversion/Continuation may, upon execution, be delivered by
facsimile or electronic mail, which shall be deemed for all purposes to be an
original signature.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



COPART, INC.,
a Delaware corporation
By:     
Name:     
Title:     





EXHIBIT F


[FORM OF]
OFFICER’S COMPLIANCE CERTIFICATE




TO:        Bank of America, N.A., as Administrative Agent


RE:
First Amended and Restated Credit Agreement, dated as of July 21, 2020, by and
among COPART, INC., a Delaware corporation (the “Borrower”), the Lenders and
Bank of America, N.A., as Administrative Agent for the Lenders (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)



DATE:        [Date]
    


For the fiscal [quarter] [year] ended [_________________, _____].


The undersigned hereby certifies in his/her capacity as an officer and not in
his/her individual capacity on behalf of the Credit Parties that, to the best of
his/her knowledge, with respect to the Credit Agreement:


(a)    The financial statements delivered for the fiscal period referred to
above present fairly in all material respects the consolidated financial
position of the Borrower and its Subsidiaries, for the period indicated above,
in conformity with GAAP (subject, in the case of unaudited financial statements,
to normal year-end audit adjustments and the absence of footnotes) applied on a
consistent basis (subject to any changes in GAAP).


(b)    Except as otherwise noted herein, I have obtained no knowledge of any
Default or Event of Default under the Credit Agreement;


(c)    Attached hereto on Schedule A are calculations in reasonable detail
demonstrating compliance by the Borrower with the financial covenants set forth
Section 9.15 of the Credit Agreement, as of the last day of such period referred
to above.


(d)    Attached hereto on Schedule B is a discussion and analysis of the
attached financial statements by the Borrower’s management.


(e)    [Attached hereto on Schedule C is a calculation of the Available Amount
for the period ending on [_______].]


This Certificate may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



COPART, INC.,
a Delaware corporation


By:    
Name:     
Title:     



EXHIBIT G


[FORM OF]
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each] Assignor identified in item 1 below ([the] [each, an] “Assignor”) and
[the] [each] Assignee identified in item 2 below ([the] [each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the Assignors]
[the Assignees] hereunder are several and not joint.] Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the] [each] Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including, without limitation,
any Letters of Credit, guarantees and Swingline Loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)] [the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the] [any] Assignor to [the] [any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as [the] [an]
“Assigned Interest”). Each such sale and assignment is without recourse to [the]
[any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the] [any] Assignor.


1.    Assignor[s]:                    
                            


2.    Assignee[s]:                    

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.    Borrower: COPART, INC., a Delaware corporation


4.
Administrative Agent:    Bank of America, N.A., as the administrative agent
under the Credit Agreement.



5.
Credit Agreement:    First Amended and Restated Credit Agreement, dated as of
July 21, 2020 among the Borrower, the Lenders and Bank of America, N.A., as
Administrative Agent, Swingline Lender and an Issuing Lender



6.    Assigned Interest:










Assignor[s]








Assignee[s]






Facility
Assigned
Aggregate
Amount of
Commitment/ Loans
for all Lenders


Amount of
Commitment/ Loans
Assigned


Percentage
Assigned of
Commitment/
Loans






CUSIP
Number
 
 
 
 
 
 
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date:    __________________]


Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]
[NAME OF ASSIGNOR]


By:                        
Name:                        
Title:                        
ASSIGNEE[S]
[NAME OF ASSIGNEE]


By:                        
Name:                        
Title:                        


Consented to and Accepted:


BANK OF AMERICA, N.A., as
Administrative Agent
By:                            
Name:                        
Title:                            
Consented to:


COPART, INC.,
a Delaware corporation


By:                            
Name:                        
Title:                            















ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
Standard Terms and Conditions for Assignment and Assumption
1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.    Assignee[s]. [The] [Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements set forth in the definition of
Eligible Assignee and in subsections 12.9(b)(v) and (vi) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 12.9(b)(iii)
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of [the] [the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by the Assigned Interest and either it,
or the person exercising discretion in making its decision to acquire the
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 8.1 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the] [such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the] [any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.







EXHIBIT H-1


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




TO:        Bank of America, N.A., as Administrative Agent


RE:
First Amended and Restated Credit Agreement, dated as of July 21, 2020, by and
among COPART, INC., a Delaware corporation (the “Borrower”), the Lenders and
Bank of America, N.A., as Administrative Agent for the Lenders (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)



DATE:        [Date]



--------------------------------------------------------------------------------



Pursuant to the provisions of Section 5.11(g) of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (d) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (b) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF FOREIGN LENDER]
By:                        
Name:                        
Title:                        


Date: [________ __], [___]



EXHIBIT H-2


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)


TO:        Bank of America, N.A., as Administrative Agent


RE:
First Amended and Restated Credit Agreement, dated as of July 21, 2020, by and
among COPART, INC., a Delaware corporation (the “Borrower”), the Lenders and
Bank of America, N.A., as Administrative Agent for the Lenders (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)



DATE:        [Date]



--------------------------------------------------------------------------------



Pursuant to the provisions of Section 5.11(g) of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (b)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it
is not a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (d) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (a) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (b) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:                        
Name:                        
Title:                        


Date: ________ __, ___





EXHIBIT H-3


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)




TO:        Bank of America, N.A., as Administrative Agent


RE:
First Amended and Restated Credit Agreement, dated as of July 21, 2020, by and
among COPART, INC., a Delaware corporation (the “Borrower”), the Lenders and
Bank of America, N.A., as Administrative Agent for the Lenders (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)



DATE:        [Date]



--------------------------------------------------------------------------------



Pursuant to the provisions of Section 5.11(g) of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (i) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (ii) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:                        
Name:                        
Title:                        
Date: ________ __, ____



EXHIBIT H-4


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships
For U.S. Federal Income Tax Purposes)




TO:        Bank of America, N.A., as Administrative Agent


RE:
First Amended and Restated Credit Agreement, dated as of July 21, 2020, by and
among COPART, INC., a Delaware corporation (the “Borrower”), the Lenders and
Bank of America, N.A., as Administrative Agent for the Lenders (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)



DATE:        [Date]



--------------------------------------------------------------------------------



Pursuant to the provisions of Section 5.11(g) of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (b) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (ii) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:                        
Name:                        
Title:                        
Date: ________ __, ___

EXHIBIT I
[Form of]
Letter of Credit Report
TO:        Bank of America, N.A., as Administrative Agent
RE:
First Amended and Restated Credit Agreement, dated as of July 21, 2020, by and
among COPART, INC., a Delaware corporation, (the “Borrower”), the Lenders and
Bank of America, N.A., as Administrative Agent, Swingline Lender and an Issuing
Lender (as amended, modified, extended, restated, replaced, or supplemented from
time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)

DATE:        [Date]



--------------------------------------------------------------------------------

The undersigned, [insert name of Issuing Lender] (the “Issuing Lender”) hereby
delivers this report to the Administrative Agent, pursuant to the terms of
Section 3.18 of the Credit Agreement.
The Issuing Lender plans to issue, amend, renew, increase or extend the follow
Letter(s) of Credit on [insert date].




L/C No.
Maximum Face
Amount
Current Face
Amount
Currency
Financials or Performance SBLC
Beneficiary Name
Issuance Date
Expiry Date
Auto Renewal
Date of Amendment
Amount of Amendment




 
 
 
 
 
 
 
 
 
 




 
 
 
 
 
 
 
 
 
 




 
 
 
 
 
 
 
 
 
 




 
 
 
 
 
 
 
 
 
 



[The Issuing Lender made a payment, with respect to L/C No. [_______], on
[insert date] in the amount of [$]_____________].]


[The Borrower failed to reimburse the Issuing Lender for a payment made in the
amount of [$][insert amount of such payment] pursuant to L/C No. [______] on
[insert date of such failure], with respect to L/C No. [_______].]
Set forth in the table below is a description of each Letter of Credit issued by
the undersigned and outstanding on the date hereof.




L/C No.
Maximum Face
Amount
Current Face
Amount
Currency
Financials or Performance SBLC
Beneficiary Name
Issuance Date
Expiry Date
Auto Renewal
Date of Amendment
Amount of Amendment




 
 
 
 
 
 
 
 
 
 




 
 
 
 
 
 
 
 
 
 




 
 
 
 
 
 
 
 
 
 




 
 
 
 
 
 
 
 
 
 



Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



[ISSUING LENDER],
as [an] Issuing Lender


By:                        
Name:                        
Title:                        

[EXHIBIT J]
[Form of]
Notice of Additional Issuing Lender
TO:        Bank of America, N.A., as Administrative Agent
RE:
First Amended and Restated Credit Agreement, dated as of July 21, 2020, by and
among COPART, INC., a Delaware Corporation (the “Borrower”), the Guarantors, the
Lenders and Bank of America, N.A., as Administrative Agent, Swingline Lender and
an Issuing Lender (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement)

DATE:        [Date]



--------------------------------------------------------------------------------

[Insert Name of additional Issuing Lender] (“Lender”), a Lender under the Credit
Agreement and the Borrower hereby provide notice to the Administrative Agent and
the Issuing Lender(s) pursuant to the terms of Section 3.19 that the Lender
wishes to become an Issuing Lender under the Credit Agreement [with an L/C
Commitment of [____] (the “Lender’s L/C Commitment”)].
It is hereby agreed that upon receipt by the Administrative Agent of a fully
executed copy of this Notice, the Lender shall be deemed an Issuing Lender under
the Credit Agreement[,][and] Schedule 3.1 to the Credit Agreement shall be
deemed to be amended to read as Schedule 3.1 attached hereto[ and the defined
term “L/C Commitment” set forth in the Credit Agreement shall be deemed amended
to reflect the Lender’s L/C Commitment].
Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.
A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



[BORROWER NAME],
a [Jurisdiction and Type of Organization]
By:                        
Name:                        
Title:                        
[LENDER’S NAME]
By:                        
Name:                        
Title:                        
Acknowledged and Agreed:
BANK OF AMERICA, N.A.
as Administrative Agent
By:                        
Name:                        
Title:                        
BANK OF AMERICA, N.A., as [an] Issuing Lender
By:                        
Name:                        
Title:                        
[[INSERT OTHER ISSUING LENDER], as [an] Issuing Lender
By:                        
Name:                        
Title:                        ]]

Schedule 1.1(a)

Revolving Credit Commitments and Revolving Credit Commitment Percentages


Revolving Credit Lender
Revolving Credit
Commitment
Revolving Credit Commitment Percentage
BANK OF AMERICA, N.A.
$450,000,000.00
42.857142860%
WELLS FARGO BANK, N.A.
$325,000,000.00
30.952380950%
TRUIST BANK
$100,000,000.00
9.523809524%
BMO HARRIS BANK, N.A.
$100,000,000.00
9.523809524%
SANTANDER BANK, N.A.
75,000,000.00
7.142857143%
Total:
$1,050,000,000.00
100.000000000%










Schedule 1.1(b)
Existing Letters of Credit



Obligation Number
Currency
Outstanding Principal Amount in US Dollars
Maturity Date
T00000068132571
USD


$8,200,000.00


04/30/2021
T00000068132572
USD


$15,000.00


04/30/2021
T00000068132785
USD


$5,000,000.00


04/30/2021
T00000068132788
USD


$100,000.00


04/30/2021
T00000068138095
USD


$500,000.00


12/01/2020
T00000068142646
USD


$9,200,000.00


07/31/2020
T00000068143939
USD


$18,000.00


10/20/2020
T00000068166717
USD


$225,000.00


12/01/2020
T00000068167131
CAD


$336,038.19


06/30/2021
T00000068168891
USD


$71,200.00


09/30/2020




Schedule 2

Post-Closing Matters
None.





Schedule 3.1

L/C Commitments


Issuing Lender
L/C
Commitment
BANK OF AMERICA, N.A.
$60,000,000.00
Total:
$60,000,000.00



























Copart, Inc. – Signature Page to First Amended and Restated Credit Agreement